Exhibit 10.7

MULTI-TARGET COLLABORATION AND

LICENSE AGREEMENT

Between

MOLECULAR TEMPLATES, INC.

and

MILLENNIUM PHARMACEUTICALS, INC.

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND INTERPRETATION      4  

Section 1.1

 

Definitions

     4  

Section 1.2

 

Certain Rules of Interpretation in this Agreement and the Schedules

     20   ARTICLE II RESEARCH PROGRAM      21  

Section 2.1

 

Objective and Conduct of the Programs

     21  

Section 2.2

 

Program Plans

     21  

Section 2.3

 

Term of the Programs

     23  

Section 2.4

 

Use of Materials

     23  

Section 2.5

 

Availability of Targets; Approval of New Program Plans

     24  

Section 2.6

 

Governance of Programs

     25   ARTICLE III LICENSE GRANTS AND EXCLUSIVE OPTION      26  

Section 3.1

 

Program License Grants

     26  

Section 3.2

 

Other License Grants

     27  

Section 3.3

 

Grant of Options

     27  

Section 3.4

 

Exclusive License Grants and Rights of Reference

     28  

Section 3.5

 

Rights to Sublicense

     28  

Section 3.6

 

Use and Licensing of Third Party Technologies

     29   ARTICLE IV REGULATORY, DEVELOPMENT AND COMMERCIALIZATION      30  
ARTICLE V MANUFACTURING AND SUPPLY      32  

Section 5.1

 

Responsibility for Manufacturing During Program Term

     32  

Section 5.2

 

Technology Transfer

     33  

Section 5.3

 

Responsibility for Manufacturing After Option Exercise

     34  

Section 5.4

 

Joint Manufacturing Committee

     34  

Section 5.5

 

Quality Agreement

     35   ARTICLE VI PAYMENTS AND RECORDS      35  

Section 6.1

 

Upfront Fees

     35  

Section 6.2

 

Equity

     35  

Section 6.3

 

Preclinical Development Milestone Payments

     35  

Section 6.4

 

Replacement Target Fees

     36  

Section 6.5

 

Option Exercise Fee

     36  

Section 6.6

 

Development Milestone Payments

     36  

Section 6.7

 

Sales Milestone Payments

     37  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Section 6.8

 

Royalties Payable by Takeda

     38  

Section 6.9

 

Payment Terms

     40  

Section 6.11

 

Payment Method

     40  

Section 6.12

 

Late Payments

     41  

Section 6.13

 

Exchange Control

     41  

Section 6.14

 

Taxes; Withholding Taxes

     41  

Section 6.15

 

Reports; Exchange Rates

     41  

Section 6.16

 

Audits

     42  

Section 6.18

 

Confidential Financial Information

     42   ARTICLE VII CONFIDENTIALITY      43  

Section 7.1

 

Non-Disclosure Obligations

     43  

Section 7.2

 

Permitted Disclosures

     43  

Section 7.3

 

Press Releases and Other Disclosures to Third Parties

     45  

Section 7.4

 

Use of Name

     45  

Section 7.5

 

Publications Regarding Results of the Programs

     46  

Section 7.6

 

Return of Confidential Information

     46   ARTICLE VIII INTELLECTUAL PROPERTY OWNERSHIP      47  

Section 8.1

 

Disclosure of Inventions

     47  

Section 8.2

 

Ownership of Intellectual Property

     47  

Section 8.3

 

Patent Prosecution and Maintenance

     48  

Section 8.4

 

Enforcement of Patent Rights

     51  

Section 8.5

 

Separate Representation

     52  

Section 8.6

 

Trademarks

     52  

Section 8.7

 

Third Party Actions

     52  

Section 8.8

 

Invalidity or Unenforceability Defenses or Actions

     53  

Section 8.9

 

Third Party Rights

     54   ARTICLE IX REPRESENTATIONS AND WARRANTIES; COVENANTS      54  

Section 9.1

 

Mutual Representations, Warranties and Covenants

     54  

Section 9.2

 

Additional Representations, Warranties and Covenants of MTEM

     55  

Section 9.3

 

Additional Covenants of MTEM

     58  

Section 9.4

 

DISCLAIMER OF WARRANTIES

     59   ARTICLE X INDEMNITY; LIMITATION OF LIABILITY      59  

Section 10.1

 

Indemnity

     59  

Section 10.2

 

Procedure

     60  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 2



--------------------------------------------------------------------------------

Section 10.3

 

Limitation of Liability

     61  

Section 10.4

 

Insurance

     61   ARTICLE XI TERM AND TERMINATION      61  

Section 11.1

 

Term

     61  

Section 11.2

 

Termination by Takeda

     61  

Section 11.3

 

Termination for Material Breach

     62  

Section 11.4

 

License Survival Upon Insolvency

     63  

Section 11.5

 

Effect of Expiration and Termination

     63   ARTICLE XII MISCELLANEOUS      65  

Section 12.1

 

Notices

     65  

Section 12.2

 

Applicable Law; Jurisdiction

     66  

Section 12.3

 

Dispute Resolution

     66  

Section 12.4

 

Entire Agreement

     67  

Section 12.5

 

Severability

     67  

Section 12.6

 

Force Majeure

     68  

Section 12.7

 

Assignment

     68  

Section 12.8

 

Independent Contractors

     68  

Section 12.9

 

Waiver and Non-Exclusion of Remedies

     69  

Section 12.10

 

Further Assurances

     69  

Section 12.11

 

No Benefit to Third Parties

     69  

Section 12.12

 

Equitable Relief

     69  

Section 12.13

 

Counterparts

     69  

 

Exhibit A   

Stock Purchase Agreement

Schedule 1.1.899   

MTEM Targets

Schedule 1.1.1377   

Existing SLT-As

Schedule 1.1.1422   

SLT-A Technology

Schedule 2.2.1   

Form of Program Plan

Schedule 2.5.4   

Minimum Data Set

Schedule 9.2.5   

MTEM Background Patent Rights

Schedule 9.2.6   

Future MTEM In-Licenses

Schedule 9.2.9   

MTEM Owned SLT-As

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 3



--------------------------------------------------------------------------------

MULTI-TARGET COLLABORATION AND LICENSE AGREEMENT

This Multi-Target Collaboration and License Agreement (this “Agreement”) is
entered into as of June 23, 2017 (the “Effective Date”) by and between MOLECULAR
TEMPLATES, INC., a Delaware corporation, having its principal place of business
at 9301 Amberglen Boulevard, Suite 100, Austin, TX 78729 (“MTEM”) and MILLENNIUM
PHARMACEUTICALS, INC., a Delaware corporation, a wholly-owned subsidiary of
Takeda Pharmaceutical Company Limited, having its principal place of business at
40 Landsdowne Street, Cambridge, MA 02139 (“Takeda”). MTEM and Takeda may
sometimes individually be referred to hereafter as a “Party” or collectively as
the “Parties.”

RECITALS

WHEREAS, MTEM owns or controls certain intellectual property rights relating to
technology useful for generating SLT-A Fusion Proteins and covering SLT-A Fusion
Proteins (as defined below) capable of directing SLT-As to specific tissues or
cells;

WHEREAS, MTEM and Takeda wish to collaborate on a research program to Develop
SLT-A Fusion Proteins Directed to certain Targets;

WHEREAS, in connection with such research program, MTEM wishes to allow Takeda
to evaluate the SLT-A Technology (as defined below) for use with certain Takeda
Antibodies (as defined below) on the terms set forth in this Agreement; and

WHEREAS, Takeda wishes to acquire from MTEM, and MTEM wishes to grant to Takeda,
the exclusive option to obtain an exclusive worldwide license under such
intellectual property rights with respect to the Targets studied under the
research program for use in conjunction with Takeda’s Exploitation of Licensed
Products (as such terms are defined below).

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, the Parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. For the purposes of this Agreement the following words
and phrases shall have the following meanings:

1.1.1 “Acceptance” means (a) with respect to a BLA or NDA, the acceptance by FDA
of such BLA or NDA for substantive review, which can be evidenced by Takeda’s
receipt of notice from FDA of such acceptance or other evidence that FDA has
commenced its substantive review, (b) with respect to a Drug Approval
Application filed with the EMA, the receipt by Takeda of a letter from the EMA
with respect to such Drug Approval Application indicating that there has been a
positive outcome of the EMA’s validation of such Drug Approval Application and
(c) with respect to a Drug Approval Application filed with the PDMA in Japan,
the acceptance by PDMA of such Drug Approval Application for substantive review,
which can be evidenced by Takeda’s receipt of notice from PDMA of such
acceptance or other evidence that PDMA has commenced its substantive review.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 4



--------------------------------------------------------------------------------

1.1.2 “Accounting Standards” means International Financial Reporting Standards,
with respect to Takeda, and Generally Accepted Accounting Standards in the U.S.
with respect to MTEM, in each case, consistently applied.

1.1.3 “Affiliate” of a Party means any corporation or other business entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party for so long as such
Party controls, is controlled by or is under common control with such
corporation or other business entity. As used herein, the term “control” means
the direct or indirect ownership of fifty percent (50%) or more of the stock
having the right to vote for directors thereof or the ability to otherwise
control the management thereof.

1.1.4 “Agreement” has the meaning set forth in the preamble hereto.

1.1.5 “Antibody” means an unconjugated polyclonal or monoclonal antibody
(whether (a) fully human, fully mouse, humanized, fully synthetic, bivalent,
monovalent, phage display, in vitro display, ribosome-display, RNA display, DNA
display, cell-display, chimeric, polyclonal, polyclonal mixes or any other type
of antibody, (b) multiple or single chain, recombinant, in vivo, in vitro or
naturally occurring or a combination of the foregoing in any species or
(c) monospecific or bi-specific) or any analog, derivative, fragment or
modification thereof (including a full antibody, single chain antibody, single
domain antibody (sdAb (e.g., VHH))), scFv, scFvFc, Fab, or minibody).

1.1.6 “Applicable Law” means any law or statute, any rule or regulation
(including written governmental interpretations thereof, the guidance related
thereto, or the application thereof) issued by a Governmental Authority or
Regulatory Authority and any judicial, governmental, or administrative order,
judgment, decree, or ruling, in each case as applicable to the subject matter
and the parties at issue.

1.1.7 “Available” has the meaning set forth in Section 2.5.4(a).

1.1.8 “Background IP means, with respect to a Party, any Know-How, inventions,
Patent Rights and other intellectual property rights that are owned or otherwise
Controlled (other than pursuant to the license grants set forth in Article III)
by such Party or any of its Affiliates prior to the Effective Date or thereafter
but through activities outside of this Agreement.

1.1.9 “Bankruptcy Code” has the meaning set forth in Section 11.4.

1.1.10 “Biosimilar Product” means, with respect to a Licensed Product in a
country or jurisdiction, any product sold by a Third Party that (a) is subject
to a license under Section 351(a) or 351(k) of the PHSA and (i) contains an
active ingredient that is highly similar to the active ingredient of such
Licensed Product, or (ii) is authorized by the FDA as being a “biosimilar” (as
defined in Section 351(i)(2) of the PHSA) regardless of whether such product has
been found to be “interchangeable” (as defined in Section 351(i)(3) of the PHSA)
to such Licensed Product, (b) has been granted a marketing authorization by the
European Commission as a similar biological medicinal product pursuant to
Article 10 of Directive 2001/83/EC, as may be amended, or any subsequent or
superseding law, stature or regulation or (c) has otherwise received Regulatory
Approval as a generic, biosimilar or interchangeable product from another
applicable Regulatory Authority in such country or jurisdiction, including by
referencing or otherwise relying on Regulatory Approvals (or data therein) of
such Licensed Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 5



--------------------------------------------------------------------------------

1.1.11 “BLA” means Biologics License Application as described in 21 C.F.R §
601.2, or equivalent FDA application.

1.1.12 “Breaching Party” has the meaning set forth in Section 11.3.1.

1.1.13 “Business Day” means a day on which national banks located in the
Commonwealth of Massachusetts are open for commercial banking business other
than a Saturday or Sunday.

1.1.14 “Calendar Quarter” means any of the three (3)-month periods beginning on
January 1, April 1, July 1 or October 1 of any Calendar Year, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on June 30, 2017 and the last Calendar Quarter shall end on the last day of the
Term.

1.1.15 “Calendar Year” means (a) for the first Calendar Year, the period
commencing on the Effective Date and ending on December 31 of the year during
which the Effective Date occurs, (b) for the last Calendar Year, the period
commencing on January 1 of the last year of the Term, and ending on the last day
of the Term, and (c) each interim period of twelve (12) months commencing on
January 1 and ending on December 31.

1.1.16 “Certification Date” has the meaning set forth in Section 9.2.

1.1.17 “Change in Control” means with respect to a Party, (a) a merger or
consolidation in which (i) such Party is a constituent party, or (ii) a
subsidiary of such Party is a constituent party, and such entity in clause
(i) or (ii) issues shares of its capital stock pursuant to such merger or
consolidation, except in the case of either clause (i) or (ii) any such merger
or consolidation involving such Party or a subsidiary of such Party in which the
shares of capital stock of such entity outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or are
exchanged for shares of capital stock which represent, immediately following
such merger or consolidation 50% or more by voting power of the capital stock of
(A) the surviving or resulting corporation or (B) the parent corporation of such
surviving or resulting corporation, in the case that the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation; (b) the sale, lease, transfer, exclusive
license or other disposition, in a single transaction or series of related
transactions, by such Party or a subsidiary of such Party of all or
substantially all of the assets of such Party or such subsidiary of such Party
taken as a whole (except where such sale, lease, transfer, exclusive license or
other disposition is only to a wholly owned subsidiary of such Party or a
subsidiary of such Party); or (c) any “person” or “group,” as such terms are
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder (collectively, the “Exchange Act”) in a single
transaction or series of related transactions, becomes the beneficial owner as
defined under the Exchange Act, directly or indirectly, whether by purchase or
acquisition or agreement to act in concert or otherwise, of 50% or more by
voting power of the then-outstanding capital stock or other equity interests of
such Party or a subsidiary of such Party, other than pursuant to a bona fide
financing. Notwithstanding the foregoing, the consummation of the proposed
acquisition of MTEM by a subsidiary of Threshold Pharmaceuticals, Inc.,
(“Threshold”), pursuant to the Agreement and Plan of Reorganization, dated
March 16, 2017, between MTEM and Threshold (as such may be amended from time to
time) shall not constitute a Change in Control.

1.1.18 “Claim” has the meaning set forth in Section 10.1.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 6



--------------------------------------------------------------------------------

1.1.19 “Clinical Trial” means any clinical study conducted on human subjects.
Without limiting the foregoing, Clinical Trials includes any Phase I Clinical
Trial, Phase II Clinical Trial or Phase III Clinical Trial.

1.1.20 “Combination Product” means a Licensed Product that contains an SLT-A
Fusion Protein as an active ingredient together with one (1) or more other
active ingredients and is sold together for a single invoiced price.

1.1.21 “Commercialize” or “Commercializing” means to market, promote,
distribute, offer for sale, sell, have sold, import, have imported, export, have
exported or otherwise commercialize a compound or product. When used as a noun,
“Commercialization” means any and all activities involved in Commercializing.

1.1.22 “Commercially Reasonable Efforts” means, with respect to the efforts to
be expended, by a Party or its Affiliate with respect to any objective to be
undertaken hereunder, reasonable, good faith efforts to accomplish such
objective as such Party would normally use to accomplish a similar objective
under similar circumstances, it being understood and agreed that with respect to
applicable activities, such efforts and resources shall be consistent with those
efforts and resources commonly used by such Party under similar circumstances
for similar products owned by it or to which it has similar rights that are at a
similar stage in their development or product life and are of similar market
potential as the Licensed Product taking into account: (a) issues of efficacy,
safety and expected and actual approved labeling, (b) the expected and actual
competitiveness of alternative products sold by Third Parties in the
marketplace, (c) the expected and actual product profile, (d) the expected and
actual patent and other proprietary position, (e) the likelihood of regulatory
approval given the regulatory structure involved, including regulatory or data
exclusivity, (f) the expected and actual profitability and return on investment
of the Licensed Product, or other products in a Party’s portfolio of products,
taking into consideration, among other factors, the expected or actual (i) Third
Party costs and expenses, (ii) royalty, milestone and other payments payable to
Third Parties and to MTEM, and (iii) pricing and reimbursement. Commercially
Reasonable Efforts shall be determined on a country-by-country and
indication-by-indication basis for each Licensed Product, as applicable, and it
is anticipated that the level of effort and resources that constitute
“Commercially Reasonable Efforts” with respect to a particular country or
indication will change over time, reflecting changes in the status of the
Licensed Product, as applicable, and the country(ies) involved. Notwithstanding
the foregoing, neither Party shall be obligated to Develop, seek Regulatory
Approval for, or Commercialize a Licensed Product: (A) that, in its reasonable
opinion after discussion with the other Party, caused or is likely to cause a
fatal, life-threatening or other adverse safety event that is reasonably
expected, based upon then available data, to preclude obtaining Regulatory
Approval for such Licensed Product, or, if Regulatory Approval of such Licensed
Product has already been obtained, to preclude continued marketing of such
Licensed Product; or (B) in a manner inconsistent with Applicable Law.

1.1.23 “Component” means any intermediate, component or unfinished form, element
or ingredient of a SLT-A Fusion Protein Directed to a Designated Target or of a
Licensed Product.

1.1.24 “Confidential Information” has the meaning set forth in Section 7.1.

1.1.25 “Control” means, with respect to any information, Regulatory
Documentation or intellectual property right, possession, whether directly or
indirectly, by a Party or its Affiliates (including, except as described below,
a Future Acquirer) of the ability (whether by sole, joint or other ownership
interest, license or otherwise, other than pursuant to the grants set forth in
this Agreement) to grant the right to access or use, or to grant a license or a
sublicense to, such information, Regulatory

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 7



--------------------------------------------------------------------------------

Documentation or intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.
Notwithstanding the foregoing, any information or intellectual property right
Controlled by a Future Acquirer of MTEM shall not be treated as “Controlled” by
MTEM or its Affiliates for purposes of this Agreement to the extent, but only to
the extent, that such intellectual property (a) is Controlled by such Future
Acquirer of MTEM immediately prior to the time such Future Acquirer qualifies as
such, other than pursuant to a license or other grant of rights (whether
directly or indirectly) by MTEM or its Affiliates, or (b) is Controlled by such
Future Acquirer subsequent to the time that such Future Acquirer qualifies as
such but (i) was not Controlled by MTEM or any of its existing Affiliates prior
to the time such Future Acquirer qualifies as such and (ii) did not come under
the Control of such Future Acquirer due to any license or other grant of rights
by MTEM or its Affiliates or any reference or access to any Program IP or MTEM
Background IP, Takeda Background IP, Product Confidential Information or any
other Confidential Information of Takeda or information, Regulatory
Documentation or intellectual property right Controlled by MTEM or any of its
Affiliates (other than information, Regulatory Documentation or intellectual
property Controlled by a Future Acquirer that would be excluded by clause (a) or
(b)(i) of this definition).

1.1.26 “Designated Target” means any Target designated by Takeda, including the
Program 1 Target, and, with respect to the Program 2 Target and any Replacement
Target, confirmed to be Available against the register of unavailable Targets
maintained by the Gatekeeper pursuant to the procedures set forth in
Section 2.5.4. For clarity, each Designated Target shall include any naturally
occurring variants or isoforms thereof as well as any fragment or peptide of
such Target, variants or isoforms.

1.1.27 “Develop” or “Developing” means to discover, research or develop a
process, compound or product, including conducting non-clinical and clinical
research and development activities, including any activities necessary or
useful to obtain or maintain Regulatory Approval with respect to any product.
When used as a noun, “Development” means any and all activities involved in
Developing.

1.1.28 “Directed” means, with respect to a Target, that an Antibody, SLT-A
Fusion Protein or other Targeting Moiety is selected, generated or optimized to
preferentially bind to such Target.

1.1.29 “Distributor” means any Person(s) appointed by Takeda or any of its
Affiliates or its or their Sublicensees to distribute, market or sell
product(s), with or without packaging rights, in one or more countries or
jurisdictions, in circumstances where such Person purchases its requirements of
the Product(s) from Takeda or its Affiliates or its or their Sublicensees but
does not otherwise make any royalty or other payment to any of Takeda or its
Affiliates or its or their Sublicensees with respect to its intellectual
property rights with respect to the Product(s).

1.1.30 “Drug Approval Application” means a BLA, an NDA or any corresponding
foreign application in the Territory, including, with respect to a country in
Europe, a marketing authorization application filed with the EMA pursuant to the
centralized approval procedure and, with respect to Japan, a marketing
authorization application filed with the PDMA.

1.1.31 “Drug Master File” means a voluntary submission to the FDA or other
applicable Regulatory Authority outside the U.S. that may be used to provide
confidential, detailed information about an SLT-A Fusion Protein, Licensed
Product, SLT-A or any other MTEM Background IP or SLT-A Program IP used to
create an SLT-A Fusion Protein or a Licensed Product, and Manufacturing
(including the facilities used therefor) any of the foregoing or any
corresponding foreign submission in the Territory.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 8



--------------------------------------------------------------------------------

1.1.32 “Effective Date” has the meaning set forth in the preamble hereto.

1.1.33 “EMA” means the European Medicines Agency, or any successor agency
thereto.

1.1.34 “European Union” means the economic, scientific and political
organization of member states as it may be constituted from time to time,
specifically including any territory that was a member state as of the Effective
Date whether or not such territory is a participating member state as of the
applicable time.

1.1.35 “Evaluation” has the meaning set forth in Section 2.2.1.

1.1.36 “Event of Force Majeure” has the meaning set forth in Section 12.6.

1.1.37 “Exchange Act” has the meaning set forth in the definition of Change in
Control.

1.1.38 “Excluded Lists” means the United States Department of Health and Human
Service’s List of Excluded Individuals/Entities and the United States General
Services Administration’s Lists of Parties Excluded from Federal Procurement and
Non-Procurement Programs, and any analogous lists pursuant to Applicable Law
outside the United States.

1.1.39 “Excluded Target” has the meaning set forth in Section 2.5.4(a).

1.1.40 “Exclusive License” has the meaning set forth in Section 3.4.1.

1.1.41 “Expert Panel” has the meaning set forth in Section 12.3.3.

1.1.42 “Exploit” means make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of.

1.1.43 “Exploitation” means the act of Exploiting a compound, product or
process.

1.1.44 “Extensions” has the meaning set forth in Section 8.3.4.

1.1.45 “Facility” means MTEM’s facility located at 9301 Amberglen Blvd., Suite
100 Austin TX 78729.

1.1.46 “FDA” means the United States Food and Drug Administration, and any
successor agency thereto.

1.1.47 “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. 301, et. seq., as it may be amended from time to time, and the rules,
regulations, guidances, guidelines, and requirements promulgated or issued
thereunder.

1.1.48 “Field” means diagnosis, prevention, control or treatment of any and all
human and animal conditions, diseases or disorders.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 9



--------------------------------------------------------------------------------

1.1.49 “First Commercial Sale” means, with respect to any Licensed Product and
with respect to any country or jurisdiction in the Territory, the first
commercial sale of such Licensed Product by Takeda, its Affiliates, Sublicensees
or Distributors to a Third Party for monetary value after all Regulatory
Approvals for such Licensed Product have been obtained in such country or
jurisdiction, in each case for use or consumption of such Licensed Product in
such country or jurisdiction by the general public; provided, that sales for
clinical study purposes or compassionate, named patient (paid or unpaid) or
similar use shall not constitute a First Commercial Sale.

1.1.50 “Fusion Protein Materials” has the meaning set forth in Section 2.2.1.

1.1.51 “Future Acquirer” means a Third Party to any Change in Control
transaction involving MTEM and such Third Party or any of such Third Party’s
Affiliates existing immediately prior to such Change in Control.

1.1.52 “Future MTEM In-License” means any agreement with a Third Party entered
into by MTEM or any of its Affiliates after the Effective Date and during the
Term of this Agreement pursuant to which MTEM obtains rights to Patent Rights or
Know-How that would reasonably be expected to constitute MTEM Background IP or
SLT-A Program IP.

1.1.53 “Gatekeeper” shall be such Third Party as may be agreed by the Parties in
writing from time to time.

1.1.54 “Generic Product” means, with respect to a Licensed Product in a country
or jurisdiction, any product commercialized by a Third Party (excluding Licensed
Products sold by Takeda or its Affiliates) that comprises or incorporates an
SLT-A Fusion Protein and that is sold under a Regulatory Approval of any
Regulatory Authority that references clinical data filed for such Licensed
Product, such as an application under Section 505(b)(2) or Section 505(j) of the
FFDCA in the U.S. or equivalent thereof in any other country or jurisdiction
that is necessary in order to commercially distribute, sell or market such
product in such country or jurisdiction.

1.1.55 “GLP Toxicology Studies” means, with respect to a Licensed Product,
animal studies conducted in accordance with GLP and intended to support an IND
for such Licensed Product.

1.1.56 “Good Laboratory Practices” or “GLP” means the then current standards for
good laboratory practices for pharmaceuticals, as set forth in the FFDCA and
applicable regulations and guidances promulgated thereunder, including the Code
of Federal Regulations, as amended from time to time.

1.1.57 “Governmental Authority” means any applicable multi-national, federal,
state, local, municipal or other government authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.1.58 “Improvement” means all patentable and non-patentable inventions,
discoveries, developments, enhancements, modifications or other know-how or
improvements that derive from or relate to a Takeda Targeting Moiety, an SLT-A
or any Patent Rights or Know-How of a Party, whether made by a Party, its
Affiliate or a Third Party acting on a Party’s behalf or jointly by both Parties
or their Affiliates or Third Parties acting on their behalf.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 10



--------------------------------------------------------------------------------

1.1.59 “IND” means (a) in the United States, an Investigational New Drug
Application, as defined in the FFDCA, filed with the FDA that is required to be
filed with the FDA before conducting a Clinical Trial (including all supplements
and amendments that may be filed with respect to the foregoing); and (b) any
foreign counterpart of the foregoing.

1.1.60 “Indemnitee” has the meaning set forth in 0.

1.1.61 “Indemnitor” has the meaning set forth in 0.

1.1.62 “Indication” means, with respect to a Licensed Product in a country or
jurisdiction, an indication for which a separate Regulatory Approval is obtained
in such country or jurisdiction for such Licensed Product. A single Indication
includes (a) any other indications for which additional Clinical Trials are not
required for any subsequent Regulatory Approval with respect to such Licensed
Product, (b) any label expansion for such Indication, whether or not requiring
additional Clinical Trials or (c) the use of such Licensed Product for use as a
first-, second- or third-line therapy, or as an adjuvant therapy, for the same
tumor type, whether or not requiring additional Clinical Trials.

1.1.63 “Infringement Notice” has the meaning set forth in Section 8.4.1.

1.1.64 “Initiation” means, with respect to a Clinical Trial, the dosing of the
first patient with a Licensed Product pursuant to the clinical protocol for the
specified Clinical Trial.

1.1.65 “Inquiry” has the meaning set forth in Section 2.5.4(a).

1.1.66 “Joint Manufacturing Committee” has the meaning set forth in
Section 5.4.1.

1.1.67 “Joint Other Program IP” means the Joint Other Program Know-How and the
Joint Other Program Patent Rights.

1.1.68 “Joint Other Program Know-How” means any Other Program Know-How that is
conceived, discovered, developed or otherwise made by or on behalf of both
Parties’ (or their Affiliates’ or (sub)contractors) employees or Third Parties
acting on such Parties’ behalf, in each case, in the course of such Party’s or
Affiliates’ or (sub)contractors’ performance of a Program, but that does not
otherwise constitute SLT-A Program Know-How or Target Program Know-How.

1.1.69 “Joint Other Program Patent Rights” means any Patent Rights that claims
Joint Other Program Know-How, but that, for clarity, does not constitute SLT-A
Program Patent Rights or Target Program Patent Rights.

1.1.70 “Joint Patent Committee” has the meaning set forth in Section 8.3.7(a).

1.1.71 “Joint Scientific Committee” has the meaning set forth in
Section 2.6.2(a).

1.1.72 “Know-How” means all proprietary technical information, processes,
formulae, data, results, developments, materials, specifications, inventions,
improvements, uses, methods, techniques, conceptions, knowledge, discoveries,
know-how, trade secrets and other information, whether or not patentable, but
that is not generally known, including any tangible embodiments and all
intellectual property rights, excluding Patent Rights, in and to any of the
foregoing.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 11



--------------------------------------------------------------------------------

1.1.73 “Liabilities” has the meaning set forth in Section 10.1.1.

1.1.74 “Licensed Product” means any product that incorporates or is comprised of
one or more SLT-A Fusion Proteins Directed to a Licensed Target.

1.1.75 “Licensed Targets” means, collectively, each Designated Target with
respect to which Takeda exercises its Option and does not rescind such Option
exercise pursuant to Section 9.2 for so long as such Designated Target has not
been replaced pursuant to Section 2.5.13.

1.1.76 “Major Market Country” means each of the United States, Japan, France,
Germany, Italy, Spain and the United Kingdom.

1.1.77 “Manufacture” or “Manufacturing” means to make, have made, produce,
manufacture, process, fill, finish, package, label, perform quality control and
assurance testing, release, ship or store a compound or product or any
intermediate or component thereof. When used as a noun, “Manufacture” or
“Manufacturing” means any and all activities involved in Manufacturing a
compound or product or any intermediate or component thereof.

1.1.78 “Mono Product” has the meaning set forth in the definition of Net Sales.

1.1.79 “MTEM” has the meaning set forth in the preamble hereto.

1.1.80 “MTEM Background IP” means the MTEM Background Patent Rights and the MTEM
Background Know-How.

1.1.81 “MTEM Background Know-How” means any and all Know-How that (a) is
Controlled by MTEM or any Affiliate of MTEM as of the Effective Date or, subject
to Section 3.6, at any time during the Term and (b) relates to, comprises or
consists of an SLT-A, SLT-A Fusion Protein or a Licensed Product or the
Exploitation of any of the foregoing and is necessary or useful to Develop,
Manufacture, Commercialize or otherwise Exploit SLT-A Fusion Proteins or
Licensed Products. MTEM Background Know-How includes the SLT-A Technology.

1.1.82 “MTEM Background Patent Right” means any Patent Right that claims any
MTEM Background Know-How.

1.1.83 “MTEM Indemnitees” has the meaning set forth in Section 10.1.2.

1.1.84 “MTEM Licensee” has the meaning set forth in Section 3.8.

1.1.85 “MTEM Program Activities” has the meaning set forth in Section 2.1.

1.1.86 “MTEM Prosecution Patent Rights” has the meaning set forth in
Section 9.2.3.

1.1.87 “MTEM Regulatory Documentation” means Regulatory Documentation owned or
Controlled by MTEM or any of its Affiliates on or after the Effective Date
relating to any of the following: SLT-As, SLT-A Fusion Proteins, MTEM Background
IP or SLT-A Program IP, which Regulatory Documentation is necessary or useful to
Develop an SLT-A Fusion Protein or Exploit a Licensed Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 12



--------------------------------------------------------------------------------

1.1.88 “MTEM Study Materials” has the meaning set forth in Section 2.2.1.

1.1.89 “MTEM Target” means any Target set forth on Schedule 1.1.89, each being
an Excluded Target at the Effective Date.

1.1.90 “NDA” means a New Drug Application filed with the FDA in conformance with
Applicable Law, or the foreign equivalent of any such application in any other
country filed with a Regulatory Authority to obtain marketing approval for a
pharmaceutical product.

1.1.91 “Net Sales” means the [***] invoiced amounts for all Licensed Products
sold by or for Takeda, its Affiliates and Sublicensees to Third Parties
(including wholesalers or Distributors but not any Affiliate or Sublicensee of
Takeda), after deduction (if not already deducted in the amount invoiced) of the
following items paid by Takeda, its Affiliates and Sublicensees, provided and to
the extent that such items are incurred or allowed and do not exceed reasonable
and customary amounts in the market in which such sales occurred and are not
inconsistent with other similar products of Takeda:

(a) Any [***], including [***];

(b) any [***];

(c) any [***], including [***], as applicable;

(d) any charges for [***] to the extent borne by Takeda, or its Affiliates or
Sublicensees; and

(e) any [***] given or made with respect to [***].

In the event a Licensed Product is a Combination Product, the Net Sales
attributable to such Combination Product for a given country shall be calculated
as follows:

If Takeda, its Affiliate or Sublicensee separately sells in such country, (i) a
product containing as its sole active ingredient an SLT-A Fusion Protein (the
“Mono Product”) and (ii) the other active ingredient in the Licensed Product,
then for purposes of the royalties and sales milestones set forth herein, Net
Sales for such Combination Product shall be calculated by multiplying actual Net
Sales of such Combination Product by the fraction A/(A+B) where: “A” is Takeda’s
(or its Affiliate’s or Sublicensee’s, as applicable) average Net Sales price
during the period to which the Net Sales calculation applies for the Mono
Product in such country or other jurisdiction and “B” is Takeda’s (or its
Affiliate’s or Sublicensee’s, as applicable) average Net Sales price during the
period to which the Net Sales calculation applies in such country or other
jurisdiction, for products that contain as their sole active ingredients the
other active ingredients in such Combination Product.

If Takeda, its Affiliate or Sublicensee separately sells in such country or
other jurisdiction the Mono Product but does not separately sell in such country
or other jurisdiction products containing as their sole active ingredients the
other active ingredients in such Combination Product, then for purposes of the
royalties and sales milestones set forth herein, Net Sales for such Combination
Product shall be calculated by multiplying the Net Sales of such Combination
Product by the fraction A/C where: “A” is Takeda’s (or its Affiliate’s
Sublicensee’s, as applicable) average Net Sales price during the period to which
the Net Sales calculation applies for the Mono Product in such country or other
jurisdiction, and “C” is Takeda’s (or its Affiliate’s or Sublicensee’s, as
applicable) average Net Sales price in such country or other jurisdiction during
the period to which the Net Sales calculation applies for such Combination
Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 13



--------------------------------------------------------------------------------

If Takeda, its Affiliates and Sublicensees do not separately sell in such
country or other jurisdiction both the Mono Product and the other active
ingredients in such Combination Product, then the Net Sales attributable to such
Combination Product shall be determined by the Parties in good faith taking into
account the medical contribution to such Combination Product of the SLT-A Fusion
Protein on the one hand, and all of the other active ingredients, as applicable,
collectively, on the other hand; provided, that if the Parties cannot agree on
such relative value, the Dispute shall be resolved pursuant to Section 12.3.

All of the foregoing deductions from the gross invoiced sales prices of Licensed
Products shall be determined in accordance with the applicable Accounting
Standards. In the event that Takeda, its Affiliates or Sublicensees make any
adjustments to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments shall be reported and reconciled in
the next report and payment of any royalties due.

1.1.92 “Notice of Dispute” has the meaning set forth in Section 12.3.1.

1.1.93 “Notice Period” has the meaning set forth in Section 11.3.1.

1.1.94 “Opt-In” means the withdrawal under Article 83(4) of the Agreement on a
Unified Patent Court between the participating Member States of the European
Union (2013/C 175/01) of the Opt-Out of a Patent Right.

1.1.95 “Opt-Out” means the opt-out of a Patent Right from the exclusive
competence of the Unified Patent Court under Article 83(3) of the Agreement on a
Unified Patent Court between the participating Member States of the European
Union (2013/C 175/01).

1.1.96 “Option” has the meaning set forth in Section 3.3.1.

1.1.97 “Option Exercise Date” has the meaning set forth in Section 3.3.2.

1.1.98 “Option Exercise Fee” has the meaning set forth in Section 6.5.

1.1.99 “Option Period” means, with respect to a Designated Target, the period
commencing on (a) [***] and (b) [***] pursuant to Section 2.5.1, in the case of
each other Designated Target, and ending on the [***] (x) [***], (y) [***]
Replacement Target with respect to such Designated Target, and (z) the date that
is [***] for such Designated Target.

1.1.100 “Other Program IP” means the Other Program Know-How and the Other
Program Patent Rights.

1.1.101 “Other Program Know-How” means any Program Know-How that is not SLT-A
Program Know-How or Target Program Know-How.

1.1.102 “Other Program Patent Rights” means any Patent Rights that claim Other
Program Know-How.

1.1.103 “Party” and “Parties” are defined in the preamble hereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 14



--------------------------------------------------------------------------------

1.1.104 “Patent Right” means any and all national, regional and international
(a) issued patents and pending patent applications (including provisional patent
applications), (b) patent applications filed either from the foregoing or from
an application claiming priority to the foregoing, including all converted
provisionals, substitutions, continuations, continuations-in-part, divisions,
renewals and continued prosecution applications, and all patents granted
thereon, (c) patents-of-addition, revalidations, reissues, reexaminations and
extensions or restorations (including any supplementary protection certificates
and the like) by existing or future extension or restoration mechanisms,
including patent term adjustments, patent term extensions, supplementary
protection certificates or the equivalent thereof, (d) inventor’s certificates,
utility models, petty patents, innovation patents and design patents, (e) other
forms of government-issued rights substantially similar to any of the foregoing,
including so-called pipeline protection or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of
additions to any of such foregoing and (f) United States and foreign
counterparts of any of the foregoing.

1.1.105 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.1.106 “Phase I Clinical Trial” means a Clinical Trial of a Licensed Product
conducted by or on behalf of Takeda, its Affiliates or Sublicensees that
generally provides for the first introduction into humans of a such Licensed
Product with, the primary purpose of determining metabolism and pharmacokinetic
properties and side effects of such product, in a manner that is generally
consistent with 21 C.F.R. § 312.21(a), as amended (or its successor regulation),
excluding, for clarity any investigator-initiated Clinical Trials.

1.1.107 “Phase II Clinical Trial” means a Clinical Trial of a Licensed Product
conducted by or on behalf of Takeda, its Affiliates or Sublicensees on a
sufficient number of subjects for making (and the principal purpose of which is
to make) a preliminary determination as to whether a pharmaceutical product is
safe for its intended use and obtaining (and to obtain) sufficient information
about such product’s efficacy, in a manner that is generally consistent with 21
C.F.R. § 312.21(b), as amended (or its successor regulation), or a similar
clinical study prescribed by the Regulatory Authorities in a country or
jurisdiction outside the United States, to permit the design of further clinical
trials of such Licensed Product, excluding, for clarity any
investigator-initiated Clinical Trials.

1.1.108 “Phase III Clinical Trial” means a Clinical Trial of a Licensed Product
with a defined dose or a set of defined doses of such Licensed Product and
conducted by or on behalf of Takeda, its Affiliates or Sublicensees on a
sufficient number of subjects for ascertaining (and that is designed to
ascertain) the overall risk-benefit relationship of the Licensed Product for its
intended use and determining (and to determine) warnings, precautions, and
adverse reactions that are associated with such Licensed Product in the dosage
range to be prescribed, in a manner that is generally consistent with 21 C.F.R.
§ 312.21(c), as amended (or its successor regulation), or a similar clinical
study prescribed by the Regulatory Authorities in a country or jurisdiction
outside the United States, which trial is necessary to support Regulatory
Approval of such Licensed Product, excluding, for clarity any
investigator-initiated Clinical Trials.

1.1.109 “PHSA” means the United States Public Health Service Act, as may be
amended, or any subsequent or superseding law, statute or regulation.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 15



--------------------------------------------------------------------------------

1.1.110 “PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan, or
any successor agency thereto.

1.1.111 “Product Information” has the meaning set forth in Section 7.1.

1.1.112 “Product Trademarks” has the meaning set forth in Section 8.6.

1.1.113 “Program” means Program 1, Program 2 and any Replacement Target Program.

1.1.114 “Program 1” means the research program directed toward the Program 1
Target conducted pursuant to Article II.

1.1.115 “Program 1 Target” means the Target selected by Takeda in accordance
with Section 2.5.

1.1.116 “Program 2” means the research program directed toward the Program 2
Target conducted pursuant to Article II.

1.1.117 “Program 2 Target” means the Target selected by Takeda in accordance
with Section 2.5.

1.1.118 “Program Activities” has the meaning set forth in Section 2.1.

1.1.119 “Program IP” means the Program Know-How and the Program Patent Rights.

1.1.120 “Program Know-How” means Know-How, Improvements and other inventions
that are conceived, discovered, developed or otherwise made by or on behalf of
one or both of the Parties or their Affiliates in connection with the
performance of the Program Activities, whether or not patented or patentable.

1.1.121 “Program Patent Rights” means any Patent Rights that claim Program
Know-How.

1.1.122 “Program Plan” means, with respect to any Program, the written plan for
conducting such Program as further described in Section 2.2.

1.1.123 “Program Term” has the meaning set forth in Section Section 2.3.

1.1.124 “Publication” has the meaning set forth in Section 7.5.

1.1.125 “Quality Agreement” has the meaning set forth in Section 5.5.

1.1.126 “Reciprocal Technology” means any Know-How or Improvements (and any
Patent Rights with respect thereto) conceived, discovered, developed or
otherwise made by or on behalf of any MTEM Licensee, whether alone or with MTEM,
under or in connection with a license or grant of other rights or access in, to
or under any SLT-A or SLT-A Fusion Protein (a) that derive from or relate to an
SLT-A or SLT-A Fusion Protein, (b) the practice of which is necessary or useful
for the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 16



--------------------------------------------------------------------------------

Development, Manufacture, Commercialization or other Exploitation of SLT-A
Fusion Proteins or Licensed Products and (c) that would be MTEM Background IP or
SLT-A Program IP were such Know-How or Patent Rights conceived, discovered,
developed or otherwise made by MTEM alone.

1.1.127 “Regulatory Approval” means, with respect to a country or jurisdiction
in the Territory, any and all approvals (including Drug Approval Applications),
licenses, registrations or authorizations of any Regulatory Authority necessary
to commercially distribute, sell or market a Licensed Product in such country or
jurisdiction, including, where applicable, (a) commercially reasonable pricing
or reimbursement approval in such country or jurisdiction, (b) pre- and
post-approval marketing authorizations (including any prerequisite Manufacturing
approval or authorization related thereto) and (c) labeling approval.

1.1.128 “Regulatory Authority” means, with respect to a country or jurisdiction
in the Territory, any national (e.g., the FDA), supra-national (e.g., the
European Commission, the Council of the European Union, or the EMA) regional,
state or local regulatory agency, department, bureau, commission, council or
other Governmental Authority involved in the granting of a Regulatory Approval
or otherwise exercising authority with respect to biopharmaceutical products in
such country or jurisdiction.

1.1.129 “Regulatory Documentation” means all (a) applications (including all
INDs), registrations, licenses, authorizations and approvals (including
Regulatory Approvals), (b) correspondence and reports submitted to or received
from Regulatory Authorities (including minutes and official contact reports
relating to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all adverse event files and complaint
files, (c) clinical and other data contained, referenced or otherwise relied
upon in any of the foregoing, and (d) for clarity, any Drug Master File.

1.1.130 “Replacement Target” has the meaning set forth in Section 2.5.13.

1.1.131 “Replacement Target Program” means the research program directed toward
any Replacement Target conducted pursuant to Article II.

1.1.132 “Representative” has the meaning set forth in Section 5.2.2.

1.1.133 “Research License” has the meaning set forth in Section 3.1.2.

1.1.134 [***].

1.1.135 “Royalty Report” has the meaning set forth in Section 6.14.1.

1.1.136 “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period commencing upon the First Commercial Sale
of a Licensed Product in such country and ending upon the latest to occur of
(a) the date of expiration of the last Valid Patent Claim of the MTEM Background
Patent Rights, the SLT-A Program Patent Rights or the Target Program Patent
Rights (other than Targeting Moiety IP), in each case that would be infringed by
the sale of the applicable Licensed Product in the applicable country, if not
for Takeda’s ownership thereof or the licenses granted hereunder, (b) the date
of expiration of any regulatory exclusivity for such Licensed Product in such
country and (c) [***] after the First Commercial Sale of such Licensed Product
in any country.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 17



--------------------------------------------------------------------------------

1.1.137 “SLT-A” means (a) any Shiga or Shiga-like toxin A Subunit or fragment
thereof, including variants, such as deimmunized variants, variants with
heterologous epitopes, furin-cleavage resistant variants and combinations
thereof, including those listed on Schedule 1.1.1377 hereto and (b) any
Improvements to any of the foregoing.

1.1.138 “SLT-A Fusion Protein” means any SLT-A conjugated, fused (e.g., as a
single polypeptide chain), or otherwise combined with any Takeda Targeting
Moiety.

1.1.139 “SLT-A Program IP” means the SLT-A Program Know-How and the SLT-A
Program Patent Rights.

1.1.140 “SLT-A Program Know-How” means any Program Know-How that constitutes an
Improvement to any invention included in the SLT-A Technology other than Program
IP that is Target Program Know-How or is claimed by Target Program Patent
Rights.

1.1.141 “SLT-A Program Patent Rights” means any Patent Rights claiming SLT-A
Program Know-How. For clarity, SLT-A Program Patent Rights does not include any
Target Program Patent Rights.

1.1.142 “SLT-A Technology” means the Patent Rights set forth on Schedule
1.1.1422 and any inventions claimed or described therein.

1.1.143 “Sublicensee” means any Person (other than an Affiliate of Takeda or a
Distributor) that is granted a sublicense under Section 3.5 by Takeda or its
Affiliate in accordance with the terms of this Agreement to Develop or
Commercialize Licensed Products.

1.1.144 “Supply Agreement” has the meaning set forth in Section Section 5.1.

1.1.145 “Supply Price” means, with respect to a quantity of Development
Material, the cost of goods of such Development Material [***]. To the extent
Development Material is Manufactured directly by MTEM, the cost of goods will
equal the fully burdened cost of Manufacturing such Development Material,
consisting of the cost of raw materials, direct and identifiable labor, product
quality assurance/control costs and other direct and identifiable variable costs
and appropriate direct and identifiable costs (or appropriate allocation
thereof) yield losses (to the extent consistent with industry practice),
storage, and shipping, rent and depreciation of capital expenditures, to the
extent directly attributable and allocable to the Manufacture of such
Development Material. Without limitation to the foregoing, (a) should any
facility or equipment not be used to their full capacity for the Manufacture of
Development Material, allocations shall be on the basis of that actually used
for the Manufacture and supply of such Development Material and not any amount
in respect of idle or unused capacity; and (b) the costs of goods (i) will be
calculated in accordance with applicable Accounting Standards and include
allocations that are commercially justifiable and consistent with fair industry
practices, (ii) will exclude all costs that cannot be linked to a specific
Manufacturing activity, such as charges for corporate overhead that are not
controllable by the manufacturing plant, and (iii) will exclude any Third Party
license payments owed or incurred by MTEM in connection with any Manufacturing
activities. Cost of goods shall not include (A) costs that are expressly
allocated to be borne by MTEM under this Agreement (e.g., under Article II), (B)
costs associated with scale-up or capability building, unless expressly agreed
in writing by the Parties, or (C) any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 18



--------------------------------------------------------------------------------

inter-company mark-up between MTEM and its Affiliates. To the extent MTEM uses a
contract manufacturer for any of such activities, the cost of goods means the
amount paid to the applicable contract manufacturer, including, any raw
materials, reagents or other components directly purchased by MTEM on behalf of
the CMO and any related shipping costs including shipping insurance costs. In no
circumstances will the costs incurred by MTEM, and used to calculate the Supply
Price, be double counted.

1.1.146 “Takeda” has the meaning set forth in the preamble hereto.

1.1.147 “Takeda Background IP” means the Takeda Background Know-How and the
Takeda Background Patent Rights.

1.1.148 “Takeda Background Know-How” means Background IP owned or Controlled by
Takeda that is used, or provided for use, by Takeda, in the performance of the
Program Activities.

1.1.149 “Takeda Background Patent Rights” means any Patent Rights that claim
Takeda Background Know-How.

1.1.150 “Takeda Program Activities” has the meaning set forth in Section 2.1.

1.1.151 “Takeda Target” means a Designated Target or a Licensed Target.

1.1.152 “Takeda Targeting Moiety” means (a) any Targeting Moiety or sequence
thereof that is provided by or on behalf of Takeda to MTEM under this Agreement
and that is Directed to a Target or (b) any Improvement thereto.

1.1.153 “Target” means (a) any protein (including any glyco- or lipo-protein),
carbohydrate, compound or other composition that stimulates the production of
Antibodies or against which Targeting Moieties are Directed, (b) any naturally
occurring isoform or variants thereof or (c) any fragment or peptide of any of
the foregoing. The whole protein, carbohydrate, compound or other composition as
well as a fragment or peptide thereof, or portion of the whole is considered the
same Target.

1.1.154 “Target Program IP” means the Target Program Know-How and the Target
Program Patent Rights.

1.1.155 “Target Program Know-How” means any Program Know-How that is not SLT-A
Program Know-How related to either or both of the following: (a) any Takeda
Targeting Moiety, including Improvements, modifications, fragments and
derivatives thereof and corresponding compositions of matter, methods of making
or using any of the foregoing (“Targeting Moiety IP”) or (b) conjugates and
fusion proteins comprising a moiety described in clause (a), including any SLT-A
Fusion Protein or other SLT-A conjugate and corresponding compositions of
matter, methods of making or using any of the foregoing.

1.1.156 “Target Program Patent Rights” means any Patent Rights that claim Target
Program Know-How.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 19



--------------------------------------------------------------------------------

1.1.157 “Targeting Moiety” means any Antibody or other targeting moiety, such as
a peptide, cyclic peptide, small molecule or related molecular structure capable
of being Directed through its binding to a Target, including non-immunoglobulin
scaffolds, including fibronectin, lipocalin, protein A, ankyrin, thioredoxin,
and the like.

1.1.158 “Targeting Moiety IP” has the meaning set forth in the definition of
Target Program Know-How.

1.1.159 “Technology Recipient” has the meaning set forth in Section 5.2.

1.1.160 “Technology Transfer” has the meaning set forth in Section 5.2.

1.1.161 “Technology Transfer Documentation” has the meaning set forth in
Section 5.2.1.

1.1.162 “Term” has the meaning set forth in Section 11.1.

1.1.163 “Territory” means all countries and jurisdictions in the world.

1.1.164 “Testing Laboratory” has the meaning set forth in Schedule Section 5.1.

1.1.165 “Third Party” means any Person other than Takeda, MTEM and their
respective Affiliates.

1.1.166 “Third Party Action” has the meaning set forth in Section 8.7.1.

1.1.167 “Valid Patent Claim” means, with respect to a Patent Right in a country
or jurisdiction, any claim of an issued Patent Right that has not (a) expired,
irretrievably lapsed or been abandoned, revoked, dedicated to the public or
disclaimed, including any applicable patent term adjustments or extensions,
Supplementary Protection Certificates and similar patent term extensions awarded
by regional or national patent offices; or (b) been found to be unpatentable,
invalid or unenforceable by an unreversed and unappealable decision of a
Governmental Authority in such country or jurisdiction.

Section 1.2 Certain Rules of Interpretation in this Agreement and the Schedules.

1.2.1 Unless otherwise specified, all references to monetary amounts are to
United States of America currency (U.S. Dollars);

1.2.2 The preamble to this Agreement and the descriptive headings of Articles
and Sections are inserted solely for convenience of reference and are not
intended as complete or accurate descriptions of the content of this Agreement
or of such Articles or Sections;

1.2.3 Except where the context otherwise requires, wherever used, the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense
(and/or);

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 20



--------------------------------------------------------------------------------

1.2.4 The words “include” and “including” have the inclusive meaning frequently
identified with the phrases “without limitation” and “but not limited to”;

1.2.5 The words “will” and “shall” have the same meaning;

1.2.6 Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days. Unless otherwise specified,
deadlines within which any payment is to be made or act is to be done within or
following specified time period after a date shall be calculated by excluding
the day, Business Day, month or year of such date, as applicable, and including
the day, Business Day, month or year of the date on which the period ends;

1.2.7 Whenever any payment is to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a Business Day,
such payment shall be made or action taken on the next Business Day following
such day to make such payment or do such act; and

1.2.8 Unless otherwise specified, references in this Agreement to any Article,
Section, Exhibit or Schedule means references to such Article, Sections,
Exhibits or Schedule of this Agreement.

ARTICLE II

RESEARCH PROGRAM

Section 2.1 Objective and Conduct of the Programs. The Parties shall conduct one
or more Programs, each in accordance with a Program Plan, the terms of this
Agreement and Applicable Law in good scientific manner. The purpose of each
Program will be to identify, generate and evaluate SLT-A Fusion Proteins
directed to Designated Targets for Takeda’s Development, Manufacture,
Commercialization and other Exploitation under this Agreement, subject to
Takeda’s exercise of its exclusive Option with respect to such Designated
Targets. During the Option Period (a) MTEM shall use commercially reasonable
efforts to perform each Program Plan and conduct the activities assigned to it
under (and within the timelines contained in) each Program Plan (such
activities, “MTEM Program Activities”) and (b) Takeda shall use commercially
reasonable efforts to perform each Program Plan and conduct the activities
assigned to it under (and within the timelines contained in) each Program Plan
(such activities, “Takeda Program Activities” and together with the MTEM Program
Activities, the “Program Activities”). Except for any consideration that becomes
due and payable to MTEM by Takeda pursuant to the terms and conditions of
Article VI, each Party shall bear its own costs and expenses in connection with
such Party’s performance of the Program Activities assigned to such Party under
any Program Plan.

Section 2.2 Program Plans.

2.2.1 Program Plan Framework. Each Program Plan will provide a framework for the
applicable Program, will be substantially in the form attached hereto as
Schedule 2.2.1, and will describe the activities pursuant to which (a) Takeda
will deliver to MTEM [***] Takeda Targeting Moieties Directed to the applicable
Designated Target, (b) MTEM will (i) create SLT-A Fusion Proteins, characterize
SLT-A Fusion Proteins as indicated in the Program Plan (including, analytical
testing, purification, antigen binding and cytotoxicity testing) and
(ii) deliver to Takeda any such resulting SLT-A Fusion Proteins or Components
thereof (the “Fusion Protein Materials”) and such SLT-As and other control drug
fusion materials (such materials, excluding, for clarity, the Fusion Protein
Materials; collectively, the “MTEM Study Materials”), each characterized and
delivered as contemplated under the Program Plan or agreed to by the Parties,
and (c) Takeda will have the right to perform evaluation activities on SLT-A
Fusion Proteins (the “Evaluation”), all as more specifically set forth in the
applicable Program Plan. Each Program Plan shall be developed and approved in
accordance with Section 2.5.66.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 21



--------------------------------------------------------------------------------

2.2.2 Changes to Program Plans. Takeda and MTEM may propose changes from time to
time to any Program Plan, which shall be subject to review and approval by the
Joint Scientific Committee, as provided in Section 2.6 (including the
decision-making mechanisms set forth therein). Notwithstanding the foregoing,
any proposed change to a Program Plan may not [***] by more than [***], or the
scope of tasks relating to, animal studies that MTEM is obligated to perform,
without MTEM’s written consent.

2.2.3 Records. MTEM shall maintain, in good scientific manner, complete and
accurate books and records pertaining to its activities under each Program Plan,
in sufficient detail to verify compliance with its obligations under this
Agreement and which books and records shall (a) be appropriate for patent and
regulatory purposes, (b) be kept and maintained in compliance with Applicable
Law, and (c) properly reflect all work done and results achieved in the
performance of its activities hereunder. Such books and records shall be
retained by MTEM for [***] after the expiration or termination of this Agreement
in its entirety or for such longer period as may be required by Applicable Law.
Following exercise of an Option with respect to a particular Licensed Target,
Takeda shall have the right, during normal business hours and upon reasonable
notice, to inspect and copy all records of MTEM maintained with respect to the
Program with respect to such Target pursuant to this Section 2.2.3. After the
end of the applicable retention period, if MTEM desires to destroy any books or
records maintained pursuant to this Section 2.2.3, MTEM shall notify Takeda of
such desire and Takeda shall have [***] after receipt of such notice to, at its
option, either take custody of any such books or records MTEM proposes to
destroy or allow MTEM to destroy such books and records.

2.2.4 Reports; Disclosure of Results. Throughout the Program Term for each
Program, and no less frequently than once per Calendar Quarter, MTEM shall
provide to Takeda a written report setting forth in reasonable detail the MTEM
Program Activities and the research results from each Program as they become
available, including any immunogenicity data, SLT-A immunogenicity and other
assays that are developed in connection with the Program Activities (whether
Program IP or MTEM Background IP), SLT-A on-Target/off-tumor SLT-A-related
toxicities (clinical or preclinical) and any Improvements to the SLT-A
Technology. On Takeda’s request, MTEM shall provide to Takeda in a timely manner
any other information Controlled by MTEM in connection with MTEM’s other
Development programs [***], to the extent that such information is reasonably
related and relevant to a Program Plan for any Program or Development or
Manufacturing of a Licensed Product, such information redacted for Third Party
Confidential Information.

2.2.5 Subcontracting; Performance by Affiliates. Each Party shall have the right
to subcontract any of the activities assigned to it under any Program Plan to a
Third Party to the extent expressly provided for in such Program Plan or with
the written approval of the Joint Scientific Committee; provided that, in each
case, no such permitted subcontracting shall relieve the subcontracting Party of
any obligation hereunder. The Parties recognize that each may perform some or
all of its obligations under this Agreement through Affiliates; provided, that
each Party shall remain responsible and be a guarantor of the performance by its
Affiliates and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 22



--------------------------------------------------------------------------------

Section 2.3 Term of the Programs. The term of Program 1 shall commence on
Takeda’s delivery to MTEM [***] for Program 1, and the term of each subsequent
Program shall [***], as applicable. The term of each Program shall continue
until the earlier of (a) the expiration of the Option Period with respect to the
applicable Designated Target, (b) such date as Takeda notifies MTEM in writing
pursuant to Section 3.3 that it is, or is not, exercising the Option with
respect to the applicable Designated Target and (c) the date that is [***] after
the completion of the Evaluation, in the case of a replaced Licensed Target
(each such period, a “Program Term”).

Section 2.4 Use of Materials.

2.4.1 MTEM acknowledges and agrees that (a) it shall not use any Takeda
Targeting Moieties or other materials supplied by Takeda to MTEM for any purpose
other than creating the SLT-A Fusion Proteins and delivering the resulting SLT-A
Fusion Proteins to Takeda pursuant to, and otherwise performing its obligations
under, the applicable Program Plan, (b) it shall only use Takeda Targeting
Moieties or other materials supplied by Takeda to MTEM in compliance with all
Applicable Laws, (c) it shall not transfer any Takeda Targeting Moieties or
other materials supplied by Takeda to MTEM or grant any rights thereto to any
Third Party without the express prior written consent of Takeda, (d) Takeda
shall retain full ownership of, and all right title and interest to and under,
all Takeda Targeting Moieties or other materials supplied by Takeda to MTEM and
(e) at the end of the applicable Program Term, or upon earlier termination of
this Agreement, MTEM shall at the instruction of Takeda either destroy or return
any unused Takeda Targeting Moieties or other materials supplied by Takeda to
MTEM.

2.4.2 Takeda acknowledges and agrees that (a) it shall not use any MTEM Study
Materials supplied by MTEM to Takeda for any purpose other than the activities
assigned to Takeda under the Program, evaluating SLT-A Fusion Proteins as set
forth in the applicable Program Plan or otherwise performing activities within
the scope of the Research License (unless and until Takeda exercises an Option
with respect to the applicable Designated Target, upon exercise of which, Takeda
shall be free to retain and use MTEM Study Materials arising out of the
applicable Program for a Licensed Target for any purpose within the scope of the
Exclusive License for any Licensed Target), (b) it shall only use MTEM Study
Materials supplied by MTEM to Takeda in compliance with all Applicable Laws,
(c) except as otherwise provided hereunder (including under Section 2.2.5) or in
a Program Plan, it shall not transfer any MTEM Study Materials supplied by MTEM
to Takeda or grant any rights thereto to any Third Party without the express
prior written consent of MTEM (unless and until Takeda exercises an Option with
respect to a Designated Target, upon exercise of which, Takeda shall be free to
use MTEM Study Materials arising out of the Program for such Licensed Target for
any purpose within the scope of the Exclusive License for such Licensed Target),
(d) MTEM shall retain full ownership of, and all right, title, and interest in
and to, all MTEM Study Materials supplied by MTEM to Takeda and (e) at the end
of the Option Period with respect to a Designated Target if Takeda has not
exercised an Option for such Designated Target, or upon earlier termination of
this Agreement for any reason, Takeda shall at the instruction of MTEM either
destroy or return any unused MTEM Study Materials supplied by MTEM to Takeda
under the Program for such Designated Target in its possession or control unless
also applicable to another Designated Target or Licensed Target.

2.4.3 Each Party acknowledges and agrees that (a) it shall not use any Fusion
Protein Materials with respect to a Takeda Target for any purpose other than
activities set forth in the Program Plan for such Takeda Target (or, with
respect to Takeda, evaluating the Fusion Protein Materials within the scope of
the Research License, unless and until Takeda exercises an Option for such
Designated Target, upon exercise of which, Takeda shall be free to use such
Fusion Protein Materials for any purpose within the scope of the Exclusive
License for any Licensed Target), (b) it shall only use Fusion Protein Materials
in compliance with all Applicable Laws, (c) except as otherwise provided
hereunder or in a Program Plan, it shall not transfer any Fusion Protein
Materials or grant any rights thereto to any Third Party (other than, with
respect to Takeda, to its Affiliates, (sub)licensees and (sub)contractors in
connection with the Program Activities, including the evaluation activities of
Takeda) without the express

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 23



--------------------------------------------------------------------------------

prior written consent of the other Party (unless and until, with respect to
Takeda, Takeda exercises an Option with respect to a Designated Target, upon
exercise of which, Takeda shall be free to use Fusion Protein Materials arising
out of the applicable Program for a Licensed Target for any purpose within the
scope of the Exclusive License for any Target), and (d) at the end of the Option
Period with respect to a Takeda Target (i) if Takeda has not exercised an Option
with respect to the applicable Designated Target, or upon earlier termination of
this Agreement for any reason, each Party shall, unless otherwise agreed by the
Parties, destroy any unused Fusion Protein Materials arising out of the Program
for such Designated Target in its possession or control and (ii) if Takeda has
exercised an Option with respect to a Designated Target, MTEM shall at the
instruction of Takeda either deliver to Takeda or destroy any Fusion Protein
Materials arising out of the Program for such Licensed Target in its possession
or control.

Section 2.5 Availability of Targets; Approval of New Program Plans.

2.5.1 Limit on Designated Targets. Takeda may designate up to two (2) Designated
Targets, each subject to being replaced, all as set forth in this Section 2.5.
Takeda shall have the right at any time prior to [***] from the Effective Date
to designate the Program 1 Target pursuant to this Section 2.5 and (b) [***] of
the Effective Date to designate the Program 2 Target pursuant to this
Section 2.5.

2.5.2 Reserved Target. From the Effective Date until the earlier of (a) written
notice from Takeda that [***] or (b) [***] from the Effective Date (the
“Reserved Period”), MTEM will [***]. The Parties acknowledge and agree that, as
of the Effective Date, [***], and the procedures set forth in [***] will not
apply to [***]. For clarity, if Takeda does not [***].

2.5.3 Replacement Target. [***] “Replacement Target”) [***] of such Program
Target and subject to and in accordance with the procedures described in
Section 2.5.44 for the initial designation of a Target as a Designated Target
(including the designation of a Program Plan with respect thereto and agreement
upon a Program Plan as provided in Section 2.5.66). For clarity, except pursuant
to Section 9.2, [***] Replacement Target [***] pursuant to the procedures set
forth in Section 2.5.44. [***] Replacement Target [***] prior to the Exercise
Option Date, that Replacement Target [***]. If [***] Replacement Target [***]
Replacement Target [***]. In either case, a new Program Plan shall be prepared
as set forth in Section 2.2.1.

2.5.4 Gatekeeper Process.

(a) MTEM shall from time to time after the Effective Date provide the Gatekeeper
with a list of current Targets that MTEM does not wish to make available as
Designated Targets or Replacement Targets for any Program (“Excluded Targets”).
Excluded Targets include two Target subsets: (i) MTEM’s Excluded Targets, to
include MTEM’s initial list of Excluded Targets as set forth on Schedule 1.1.88
attached hereto and MTEM Excluded Targets selected after the Effective Date; and
(ii) MTEM Licensee Designated or Licensed Targets. Subject to the foregoing
sentence, MTEM’s Excluded Targets not initially included on the list of Excluded
Targets provided to the Gatekeeper may be added at such time that MTEM has
established a bona fide internal research program with respect to such Target
and for which it has a proof of concept data set, including that set forth on
Schedule 2.5.4 attached hereto, which data will be provided to the Gatekeeper
upon Takeda’s request; and promptly upon execution of a license agreement with a
MTEM Licensee whereby MTEM conveys an exclusive option and/or license rights to
said Third Party for such Target. If Takeda desires to designate the Program 2
Target or a Replacement Target, Takeda shall provide the Gatekeeper with a
confidential written description of such proposed Target (the “Inquiry”),
including to the extent available, the Name, Aliases, and UniProt/SwissProt
number sequence for such proposed Target. Within five (5) Business Days
following the Gatekeeper’s receipt of an Inquiry with respect to a particular
proposed Target, MTEM

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 24



--------------------------------------------------------------------------------

shall ensure that the Gatekeeper shall notify Takeda in writing whether the
proposed Target is Available for designation as a Designated Target. The Parties
hereby acknowledge and agree that a proposed Target shall be “Available” for
designation by Takeda as a Designated Target unless such Target is an Excluded
Target [***] the date of Takeda’s Inquiry pursuant to this Section 2.5.4(a).

(b) For clarity, in the event that the Gatekeeper notifies Takeda that a
proposed Target is not Available pursuant to the procedures set forth in this
Section 2.5.4(a), Takeda shall not have exhausted any of its rights to designate
Designated Targets (whether for Program 2 Target or as a Replacement Target)
hereunder.

(c) MTEM shall be solely responsible for the Gatekeeper’s performance of its
obligations under this Agreement and MTEM shall be liable for any breach by the
Gatekeeper of any such obligation or any error or omission of or by the
Gatekeeper in performing such obligations. MTEM shall cause the Gatekeeper to
enter into a customary confidentiality agreement that includes confidentiality
obligations as least as stringent as the provisions set forth in Section 7.1 and
prohibits the Gatekeeper from disclosing to MTEM that Takeda has made any
Inquiry or the Target that was the subject of any Inquiry.

2.5.5 Designation of Target. In the event that the Gatekeeper notifies Takeda
that a proposed Target is Available for designation as a Designated Target in
accordance with Section 2.5.44, [***] following receipt of such notice, Takeda
will thereafter notify the Gatekeeper if it wishes to so designate such proposed
Target (in which case, Takeda will also promptly provide notice to MTEM that it
has designated a Target to be a Designated Target). Upon designation by Takeda
of any Target as a Designated Target, MTEM may not list such Target as an
Excluded Target.

2.5.6 Approval of Program Plans. Within [***] from the Effective Date, in the
case of the Program 1 Target, and upon designation of the Program 2 Target or
any Replacement Target, Takeda shall provide to the Joint Scientific Committee a
proposed Program Plan for the Program for such Designated Target. Upon approval
of a proposed Program Plan by the Joint Steering Committee pursuant to
Section 2.6.2(b), such proposed Program Plan will be deemed to be a Program Plan
hereunder and the corresponding Program will commence.

Section 2.6 Governance of Programs.

2.6.1 Primary Contacts. Promptly following the Effective Date, each Party will
designate an individual to be reasonably available to the other Party to
facilitate communication, respond to questions and otherwise coordinate the
Parties’ activities under this Agreement regarding, relating to or in connection
with the conduct of a Program or activities with respect to SLT-A Fusion
Proteins. Such designated individual may, but is not required to, serve as a
representative of its respective Party on the Joint Scientific Committee. A
Party may replace its designated individual at any time by written notice to the
other Party.

2.6.2 Joint Scientific Committee.

(a) Formation and Composition. Within [***] after the Effective Date, the
Parties will establish a Joint Scientific Committee (the “Joint Scientific
Committee”) composed of [***] appointed representatives of each of Takeda and
MTEM. A Party may change one or more of its representatives on the Joint
Scientific Committee at any time or elect to have one of its members represented
by a delegate at a meeting of the Joint Scientific Committee. The Joint
Scientific Committee will be chaired by a [***] of the Joint Scientific
Committee. The Parties may allow additional employees to attend meetings of the
Joint Scientific Committee subject to the confidentiality provisions of Article
VII.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 25



--------------------------------------------------------------------------------

(b) Functions and Authority. The Joint Scientific Committee will be responsible
for supervising and managing the Programs. Its functions will be:

 

  i. Reviewing and approving Program Plans and amendments or other modifications
thereto;

 

  ii. Guiding and reviewing the progress of the Programs;

 

  iii. Making decisions that are assigned to the Joint Scientific Committee
hereunder; and

 

  iv. Such other matters as the Parties may mutually agree in writing.

(c) Meetings. During the Term of this Agreement, the Joint Scientific Committee
will meet in person or by teleconference or videoconference [***] during a
Program Term or as the Joint Scientific Committee otherwise decides.

(d) Decisions. Each Party shall have [***] on the Joint Scientific Committee. In
the event that the Joint Scientific Committee is unable to reach unanimous
agreement on any issue that is subject to its decision-making authority, [***]
will have [***] decision making authority relating to any such issue, including
approving the Program Plans and amendments to the Program Plans, other than any
amendment to a Program Plan that would materially increase the activities to be
performed by MTEM in the aggregate as compared to the activities included in
such Program Plan prior to the proposed amendment.

(e) Minutes and Reports. The Joint Scientific Committee will maintain accurate
minutes of its meetings, including all proposed decisions and recommended
actions or decisions taken. Promptly after each meeting, a member of the Joint
Scientific Committee designated by the Joint Scientific Committee will provide
the Parties with draft minutes of each meeting, the status of the Programs, any
issues requiring decisions and any proposed decisions. Within [***] of each
meeting, the Joint Scientific Committee chair will provide final versions of the
meeting minutes and such minutes will be recognized as having been accepted by
the Parties.

(f) Duration. Unless earlier terminated by mutual written consent of the
Parties, the Joint Scientific Committee will be in existence only at times
during which there is a Program Term in effect.

ARTICLE III

LICENSE GRANTS AND EXCLUSIVE OPTION

Section 3.1 Program License Grants.

3.1.1 Subject to the terms and conditions of this Agreement, during the Program
Term for the applicable Program, Takeda shall, and does hereby, grant to MTEM a
non-exclusive, non-transferrable (except as set forth in Section 12.7),
worldwide, royalty-free right and license, without the right to grant
sublicenses (except to a permitted subcontractor as provided in Section 2.2.5),
to and under (a) the Takeda Background IP, (b) Takeda’s right, title and
interest in any Other Program IP and (c) Takeda’s right, title and interest in
Program IP, in each case ((a)-(c)) solely to conduct MTEM’s Program Activities
under such Program in accordance with Article II as set forth in the applicable
Program Plan.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 26



--------------------------------------------------------------------------------

3.1.2 Subject to the terms and conditions of this Agreement, during the Program
Term for the applicable Program, MTEM shall, and does hereby, grant to Takeda a
non-exclusive, non-transferrable (except as set forth in Section 12.7),
worldwide, royalty-free right and license, with the right to grant sublicenses
through multiple tiers in accordance with Section 3.5, to and under the (a) the
MTEM Background IP, (b) MTEM’s right, title and interest in any Other Program IP
and (c) the SLT-A Program IP, in each case ((a)-(c)) solely to conduct Takeda’s
activities (including research and Evaluation activities) under the Programs in
accordance with Article II (whether during the Program Term or thereafter until
the expiration of the applicable Option Period) (collectively, the “Research
License”). Each Program Plan and Research License shall include the right of
Takeda to evaluate and conduct research under the MTEM Background IP, MTEM’s
right, title and interest in any Other Program IP and the SLT-A Program IP to
the extent such evaluation and research relates to SLT-A Fusion Proteins or
Targeting Moieties Directed to the applicable Designated Target (including the
use of SLT-As in connection therewith), for the sole purpose of determining
Takeda’s interest in exercising an Option with respect to such Designated
Target, but shall specifically exclude (x) [***] utilizing such SLT-A Fusion
Proteins (or SLT-As) in any country or (y) [***]. For clarity, any Research
License with respect to a Designated Target shall cease with respect to such
Designated Target upon [***] Replacement Target [***] Replacement Target.

Section 3.2 Other License Grants.

3.2.1 Subject to the provisions of this Agreement, including the Options and any
Exclusive License granted by MTEM to Takeda pursuant to Section 3.4, Takeda
hereby grants to MTEM a non-exclusive, worldwide, royalty-free, fully-paid right
and license, with the right to grant sublicenses through multiple tiers in
accordance with Section 3.5, to and under Takeda’s right, title and interest in
any Other Program IP for all uses not set forth in the non-exclusive license
grant under Section 3.1.1 and excluding any right to Exploit any SLT-A Fusion
Protein or Licensed Product with respect to such Target.

3.2.2 Subject to the provisions of this Agreement, including the Options and any
Exclusive License granted by MTEM pursuant to Section 3.4, MTEM hereby grants to
Takeda a non-exclusive, worldwide, royalty-free, fully-paid and perpetual right
and license, with the right to grant sublicenses through multiple tiers in
accordance with Section 3.5, to and under MTEM’s right, title and interest in
the Other Program IP for all uses.

Section 3.3 Grant of Options.

3.3.1 Subject to the provisions of this Agreement, MTEM grants to Takeda (a) as
of the Effective Date, an exclusive option with respect to the Program 1 Target,
(b) as of the date Takeda nominates the Program 2 Target, an exclusive option
with respect to the Program 2 Target and (c) [***] Replacement Target [***] in
each case ((a)-(c)), exercisable during the applicable Option Period, to obtain
an Exclusive License described in Section 3.4, with respect to the applicable
Designated Targets (each, an “Option”), as set forth below.

3.3.2 At any time during the applicable Option Period with respect to a
Designated Target, Takeda shall have the right to notify MTEM in writing that it
intends to exercise its option to obtain the Exclusive License to such
Designated Target. Within [***] of receipt of such notice, MTEM shall provide
the bring-down certificate described in Section 9.2. Then Takeda shall [***] to
review such certificate along with any disclosures made therein and to exercise
the Option with respect to the Designated Target by written notice to MTEM. The
date on which Takeda provides such notice, the “Option Exercise Date”). In
consideration of such exercise, [***] Replacement Target in the case in which
the [***] Fee was previously paid for [***], Takeda shall pay MTEM the
applicable Option Exercise Fee described in Section 6.5.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 27



--------------------------------------------------------------------------------

3.3.3 Upon the exercise of an Option with respect to a Licensed Target, MTEM
shall, upon and in accordance with Takeda’s request in writing, promptly deliver
to Takeda, at Takeda’s sole cost and expense, all copies of Confidential
Information of Takeda arising out of a Program, including Product Information
and Target Program Know-How, with respect to such Licensed Target in the
possession or control of MTEM, except that MTEM may retain one (1) copy for
legal record keeping requirements and for purposes of exercising any of its
rights under this Agreement.

Section 3.4 Exclusive License Grants and Rights of Reference.

3.4.1 Effective as of the Option Exercise Date, MTEM shall, and does hereby,
grant to Takeda an exclusive (even as to MTEM, except to the extent required for
MTEM to perform its obligations under this Agreement), non-transferrable (except
as set forth in Section 12.7), royalty-bearing (a) right and license to and
under the MTEM Background IP and MTEM’s interest in the Program IP, and
(b) right to access and reference to the MTEM Regulatory Documentation solely in
connection with its exercise of its rights under clause (a) above; in each case
((a) and (b)), with the right to grant sublicenses through multiple tiers in
accordance with Section 3.5, and, in each case ((a) and (b)), solely to Develop,
Manufacture, Commercialize and otherwise Exploit Licensed Products Directed to
such Licensed Target, within the Field in the Territory (collectively, the
“Exclusive License”). Each Exclusive License shall continue (x) for the
applicable Royalty Term and (y) thereafter, as provided in Section 11.1, unless
such Exclusive License earlier terminated pursuant to Article XI.

3.4.2 For clarity, any Exclusive License with respect to a Licensed Target shall
cease with respect to such Licensed Target upon Takeda’s designation of a
Replacement Target with respect to such Licensed Target and shall instead apply
with respect to such Replacement Target; provided, that such Exclusive License
with respect to such Licensed Target shall continue to the extent necessary or
useful to complete any Clinical Trials that are ongoing at the time of Takeda’s
designation of the Replacement Target to such Licensed Target.

Section 3.5 Rights to Sublicense. Each Party shall have the right to grant
sublicenses (or further rights of reference) to its Affiliates and Third
Parties, through multiple tiers of sublicensees, under the licenses and rights
of reference granted in Section 3.1, Section 3.2 or Section 3.4, as applicable,
to the extent set forth in Section 3.1, Section 3.2 or Section 3.4, as
applicable; provided that any such Affiliate or Third Party is bound to the
following provisions of this Agreement, mutatis mutandis, including obligations
of confidentiality and assignment of inventions comparable in scope to those
included herein and provided, further, that any such sublicenses shall otherwise
be consistent with the terms and conditions of this Agreement. Each Party shall
remain obligated for all of its obligations under this Agreement, to the extent
not satisfied by or on behalf of Licensee or any sublicensee, and, as between
the Parties, will remain liable for all acts or omissions of its sublicensees
hereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 28



--------------------------------------------------------------------------------

Section 3.6 Use and Licensing of Third Party Technologies.

3.6.1 [***]. If MTEM intends to use in any Program any new intellectual property
acquired from a Third Party [***], and such use by MTEM or Takeda hereunder
would trigger a need to take a license to such intellectual property from a
Third Party or would trigger a payment to such Third Party, then MTEM shall
notify Takeda of such proposed use and confirm with Takeda that such
intellectual property would be beneficial to the Program, after which the
Parties shall discuss in good faith, a Takeda contribution, if any, to any
payment obligation to such Third Party. [***]. In the event that [***] desires
to take such a license, the Parties shall coordinate in good faith regarding the
terms that would apply under such license and in any event such license shall be
sublicensable to Takeda through multiple tiers under terms to be negotiated.
Unless otherwise agreed in writing, notwithstanding the foregoing, after the
first Option exercise hereunder unless and until this Agreement terminates in
its entirety, and solely with respect to use in any Program, MTEM shall not
enter into any such Third Party license, or discuss with a Third Party entering
into any such Third Party license, without the prior written consent of Takeda,
said consent not to be unreasonably withheld.

3.6.2 No less frequently than [***], MTEM shall amend Schedule 9.2.5-MTEM to add
the Patent Rights Controlled by MTEM claiming any new MTEM Background IP and
shall amend Schedule 9.2.9-MTEM to add such new SLT-As. Such amended schedules
shall be promptly delivered to Takeda.

3.6.3 Except as set forth in Section 3.6.1, if Takeda intends to use in any
Program any new intellectual property acquired from a Third Party after the
Effective Date, and such use by MTEM or Takeda hereunder would trigger a need to
take a license to such intellectual property from a Third Party or would trigger
a payment to such Third Party, then [***] responsible for any such Third Party
payment obligation in connection therewith, subject to Section 6.8.2. In the
event that Takeda desires to take such a license, it will be sublicensable to
MTEM pursuant to Section 3.1.1, solely to conduct MTEM’s Program Activities
under such Program in accordance with Article II as set forth in the applicable
Program Plan.

Section 3.7 Compliance with Future MTEM In-Licenses. MTEM represents and
warrants that the MTEM Background IP, as it exists as of the Effective Date,
does not include any intellectual property that is in-licensed by MTEM or
jointly owned with a Third Party. MTEM will not terminate or enter into any
amendment to, and will not commit any acts or permit the occurrence of any
omissions that would cause breach or termination of, any Future MTEM In-License
that would adversely affect Takeda or otherwise adversely effect, limit,
restrict, impact or otherwise impair Takeda’s rights, or impose additional
obligations on Takeda, under this Agreement without first obtaining the prior
written consent of Takeda; provided that, upon becoming aware of any such breach
occurring and prior to any such termination right being triggered with respect
to a Future MTEM In-License, MTEM will promptly provide notice thereof to Takeda
and, unless and until a Future MTEM In-License provides (or MTEM enters into a
written agreement, including but not limited to an amendment to such Future MTEM
In-License, providing) that Takeda’s rights under such Future MTEM In-License
granted hereunder would survive any termination of such Future MTEM In-License
without imposing any additional obligations on Takeda; unless otherwise agreed
to in writing by the Parties.

Section 3.8 IP Rights from Other Partners. MTEM shall ensure that any future
licensee of MTEM or any sublicensee with respect to the MTEM Background
Technology or of MTEM’s right, title and interest in or to the Program IP (each,
a “MTEM Licensee”), has agreed to (a) promptly disclose in writing to MTEM any
Reciprocal Technology, including all relevant information and materials with
respect thereto, and (b) assign such Third Party’s rights and interests in such
Reciprocal Technology to MTEM or grant to MTEM the irrevocable right and license
to Exploit such Reciprocal Technology in connection with SLT-A Fusion Proteins,
including the right to sublicense (through multiple tiers) to Third Parties
(including to Takeda on an exclusive basis with respect to the Exclusive Targets
(including any Designated Target as to which the Option Period has not
expired)). MTEM will use commercially reasonable efforts to secure the above
described license royalty-free to Takeda.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 29



--------------------------------------------------------------------------------

Section 3.9 Disclosure of IP. Following Takeda’s exercise of an Option with
respect to a Designated Target, MTEM shall (a) disclose and make available to
Takeda the MTEM Background IP (including documents, data and information such as
the Drug Master File and the MTEM Regulatory Documentation) and Program IP in
its possession or control as is necessary or reasonably useful to enable Takeda,
its Affiliates, and its Sublicensees to use and reference the MTEM Background
IP, such Program IP and MTEM Regulatory Documentation to practice the Exclusive
License on the terms and (b) upon Takeda’s reasonable request and [***] notice
to MTEM, make available to Takeda at the Facility and any other facilities used
in connection with the performance of the Program Activities with respect to the
applicable Target, MTEM’s personnel to provide a reasonable amount of technical
assistance and training to Takeda’s personnel in order to enable Takeda to use
the such intellectual property and MTEM Regulatory Documentation.

Section 3.10 Target Exclusivity.

3.10.1 During each Option Period for a Designated Target, MTEM agrees, on behalf
of itself and its Affiliates (a) to collaborate exclusively with Takeda with
respect to each Designated Target and (b) except as set forth herein, not to
Develop, Manufacture, use or Commercialize or otherwise Exploit any Targeting
Moiety with respect to each Designated Target other than pursuant to this
Agreement (or enable any Third Party to do so), in each case until such time as
such a Designated Target is replaced (pursuant to Section 2.5.1) or until the
end of such Option Period if Takeda does not exercise the applicable Option,
whichever is earlier. For clarity, [***] its Program otherwise terminated, all
restrictions on its subsequent use by MTEM are relieved and that Target is
removed from the Excluded Target List.

3.10.2 During the term of each Exclusive License, if any, and on a
Target-by-Target basis, MTEM agrees on behalf of itself and its Affiliates not
to Develop, Manufacture, make, have made, use or Commercialize or otherwise
Exploit (a) any Targeting Moiety Directed to the Licensed Target or (b) any
SLT-A fusion protein that is Directed to the Licensed Target, except to the
extent expressly contemplated under Article V. For clarity, [***] its Program
terminated, all restrictions on its subsequent use by MTEM are relieved and that
Target is removed from the Excluded Target List.

3.10.3 For purposes of this Section 3.10, “collaborate exclusively” means that
MTEM shall not, either directly or indirectly, itself or in collaboration with a
Third Party, Exploit any MTEM Background IP or Program IP for any activities
relating to any Targeting Moiety that is Directed to a Takeda Target, including
by granting any right or license, including granting any covenant not to sue,
with respect to any of the foregoing.

ARTICLE IV

REGULATORY, DEVELOPMENT AND COMMERCIALIZATION

Section 4.1 Regulatory Activities.

4.1.1 As between the Parties, Takeda shall have the sole right to prepare,
obtain and maintain Regulatory Approvals (including the setting of the overall
regulatory strategy therefor) and other submissions and to conduct
communications with the Regulatory Authorities, for SLT-A Fusion Proteins or
Licensed Products in the Territory (which shall include filings of or with
respect to INDs and other filings or communications with the Regulatory
Authorities with respect to Program Activities). MTEM shall not file any IND
with respect to any SLT-A Fusion Protein prior to the expiration of all Option
Periods hereunder, and then only with respect to Targets other than the Takeda
Targets that [***] Replacement Target or otherwise terminated as a Takeda
Target. MTEM shall support Takeda, as may be

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 30



--------------------------------------------------------------------------------

reasonably necessary, in obtaining Regulatory Approvals for the Licensed
Products and in the activities in support thereof, including providing all
documents or other materials in the possession or control or MTEM or any of its
Affiliates as may be necessary or useful for Takeda or any of its Affiliates or
its or their Sublicensees to obtain Regulatory Approvals for Licensed Products
including access to the contents in the Drug Master File, as well as other MTEM
Regulatory Documentation that are necessary or useful to compile the Chemistry
Manufacturing and Controls section of an IND submission or an application for
Regulatory Approval with respect to a Licensed Product and such other relevant
information MTEM has created or possesses or Controls as Takeda may reasonably
request.

4.1.2 All Regulatory Documentation (including all Regulatory Approvals) relating
to the Licensed Products with respect to the Territory shall be owned by, and
shall be the sole property and held in the name of, Takeda or its designated
Affiliate, Sublicensee or designee. Promptly following the exercise of an Option
with respect to a Designated Target, MTEM shall, and does hereby, assign, and
shall cause its Affiliates and its and their licensees and Sublicensees to so
assign, to Takeda or its designated Affiliate, Sublicensee or designee, without
additional compensation, all of its right, title and interest in and to all
Regulatory Documentation to the extent solely relating to any Licensed Product.

Section 4.2 Development and Commercialization. Upon exercise of an Option with
respect to a Licensed Target, as between the Parties, except with respect to
those obligations of MTEM in support thereof as provided hereunder, Takeda shall
have the sole right and responsibility, at its sole expense, for all aspects of
the Development, Commercialization and other Exploitation of SLT-A Fusion
Proteins and Licensed Products, including the sole right to invoice and book
sales, establish all terms of sale (including pricing and discounts) and
warehouse and distribute the Licensed Products in the Territory and perform or
cause to be performed all related services. As between the Parties, Takeda shall
handle all returns, recalls or withdrawals, order processing, invoicing,
collection, distribution and inventory management with respect to the Licensed
Products in the Territory. Except as set forth in any Program Plan or Supply
Agreement, MTEM shall not conduct any GLP Toxicology Studies or perform any
other Development activities or Manufacturing activities with respect to any
SLT-A Fusion Proteins prior to the expiration of all Option Periods hereunder,
and then only with respect to Targets other than the Takeda Targets that have
not been [***] Replacement Target or otherwise terminated as a Takeda Target .

Section 4.3 Diligence. Takeda shall use Commercially Reasonable Efforts to
(a) Develop a Licensed Product Directed to each Licensed Target in each Major
Market Country, and (b) if such Licensed Product receives all Regulatory
Approval in any such Major Market Country, Commercialize such Licensed Product
in such Major Market Country.

Section 4.4 Progress Reports. On a Licensed Target-by-Licensed Target basis,
beginning upon Takeda’s exercise of an Option with respect to a Designated
Target, [***] thereafter, within [***], Takeda shall provide MTEM, through its
designated contact person identified in accordance with Section 2.6.1, with a
written report that provides a summary of Takeda’s significant activities
related to Development and Commercialization of Licensed Product(s) with respect
to such Licensed Target and status of Clinical Trials and applications for
Regulatory Approval necessary for marketing such Licensed Product(s). Such
reports shall be deemed Takeda’s Confidential Information for the purposes of
Article VII.

Section 4.5 Cooperation with Governmental Authorities. Following Takeda’s
exercise of an Option with respect to a Designated Target, upon request by
Takeda, MTEM shall provide the FDA and other applicable Governmental Authorities
full access to all MTEM Regulatory Documentation, MTEM Background Know-How and
Program IP, in each case, to the extent reasonably necessary or useful for the
FDA and other applicable Governmental Authorities to consider and approve
Takeda, an Affiliate, a Sublicensee or a Third Party as a manufacturer of the
Licensed Products, or to consider and act upon any filings with such
Governmental Authorities with respect to Licensed Products, including for
Regulatory Approvals of the Licensed Products. Takeda shall be responsible for
all reasonable costs and expenses in connection with MTEM’s performance of all
agreed upon duties under this Section 4.5.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 31



--------------------------------------------------------------------------------

ARTICLE V

MANUFACTURING AND SUPPLY

Section 5.1 Responsibility for Manufacturing. Subject to oversight by the Joint
Scientific Committee or Joint Manufacturing Committee, as applicable, and
subject to this Section 5.1, MTEM will be primarily responsible for
Manufacturing activities with respect to SLT-A Fusion Proteins Directed to each
Designated Target and Components thereof (“Discovery Material”) during the
applicable Program Term and for Manufacturing activities with respect to
Licensed Products and Components thereof (“Development Material,” together with
Discovery Material, the “Supply”) through completion of the first Phase I
Clinical Trial for the applicable Licensed Product, including supplying
Antibodies expressed as a single chain protein as requested by Takeda and at
Takeda’s cost, unless otherwise agreed to in writing by the Parties.
Notwithstanding the foregoing, Takeda will, upon notice to MTEM at any time in
Takeda’s sole discretion, have the right to assume, or allow its designee to
assume, some or all of such Manufacturing activities.

5.1.1 Pre-Option Exercise. Included in each Program Plan will be the Parties’
expectations for Manufacturing activities and supply of Discovery Material
during the applicable Program Term. MTEM will use reasonable commercial efforts
to ensure timely supply to Takeda of such quantities of Discovery Material as
are necessary to accomplish the goals of the Program.

5.1.2 Post-Option Exercise. Within [***] after the [***] (if any), the Parties
will agree on a development material service agreement between the Parties
pursuant to which MTEM would supply Development Material, for preclinical
development supporting IND filing and Phase I Clinical Trial supply and
thereafter until the completion of the Technology Transfer, provided however
that MTEM will not be required to supply Development Material after the Phase 1
Clinical Trials. Such agreement will also include any mutually agreed
Manufacturing process development and supply chain development activities for
the applicable Licensed Product (the “Supply Agreement”). [***] will be provided
for up to [***]. The Supply Agreement will set forth the terms and conditions
applicable to such supply on the terms and conditions set forth herein and such
other additional provisions as are usual and customary for inclusion in a supply
agreement of this sort, which, for clarity, will supplement and will not
materially expand, limit or change the terms and conditions set forth herein. If
no Supply Agreement for the applicable SLT-A Fusion Protein or Licensed Product
is in place within the time period specified above, then MTEM will supply SLT-A
Fusion Proteins or Licensed Products, as applicable, on the terms set forth
herein.

5.1.3 Third Party Suppliers. Takeda acknowledges that MTEM may contract with
Third Parties to fulfill its obligations to Manufacture and for Supply hereunder
(each such Third Party, a “CMO”) subject to the approval of such CMO by the
Joint Manufacturing Committee pursuant to Section [Error! Reference source not
found.]. The Parties hereby agree that each Approved CMO is approved solely for
performance of Manufacturing of Supply within the scope of the applicable CMO
agreement as approved by the Joint Manufacturing Committee. Through the Joint
Manufacturing Committee, MTEM will keep Takeda informed of all activities of its
CMOs and material information related to Manufacturing Discovery Material or
Development Materials, as the case may be. With respect to Takeda Development
Material, MTEM will provide Takeda with reasonable access to its CMOs, including
permitting and enabling Takeda to accompany MTEM in audits and inspections and
using reasonable

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 32



--------------------------------------------------------------------------------

efforts to cause its CMOs to permit Takeda to conduct audits and inspections, as
well as for regulatory purposes and technical transfer. The Parties will
coordinate audits and inspections of CMOs through the Joint Manufacturing
Committee. MTEM will provide Takeda with each CMO agreement prior to execution
for review and comment and to ensure terms are consistent with MTEM’s
obligations hereunder and under the Supply Agreement. Comments received [***]
will be given good faith consideration. MTEM will not materially change any
agreement with an Approved CMO as it relates to Supply, including any change to
the criteria agreed upon by the Parties through the Joint Manufacturing
Committee to which Supply should conform to be considered acceptable for its
intended use, except in accordance with the Quality Agreement and otherwise
subject to agreement of the Joint Manufacturing Committee.

5.1.4 Payment. Takeda will purchase Development Materials from MTEM at the
Supply Price, plus all shipping costs, including shipping insurance therefor,
for all delivered conforming Supply (“Supply Payment”); provided, however, the
Joint Scientific Committee or Joint Manufacturing Committee, as applicable, will
timely agree upon a schedule for the Supply Payments in consideration for
Manufacturing activities (whether conducted directly by MTEM or contracted by
MTEM with a CMO pursuant to Section 5.1.3) that are anticipated to take longer
than three (3 months). Such schedule will take into account the agreed upon
Manufacturing activities and milestones for such activities and will include a
mechanism for truing up to actual costs, including refunds or credit for
non-conforming product, all in accordance with agreed upon terms set forth in
the Supply Agreement. All Supply Payments will be contingent upon receipt by
Takeda of an invoice from MTEM in accordance with the agreed upon schedule and
which references the applicable purchase order number. Supply Payments will be
made within sixty (60) days of receipt of each such invoice.

Section 5.2 Technology Transfer. Without limitation to MTEM’s obligations under
Section 3.10, at Takeda’s request, for each Takeda Target, MTEM shall transfer
the Manufacturing process for the SLT-A Fusion Proteins and the Licensed
Products to Takeda or its designee (the “Technology Recipient”) as set forth in
this Section 5.2, which transfer will comprise all necessary and available
Know-How, documentation, methods, reagents, processes and other components to
enable Takeda or its designee to independently Manufacture Licensed Products
(such transfer, the “Technology Transfer”).

5.2.1 Within [***] after Takeda notifies MTEM that it is exercising Technology
Transfer rights under this Section 5.2, MTEM shall deliver to the Technology
Recipient copies of the then-current Manufacturing process for and any other
information reasonably required in order to Manufacture the SLT-A Fusion
Proteins and the Licensed Products, including master batch records and any other
manufacturing records (collectively, the “Technology Transfer Documentation”).

5.2.2 During such [***], and upon Takeda’s reasonable request with at least
[***] notice to MTEM, MTEM shall also find a convenient time to permit
representatives of the Technology Recipient or Takeda, as applicable, (the
“Representatives”) to access the Facility during normal business hours to
observe the Manufacturing of the SLT-A Fusion Proteins and the Licensed
Products. While the Representatives are at the Facility, MTEM shall make
available to the Representatives employees of MTEM (or its Affiliates or
subcontractors) for consultation with respect to the Technology Transfer
Documentation and the Manufacturing process for the SLT-A Fusion Proteins and,
if applicable, the Licensed Products.

5.2.3 At Takeda’s request, MTEM shall use commercially reasonable efforts to
effect assignments of any existing contract to the extent relating to the SLT-A
Fusion Proteins and the Licensed Products, or to obtain for Takeda substantially
all of the practical benefit and burden under such agreement to the extent
applicable to the SLT-A Fusion Proteins and the Licensed Products, including by

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 33



--------------------------------------------------------------------------------

entering into appropriate and reasonable alternative arrangements on terms
agreeable to Takeda. Unless otherwise agreed by the Parties, any agreement with
any contract manufacturing organization or other service provider entered into
by MTEM on or after the Effective Date that relates to any SLT-A Fusion Protein
or any Licensed Product shall be assignable or otherwise transferable to Takeda
without the consent of the counterparty thereto to the extent related to such
SLT-A Fusion Protein or, if applicable, Licensed Product.

5.2.4 Following the delivery of the Technology Transfer Documentation, MTEM
shall provide the Technology Recipient with reasonable access to MTEM’s
employees for telephone or in person consultations regarding the Manufacture of
the SLT-A Fusion Proteins and, if applicable, the Licensed Products.

5.2.5 Without limiting the foregoing, MTEM shall take, and shall cause its
Affiliates and subcontractors to take, all action and to do all things
necessary, proper or advisable to complete the Technology Transfer in accordance
with this Section 5.2, including, as applicable, obtaining and making available
such information, personnel, products, materials, services, facilities and other
resources as reasonably necessary to enable the Technology Recipient to
Manufacture the SLT-A Fusion Proteins and the Licensed Products.

5.2.6 Takeda shall pay MTEM for its reasonable, out-of-pocket costs and expenses
incurred in the performance of its activities under this Section 5.2 unless the
Technology Transfer is a response by Takeda to a breach by MTEM of its supply
obligations hereunder, in which case MTEM shall bear all of its own expenses.

Section 5.3 Responsibility for Manufacturing After Option Exercise. Following
completion of the Technology Transfer, including any required validation, unless
otherwise agreed by the Parties in writing, Takeda or its designee shall have
the sole right, at its cost, for Manufacturing activities with respect to SLT-A
Fusion Proteins and Licensed Products; provided, that if requested by Takeda,
MTEM shall continue to supply SLT-A Fusion Proteins to Takeda at the Supply
Price for use in Clinical Trials pursuant to the Supply Agreement.

Section 5.4 Joint Manufacturing Committee.

5.4.1 Formation and Composition. Within [***] after the [***] or earlier upon
request of Takeda, the Parties will establish a joint manufacturing committee
(the “Joint Manufacturing Committee”) composed [***] of each of Takeda and MTEM.
A Party may change one or more of its representatives on the Joint Manufacturing
Committee at any time or elect to have one of its members represented by a
delegate at a meeting of the Joint Manufacturing Committee. The Joint
Manufacturing Committee will be chaired by a Takeda representative selected by
Takeda from one of the Takeda’s members of the Joint Manufacturing Committee.
The Parties may allow additional employees to attend meetings of the Joint
Manufacturing Committee subject to the confidentiality provisions of Article
VII.

5.4.2 Functions and Authority. The Joint Manufacturing Committee will be
responsible for developing a plan for manufacturing process development and
supply chain development, including CMO selection, including coordinating
inspections of potential CMOs by both Parties, reviewing the progress of such
plan, reviewing and serving as a forum for discussing and approving changes to
such plan, any Supply Agreement or change in facility location, and such other
matters as the Parties may mutually agree in writing. The Joint Manufacturing
Committee will keep Joint Scientific Committee reasonably informed of the
foregoing.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 34



--------------------------------------------------------------------------------

5.4.3 Decisions. Each Party shall [***]. In the event that the [***], such
matter will be referred to the Joint Scientific Committee for resolution.

5.4.4 Standing Rules. The Joint Manufacturing Committee may establish such
standing rules as it may determine are necessary.

5.4.5 Duration. Unless earlier terminated by mutual written consent of the
Parties, the Joint Manufacturing Committee will be in existence until the later
of (a) completion of the Technology Transfer and (b) completion of the chemistry
manufacturing and controls section of each IND with respect to each Licensed
Product is complete.

Section 5.5 Quality Agreement. Takeda and MTEM shall, promptly following the
first Option Exercise Date, or as otherwise determine by the Joint Manufacturing
Committee, and in any event prior to the Manufacture of any SLT-A Fusion Protein
or Licensed Product by MTEM, prepare and enter into a reasonable and customary
quality assurance agreement that sets forth the terms and conditions upon which
MTEM will conduct its quality activities in connection with this Agreement (the
“Quality Agreement”). Each Party shall duly and punctually perform all of its
obligations under the Quality Agreement.

ARTICLE VI

PAYMENTS AND RECORDS

Section 6.1 Upfront Fees. In partial consideration of the licenses, rights and
privileges granted by MTEM to Takeda hereunder and subject to the terms and
conditions of this Agreement, Takeda shall pay to MTEM upfront fees as follows:

6.1.1 [***] no later than [***] Business Days following the Effective Date; and

6.1.2 [***] no later than [***] Business Days following the date on which the
Joint Scientific Committee approves the Program Plan with respect to each of
Program 1 and 2 in accordance with Section 2.6.2(b).

6.1.3 The Parties acknowledge and agree that [***] of each of the above payments
in Section 6.1.2 constitutes consideration for access being granted to Takeda to
certain technology of MTEM and the remainder of each such payments constitutes
consideration for the other rights and privileges granted by MTEM to Takeda
hereunder. Each of the above payments in this Section 6.1 is [***] with respect
to the corresponding [***] pursuant to Section 6.5 [***] set forth in
Section 6.1.1 [***] set forth in Section 6.1.2 with regard to [***] set forth in
Section 6.1.2 with regard to Program [***].

Section 6.2 Equity. Pursuant to the terms, and subject to the conditions, set
forth in a stock purchase agreement substantially in the form attached hereto as
Exhibit A, MTEM agrees to sell, and Takeda agrees to purchase, shares of MTEM’s
capital stock for an aggregate purchase price up to twenty million U.S. Dollars
($20,000,000), but not to exceed 19.9% of MTEM’s fully diluted capital
(following the investment).

Section 6.3 Preclinical Development Milestone Payments. Subject to the terms and
conditions of this Agreement, with respect to each Designated Target hereunder,
Takeda shall pay to MTEM a preclinical milestone payment of [***] within [***]
following commencement by Takeda, its Affiliate or Sublicensee of the [***]
study contemplated in the applicable Program Plan for such [***] Replacement
Target. For clarity, the maximum aggregate amount of preclinical milestones
payable by Takeda pursuant to this Section 6.3 is [***] Replacement Target
[***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 35



--------------------------------------------------------------------------------

Section 6.4 Replacement Target Fees. Subject to the terms and conditions of this
Agreement, Takeda shall pay to MTEM with respect to each Replacement Target
designated by Takeda pursuant to Section 2.5.13, no later than [***] following
the date on which the [***] with respect to such Replacement Target is approved
in accordance with Section 2.6.2(b) as follows:

 

Timing of Replacement Target Designation

   Payment  

Prior to the applicable [***] for the existing [***]

     [ ***] 

On or after the applicable [***] but prior to [***] for the existing [***]

     [ ***] 

On or after [***] of the first [***] for the existing [***]

     [ ***] 

Section 6.5 Option Exercise Fee. Takeda shall pay to MTEM an option exercise fee
of [***] (“Option Exercise Fee”) for each Option exercised and obtained by
Takeda with respect to each Designated Target [***] Replacement Target within
[***] after the [***]. For clarity, the maximum amount of Option Exercise Fees
payable by Takeda under this Section 6.5 shall be [***] Replacement Target
[***].

Section 6.6 Development Milestone Payments. Subject to the terms and conditions
of this Agreement, Takeda shall pay to MTEM the following milestone payments
within [***] days following the first occurrence of each event set forth below
with respect to the first Licensed Product Directed to each Licensed Target to
achieve such event, whether such events are achieved by Takeda, its Affiliates
or Sublicensees, as follows:

 

Milestone
Number

  

Milestone Event

   Milestone Payments       First Time Milestone
is Achieved by the
First Licensed
Product Directed to
the Licensed Target
that is Program
Target 1 (or the
Replacement Target
therefor, if any)   First Time Milestone
is Achieved by the
First Licensed
Product Directed to
the Licensed Target
that is Program
Target 2 (or the
Replacement Target
therefor, if any)

1

   Initiation of [***]    [***]   [***]

2

   Initiation of the [***]    [***]   [***]

3

   Initiation of the [***]    [***]   [***]

4

   Initiation of the [***]    [***]   [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 36



--------------------------------------------------------------------------------

5

   Acceptance of the [***]    [***]   [***]

6

   Acceptance of the [***]    [***]   [***]

7

   Acceptance of the [***]    [***]   [***]

8

   Receipt of written notice of Regulatory Approval for a [***] for the first
Indication in [***]    [***]   [***]

9

   Receipt of written notice of Regulatory Approval for a [***] for the first
Indication by [***]    [***]   [***]

10

   Receipt of written notice of Regulatory Approval for a [***] for the first
Indication in [***]    [***]   [***]

11

   Receipt of written notice of Regulatory Approval for a [***] for an
Indication in [***] other than the Indication for which milestone payment 8 was
paid    [***]   [***]

12

   Receipt of written notice of Regulatory Approval for a [***] Product for an
Indication by [***] other than the Indication for which milestone payment 9 was
paid    [***]   [***]

13

   Receipt of written notice of Regulatory Approval for a [***] for an
Indication by [***] other than the Indication for which milestone payment 10 was
paid    [***]   [***]

Each milestone payment in this Section 6.6 is due only once and shall be payable
only upon the first achievement of such milestone event, with respect to Program
1 or Program 2, regardless of whether there has been a Replacement Target for
any original [***], neither of which has been the subject of any other milestone
payment under this Section 6.6 and no amounts shall be due under this
Section 6.6 for subsequent or repeated achievements of any such milestone event
regardless of whether milestone event 1 or 2 is achieved with respect to any
Replacement Target [***] with respect to which milestone payment 1 or 2 has
previously been paid. For clarity, the maximum aggregate amount of milestone
payments payable by Takeda pursuant to this Section 6.6 is [***].

Section 6.7 Sales Milestone Payments. Subject to the terms and conditions of
this Agreement, Takeda shall pay to MTEM the following sales milestone payments
[***] after the end of the first Calendar Year in which the aggregate annual Net
Sales of all Licensed Products Directed to each Licensed Target in such Calendar
Year reach the following thresholds for the first time:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 37



--------------------------------------------------------------------------------

Milestone

   Milestone Payments    First Time Milestone is
Achieved with respect to the
Licensed Target that is
Program Target 1 (including
the Replacement Target
therefor, if any)   First Time Milestone is
Achieved with respect to the
Licensed Target that is
Program Target 2 (including
the Replacement Target
therefor, if any)

Aggregate Net Sales of all Licensed Products for the applicable Licensed Target
[***]

   [***]   [***]

Aggregate Net Sales of all Licensed Products for the applicable Licensed Target
[***]

   [***]   [***]

Each sales milestone payment is separate and may only be earned once for the
aggregate of all Licensed Products for each Licensed Target, however, if more
than one Net Sales threshold is reached in the same Calendar Year, [***]
payments shall be payable during such Calendar Year. For example, if annual Net
Sales of all Licensed Products for a Licensed Target first reach [***] in
Calendar Year 1, [***] shall be payable to MTEM for such Calendar Year 1,
however, if annual Net Sales of all Licensed Products for a Licensed Target
first reach [***] (without first reaching [***] in Calendar Year 1), then [***]
would be payable to MTEM for Calendar Year 2 and [***] would be payable to MTEM
[***]. For clarity, the maximum aggregate amount of milestone payments payable
by Takeda pursuant to this Section 6.7 is [***].

Section 6.8 Royalties Payable by Takeda.

6.8.1 In consideration for the Exclusive Licenses granted to Takeda herein, and
subject to the terms and conditions of this Agreement, during the applicable
Royalty Term for a Licensed Product, on a Licensed Target-by-Licensed Target
basis, Takeda shall pay to MTEM royalties on the annual aggregate Net Sales of
all Licensed Products Directed to such Licensed Target in the Territory during
the applicable Royalty Term for such Licensed Product (but excluding any Net
Sales in any country for which the Royalty Term for such Licensed Product in
such country is not in effect), which royalties shall be paid at the following
rates as set forth below:

 

Annual Net Sales for all Licensed Products Directed to a Licensed Target

   Royalty Rate

For the portion of aggregate Net Sales of all Licensed Products for such
Licensed Target in any given Calendar Year of less than [***]

   [***]

For the portion of aggregate Net Sales of all Licensed Products for such
Licensed Target in any given Calendar Year equal to or greater than [***] and
less than [***]

   [***]

For the portion of aggregate Net Sales of all Licensed Products for such
Licensed Target in any given Calendar Year equal to or greater than [***] and
less than [***]

   [***]

For the portion of aggregate Net Sales of all Licensed Products for such
Licensed Target in any given Calendar Year equal to or greater than [***] and
less than [***]

   [***]

For the portion of aggregate Net Sales of all Licensed Products for such
Licensed Target in any given Calendar Year equal to or greater than [***]

   [***]

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 38



--------------------------------------------------------------------------------

For avoidance of doubt, the incremental royalty rates set forth above shall only
apply to that portion of the Net Sales of royalty-bearing Licensed Products for
the Licensed Target that falls within the indicated range of sales. By way of
example, and not in limitation of the foregoing, if, during a Calendar Year, Net
Sales of the Licensed Products, in the aggregate, for a Licensed Target were
equal to [***], the royalty payable by Takeda would be calculated by adding
(i) the royalty due on Net Sales with respect to the first [***] at the first
level percentage of [***], and (ii) the royalty due on Net Sales for the
Licensed Target with respect to the next [***] at the second level percentage of
[***]. The obligation to pay royalties shall be imposed only once with respect
to the same unit of Licensed Product sold by Takeda, its Affiliate or
Sublicensee. Takeda shall have no obligation to pay any royalty with respect to
Net Sales of any Licensed Product in any country after the Royalty Term for such
Licensed Product in such country is not in effect.

6.8.2 Royalty Reductions.

(a) If and for so long as there is a Biosimilar Product or Generic Product being
sold by a Third Party in a Calendar Quarter in a country in the Territory, then
the royalties otherwise payable by Takeda to MTEM in such country pursuant to
Section 6.8 above shall be reduced by the percent set forth below of the amounts
otherwise owed:

 

Biosimilar Products or Generic Products unit

volume sales for each Licensed Product in such

country, as a percentage of total sales of Licensed

Products, on the one hand, and Biosimilar

Products and Generic Products, on the other

hand, in such country

  

Reduction rate

[***]

   [***]

Greater than [***] up to [***]

   [***]

Greater than [***] up to [***]

   [***]

Greater than [***] up to [***]

   [***]

Greater than [***]

   [***]

The Parties will select a mutually agreeable independent Third Party to identify
and calculate the Biosimilar Products or Generic Products unit volume sales for
each Licensed Product in a Calendar Quarter in a country in the Territory and
such unit volume sales amounts shall be included in each royalty report provided
for under Section 6.144. In the event that such independent Third Party is not
available or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 39



--------------------------------------------------------------------------------

otherwise able to accurately determine or calculate the Biosimilar Product or
Generic Product unit volume sales, Takeda shall calculate the Biosimilar Product
or Generic Product unit volume sales based on available data in good faith. In
the event MTEM disputes Takeda’s calculation of any Biosimilar Product or
Generic Product unit volume sales for a Licensed Product in a country in the
Territory, MTEM may by written notice to Takeda require, at MTEM’s cost, that
such dispute be resolved in accordance with Section 12.3 by and submitted to a
panel of experts; provided, that Takeda shall have the right to take royalty
reductions pursuant to this Section 6.8.2 pending resolution of any such
dispute, calculated using its good faith calculation of the Biosimilar Product
or Generic Product unit volume sales pursuant to the preceding sentence.

(b) Subject to the last sentence of Section 6.8.1, from and after the date on
which a Licensed Product is Exploited in a country that is not covered by a
Valid Claim(s) of the MTEM Background Patent Rights, the SLT-A Program Patent
Rights or the Target Program Patent Rights (other than Targeting Moiety IP) in
such country, the royalty rates set forth in Section 6.8 with respect to such
country shall each be [***], provided that the royalty rates shall be adjusted
from [***] during the Royalty Term should a Valid Claim be granted in such
country;

(c) [***] in accordance with Section 8.7.2.

(d) If and for so long as Takeda makes payments to any Third Party in
consideration for a license from a Third Party pursuant to Section 8.9, Takeda
may reduce the royalty payments, otherwise due as set forth in Section 6.8 [***]
of the amount paid to the Third Party; provided, however, that such reductions,
in the aggregate, may not reduce the average effective royalty by more than
[***] points of such rate. Takeda may carry forward, and deduct from future
royalty payments due hereunder, any amounts which cannot be deducted under this
clause (d) due to the proviso in the immediately prior sentence.

(e) Any reductions set forth in Section 6.8.2 shall be (i) applied to the
royalty rate payable to MTEM under Section 6.8.1 first as set forth in
Section 6.8.2(a), then Section 6.8.2(b), then Section 6.8.2(c) and then
Section 6.8.2(d), and (ii) with respect to Net Sales in a country in which any
such reduction is triggered, allocated across the applicable rates set forth in
Section 6.8.1 on a pro rata basis in proportion to the Net Sales in such country
compared to Net Sales throughout the Territory, excluding in each case, any Net
Sales in a country for which the Royalty Term for such Licensed Product in such
country has expired, from and after the date of such expiration.

(f) MTEM acknowledges and agrees that the sales levels set forth in this
Section 6.8 and Section 6.7 shall not be construed as representing an estimate
or projection of anticipated sales of the Licensed Products or implying any
level of diligence or Commercially Reasonable Efforts in the Territory and that
the sales levels set forth in Section 6.7 and Section 6.8 are merely intended to
define Takeda’s royalty and other payment obligations, as applicable, in the
event such sales levels are achieved and that the sales levels set forth in
Section 6.7 and Section 6.8 are merely intended illustrative purposes only.

Section 6.9 Payment Terms. Royalties shown to have accrued by each Royalty
Report provided for under this Article VI shall be due on the date such Royalty
Report is due pursuant to Section 6.14.2.

Section 6.10 Payment Method. All payments by Takeda to MTEM under this Agreement
shall be paid in U.S. Dollars, and all such payments shall be made by bank wire
transfer in immediately available funds to the bank account designated by MTEM
in writing; provided, that such account information is provided to Takeda at
[***] to any such payment becoming due hereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 40



--------------------------------------------------------------------------------

Section 6.11 Late Payments. If a Party does not receive payment of any sum due
to it on or before the due date therefor, simple interest shall thereafter
accrue on the sum due to such Party from the due date until the date of payment
at a per-annum rate of [***] over the then-current Prime Rate reported in The
Wall Street Journal or the maximum rate allowable by Applicable Law, whichever
is lower.

Section 6.12 Exchange Control. If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country in the
Territory where any Licensed Product is sold, payment shall be made through such
lawful means or method as the Parties reasonably shall determine.

Section 6.13 Taxes; Withholding Taxes. Except as otherwise provided below, all
amounts due from Takeda to MTEM under this Agreement are gross amounts. Takeda
shall be entitled to deduct the amount of any withholding taxes payable or
required by Applicable Law to be withheld by Takeda, its Affiliates or
Sublicensees, to the extent Takeda, its Affiliates or Sublicensees pay such
withheld amounts to the appropriate Governmental Authority on behalf of MTEM.
Takeda promptly shall deliver to MTEM proof of payment of any withholding taxes,
together with copies of all communications from or with such Governmental
Authority with respect thereto, and other supporting documentation as may be
required by the Governmental Authority, and shall provide reasonable cooperation
with MTEM in seeking any related tax exemption or credits that may be available
to MTEM with respect thereto. MTEM shall cooperate with Takeda in seeking any
tax exemption or credits that may be available to Takeda with respect to the
SLT-A Fusion Proteins, Licensed Products or Targets, including the tax credit
available under section 45C of the Internal Revenue Code by reason of Takeda’s
research and development expenditures contributing to any Licensed Product being
granted orphan drug status by the FDA.

Section 6.14 Reports; Exchange Rates.

6.14.1 For so long as any Royalty Term remains in effect, Takeda shall, with
respect to each Calendar Quarter (or portion thereof), provide a written report
showing, on a consolidated aggregated basis in reasonable detail (a) the gross
sales of Licensed Products sold by Takeda, its Affiliates and its Sublicensees
in the Territory during the corresponding Calendar Quarter on which royalties
are due hereunder and the Net Sales from such gross sales, (b) the royalties
payable in U.S. Dollars, if any, which shall have accrued hereunder based upon
such Net Sales of Licensed Products, (c) the withholding taxes, if any, required
by law to be deducted in respect of such royalties, (d) the dates of the First
Commercial Sale of each Licensed Product in each country in the Territory for
which royalties are due hereunder, if it has occurred during the corresponding
Calendar Quarter, and (e) the exchange rates (as determined pursuant to
Section 6.14.3 herein) used in determining the royalty amount expressed in U.S.
Dollars (each, a “Royalty Report”).

6.14.2 Royalty Reports shall be due within [***] following the end of the
Calendar Quarter to which such Royalty Report relates. Takeda shall keep
complete and accurate records in sufficient detail to properly reflect all gross
sales and Net Sales and to enable the royalties payable hereunder to be
determined.

6.14.3 With respect to sales of Licensed Products invoiced in U.S. Dollars, the
gross sales, Net Sales, and royalties payable shall be expressed in U.S.
Dollars. With respect to sales of Licensed Products invoiced in a currency other
than U.S. Dollars, the gross sales, Net Sales and royalties payable shall be
expressed in the currency of the invoice issued by the Party making the sale
together with the U.S. Dollars equivalent of the royalty due, calculated using
the average quarter-end rate of exchange for a given Calendar Quarter published
in the East Coast Edition of the Wall Street Journal during the applicable
Calendar Quarter.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 41



--------------------------------------------------------------------------------

Section 6.15 Audits.

6.15.1 Upon the written request of a Party and with at least [***] prior written
notice, but not [***], the other Party shall permit an independent certified
public accounting firm of internationally recognized standing, selected by such
first Party and reasonably acceptable to such other Party, at such first Party’s
sole cost and expense (except as set forth in this Section 6.155), to have
access during normal business hours to such of the records of such other Party
as required to be maintained under this Agreement to verify the accuracy of the
Royalty Reports due hereunder, in the case of MTEM, or to verify the accuracy of
the Supply Price, in the case of Takeda. Such accountants may audit records
relating to Royalty Reports or the Supply Price, as applicable, made for any
year ending not more than [***] prior to the date of such request. The
accounting firm shall disclose to the Party requesting such audit only whether
the Royalty Reports or the Supply Price, as applicable, were correct or not, and
the specific details concerning any discrepancies and such information shall be
shared at the same time with the other Party. No other information obtained by
such accountants shall be shared with the Party requesting such audit.

6.15.2 If such accounting firm concludes that any royalties were owed but not
paid to MTEM, Takeda shall pay the additional royalties within [***] following
the date MTEM delivers to Takeda such accounting firm’s written report so
concluding, together with the interest payment required by Section 6.11. If such
accounting firm concludes that the Supply Price charged by MTEM was inconsistent
with the definition therefor and such inconsistency resulted in an overpayment
by Takeda hereunder, MTEM shall reimburse Takeda such overpayment within [***]
following the date Takeda delivers to MTEM such accounting firm’s written report
so concluding, together with the interest payment required by Section 6.111. The
fees charged by such accounting firm shall be paid by the Party requesting such
audit; provided, that if the audit discloses that (a) the royalties payable by
Takeda for the audited period are more than [***] of the royalties actually paid
for such period, then Takeda shall pay the reasonable fees and expenses charged
by such accounting firm or (b) the Supply Price payable by Takeda for the
audited period is less than [***] of the Supply Price actually paid for such
period, then MTEM shall pay the reasonable fees and expenses charged by such
accounting firm. If such accounting firm concludes that the royalties paid were
more than what was owed during such period, MTEM shall refund the overpayments
within thirty (30) days following the date MTEM receives such accounting firm’s
written report so concluding.

Section 6.16 Confidential Financial Information. The Parties shall treat all
financial information subject to review under this Article VI or under any
sublicense agreement as Confidential Information of such Party as set forth in
Article VII, and shall cause its accounting firm to retain all such financial
information in confidence under terms substantially similar to those set forth
in Article VII and with respect to each inspection, the independent accounting
firm shall be obliged to execute for each Party’s benefit a reasonable
confidentiality agreement prior to commencing any such inspection.

Section 6.17 University IP. All Know-How and inventions (and all Patent Rights
and intellectual property or other proprietary rights) generated by [***] or
individuals working on his behalf reasonably related to the use or development
of methods of making or screening, libraries of, or compositions of cytotoxic
proteins identified therefrom, specific Targeting Moieties and any Improvements
to any of the foregoing whether at, or on behalf of, University Health Network,
Ontario Cancer Institute, or otherwise, have been assigned to MTEM or one of its
Affiliates and any milestones or royalties that may be due thereunder will be
paid solely by MTEM. For clarity, none of the aforementioned IP falls within the
scope of MTEM Background Know-How.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 42



--------------------------------------------------------------------------------

ARTICLE VII

CONFIDENTIALITY

Section 7.1 Non-Disclosure Obligations. Except as otherwise provided in this
Article VII during the Term and for a period of [***] thereafter, each Party and
their respective Affiliates shall maintain in confidence, and use only for
purposes as expressly authorized and contemplated by this Agreement, all
Confidential Information. “Confidential Information” means all confidential or
proprietary information (including information relating to such Party’s research
programs, development, marketing and other business practices and finances),
data, documents or other materials supplied by the other Party or their
respective Affiliates under this Agreement, including such information that is
marked or otherwise identified as “Confidential”; provided that, notwithstanding
anything to the contrary, Confidential Information constituting Program IP or
relating exclusively to Designated Targets or Licensed Targets (“Product
Information”) shall be considered the Confidential Information of both MTEM and
Takeda (except for any Target Program IP, which shall in all cases constitute
the Confidential Information of Takeda only (and MTEM shall be considered the
receiving Party with respect thereto regardless of which Party generated such
Target Program IP) and (c) the terms of this Agreement shall be Confidential
Information of both Parties (and both Parties shall be deemed the receiving
Party with respect thereto). Without limiting the foregoing, each Party shall
use at least the same standard of care as it uses to protect its own
Confidential Information to ensure that its and its Affiliates’ employees,
agents, consultants, clinical investigators and any sublicensees or
subcontractors only make use of the other Party’s Confidential Information for
purposes as expressly authorized and contemplated by this Agreement and do not
disclose or make any unauthorized use of such Confidential Information.

Section 7.2 Permitted Disclosures.

7.2.1 Notwithstanding the foregoing, but subject to the last sentence of this
Section 7.2, the provisions of Section 7.1 shall not apply to information,
documents or materials that the receiving Party can conclusively establish:

(a) have become published or otherwise entered the public domain or become
generally available to the public other than by breach of this Agreement by the
receiving Party or its Affiliates;

(b) are permitted to be disclosed by prior consent of the other Party;

(c) have become known to the receiving Party by a Third Party, provided such
Confidential Information was not obtained by such Third Party directly or
indirectly from the disclosing Party on a confidential basis;

(d) prior to disclosure under this Agreement, was already in the possession of
the receiving Party, its Affiliates or Sublicensees; or

(e) have been independently developed by or for the receiving Party without
reference to the disclosing Party’s Confidential Information;

provided that the exceptions described in clauses (d) and (e) shall not apply
with respect to Confidential Information constituting (i) SLT-A Program Know-How
that was conceived, discovered, developed or otherwise made by Takeda,
(ii) Target Program Know-How conceived, discovered, developed or otherwise made
by MTEM or (iii) Product Information.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 43



--------------------------------------------------------------------------------

7.2.2 Each Party may also disclose Confidential Information as set forth below
in this Section 7.2.2. Notwithstanding the disclosures permitted under
Section 7.2.2, any Confidential Information so disclosed shall remain subject to
the confidentiality obligations of Section 7.1, unless and until any exceptions
described in Section 7.2.1 shall apply. Either Party may disclose Confidential
Information to the extent such disclosure is made:

(a) in response to a valid order of a court of competent jurisdiction or other
Governmental Authority or Regulatory Authority or, if in the reasonable opinion
of the receiving Party’s legal counsel, such disclosure is otherwise required by
Applicable Law, including by reason of filing with securities regulators
(including the rules and regulations of any stock exchange or trading market on
which the disclosing Party’s (or its parent’s) securities are traded); provided,
that the receiving Party shall first have given notice to the disclosing Party
and given the disclosing Party a reasonable opportunity to quash such order or
to obtain a protective order or confidential treatment requiring that the
Confidential Information and documents that are the subject of such order or
requirement be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; provided, further,
that the Confidential Information disclosed in response to such court or
governmental order or Applicable Law shall be limited to that information which
is legally required to be disclosed in response to such court or governmental
order or Applicable Law (including the rules and regulations of any stock
exchange or trading market on which the disclosing Party’s (or its parent’s)
securities are traded);

(b) in the case of the Party controlling prosecution of the applicable Program
Patent Rights, solely to the extent reasonably necessary to include in a patent
application claiming Program Patent Rights; provided, that the Party filing the
patent application shall provide at least [***] prior written notice of such
disclosure to the other Party, reasonably consider the other Party’s comments in
good faith and take reasonable and lawful actions to avoid or minimize the
degree of disclosure;

(c) by Takeda, to a Regulatory Authority, as reasonably required or useful in
connection with any filing, submission or communication with respect to any
SLT-A Fusion Protein or Licensed Product; provided, that reasonable measures
shall be taken to assure confidential treatment of such information, to the
extent such protection is available;

(d) by MTEM, to a Regulatory Authority, as reasonably required or useful in
connection with any filing, submission or communication with respect to any
SLT-A related product excluding any SLT-A Fusion Protein or Licensed Product;
provided, that reasonable measures shall be taken to assure confidential
treatment of such information, to the extent such protection is available;

(e) to a Sublicensee or Distributor as permitted hereunder; provided, that such
Sublicensee or Distributor is then subject to obligations of confidentiality and
limitations on use of such Confidential Information substantially similar to
those contained herein and Takeda otherwise complies with Section 3.5;

(f) by Takeda, its Affiliates or its or their Sublicensees to an actual or
potential Third Party Manufacturing, Development or Commercialization
collaborator, Distributor, contractor or partner with respect to a Takeda
Target, SLT-A Fusion Protein or Licensed Product or otherwise as may be
necessary or useful in connection with its exercise of rights or performance of
obligations hereunder (including in connection with any litigation with respect
thereto); provided, that such Third Party recipient is, if practicable, then
subject to obligations of confidentiality and limitations on use of such
Confidential Information substantially similar to those contained herein;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 44



--------------------------------------------------------------------------------

(g) by Takeda or to an actual or potential investor in or acquirer of the
business to which this Agreement relates; provided, that (i) such Third Party
recipient is then subject to obligations of confidentiality and limitations on
use of such Confidential Information substantially similar to those contained
herein and (ii) Takeda shall provide at least [***] prior notice of (including a
copy of) any such proposed disclosure to MTEM and shall not make any such
disclosure without first obtaining MTEM’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed) with respect thereto
in each instance (it being understood that if consent with respect to a specific
disclosure is given by MTEM with respect to a particular type of audience of
Third Parties (e.g., investors not affiliated with a pharmaceutical company),
Takeda may subsequently make such specific disclosure to another member of such
audience consistent with such consent without obtaining specific consent from
MTEM in such instance); and

(h) by MTEM to actual or potential strategic partners, investors or acquirers;
provided, that such disclosures shall be limited to the terms of this Agreement
and pre-clinical data and pre-clinical results arising out of a Program and
shall be limited disclosures that do not divulge or otherwise make available
(i) the identity of any Takeda Target, (ii) the identity of any SLT-A Fusion
Protein or any Takeda Targeting Moiety used in the Program, or (iii) the
identity of Takeda or any of its Affiliates or Sublicensees; provided, further,
that, in each case, (x) such Third Party recipient is then subject to
obligations of confidentiality and limitations on use of such Confidential
Information substantially similar to those contained herein, and (y) MTEM shall
provide at least [***] prior notice of (including a copy of) any such proposed
disclosure to Takeda and shall not make any such disclosure without first
obtaining Takeda’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed) with respect thereto in each
instance (it being understood that if consent with respect to a specific
disclosure is given by Takeda with respect to a particular type of audience of
Third Parties (e.g., investors not affiliated with a pharmaceutical company),
MTEM may subsequently make such specific disclosure to another member of such
audience consistent with such consent without obtaining specific consent from
Takeda in such instance).

Section 7.3 Press Releases and Other Disclosures to Third Parties. Neither MTEM
nor Takeda will, without the prior consent of the other, issue any press release
or make any other public announcement or furnish any statement to any Person
(other than either Parties’ respective Affiliates) concerning the existence of
this Agreement, its terms and the transactions contemplated hereby, except for
(a) the initial press release, which will be mutually agreed upon by the Parties
as soon as practicable following the Effective Date, (b) disclosures made in
compliance with Section 7.1, Section 7.2 and Section 7.4, (c) disclosures made
to attorneys, consultants, and accountants retained to represent the Parties in
connection with the negotiation and consummation of the transactions
contemplated hereby, and (d) press releases by Takeda, in its sole discretion,
regarding Takeda’s activities under this Agreement with respect to a Licensed
Product following exercise of the Option with respect to the applicable
Designated Target. In addition, if so required, first approval by a Party of the
contents of a press release or public disclosure shall constitute permission of
a Party to use such same contents subsequently, without submission of the press
release or public disclosure to a Party for approval.

Section 7.4 Use of Name. Except as expressly provided herein, neither Party
shall mention or otherwise use the name, logo or trademark of the other Party or
any of its Affiliates or any of its or their Sublicensees (or any abbreviation
or adaptation thereof) (including any Product Trademark) in any publication,
press release, marketing and promotional material or other form of publicity
without the prior written consent of such other Party. The restrictions imposed
by this Section 7.4 shall not prohibit (a)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 45



--------------------------------------------------------------------------------

Takeda from making any disclosure identifying MTEM to the extent required in
connection with its exercise of its rights or obligations under this Agreement
or (b) either Party from making any disclosure identifying the other Party that
is required by Applicable Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed (or to which an application for
listing has been submitted).

Section 7.5 Publications Regarding Results of the Programs. Neither Party may
publish, present or announce results of the Programs hereunder either orally or
in writing (a “Publication”) without complying with the provisions of this
Section 7.5; provided that, without limiting what is below, from and after
Takeda’s exercise of an Option hereunder, MTEM shall not make any Publication
with respect to the applicable Program without Takeda’s prior written consent. A
Party wishing to make a Publication will provide the other Party with a copy of
the proposed Publication. The other Party shall have [***] from receipt of a
proposed Publication to provide comments or proposed changes to the publishing
Party. The publishing Party shall take into account the comments or proposed
changes made by the other Party on any Publication and shall agree to designate
employees or others acting on behalf of the other Party as co-authors on any
Publication describing results to which such persons have contributed in
accordance with standards applicable to authorship of scientific publications.
If the other Party reasonably determines that the Publication would entail the
public disclosure of such Party’s Confidential Information or of a patentable
invention upon which a patent application should be filed prior to any such
disclosure, submission of the concerned Publication to Third Parties shall be
delayed for such period as may be reasonably necessary for deleting any such
Confidential Information of the other Party (if the other Party has requested
deletion thereof from the proposed Publication), or the drafting and filing of a
patent application claiming such invention, provided such additional period
shall not exceed [***] from the date the publishing Party first provided the
proposed Publication to the other Party. Notwithstanding anything to the
contrary in the foregoing, with respect to any Publications by investigators or
other Third Parties, such materials shall be subject to review under this
Section 7.5 only to the extent that Takeda has the right and ability (after
using commercially reasonable efforts) to do so.

Section 7.6 Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason (or, upon date of expiration of an
Option Period with respect to a Designated Target for which Takeda does not
exercise its Option), with respect to Confidential Information (including, in
the case of the foregoing parenthetical, Confidential Information of the
requesting Party arising out of a Program with respect to such Designated
Target) to which such non-requesting Party does not retain rights under the
surviving provisions of this Agreement, each Party shall, upon and in accordance
with the other Party’s request in writing, either: (a) promptly destroy all
copies of such Confidential Information in the possession or control of the
non-requesting Party and confirm such destruction in writing to the requesting
Party; or (b) promptly deliver to the requesting Party, at the non-requesting
Party’s sole cost and expense, all copies of such Confidential Information in
the possession or control of the non-requesting Party. Notwithstanding the
foregoing, the non-requesting Party shall be permitted to retain such
Confidential Information (i) to the extent necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing rights hereunder
and, in any event, a single copy of such Confidential Information for archival
purposes and (ii) any computer records or files containing such Confidential
Information that have been created solely by such non-requesting Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with such non-requesting Party’s standard archiving and
back-up procedures, but not for any other uses or purposes. All Confidential
Information shall continue to be subject to the terms of this Agreement for the
period set forth in Section 7.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 46



--------------------------------------------------------------------------------

ARTICLE VIII

INTELLECTUAL PROPERTY OWNERSHIP

Section 8.1 Disclosure of Inventions. Each Party shall promptly disclose to the
other Party any Program IP (except that Takeda shall have no obligation to
disclose any Targeting Moiety IP to MTEM).

Section 8.2 Ownership of Intellectual Property.

8.2.1 Background IP. Except as otherwise provided in Section 8.2.2,
Section 8.2.3 or Section 8.2.4, as between the Parties, subject to the licenses
and rights of reference granted in Article III, each Party shall own and retain
all right, title and interest in and to any and all Background IP of such Party.

8.2.2 Target Program IP. As between the Parties, subject to the licenses granted
in Article III, Takeda shall own and, subject to the licenses granted in Article
III, retain all right, title and interest in and to any and all Target Program
IP. MTEM shall, and does hereby, assign to Takeda and will cause each of its
officers, directors, employees, Affiliates, subcontractors and agents to assign
to Takeda all such right, title and interest in and to any Target Program IP,
without additional compensation, as is necessary to fully effect the sole
ownership provided for in the first sentence of this Section 8.2.2.

8.2.3 SLT-A Program IP. As between the Parties, MTEM shall own and, subject to
Section 3.10 and the licenses, rights of reference and Options granted in
Article III, retain all right, title and interest in and to any and all SLT-A
Program IP. Takeda shall, and does hereby, assign to MTEM and will cause each of
its officers, directors, employees and Affiliates, to assign to MTEM all such
right, title and interest in and to any SLT-A Program IP, without additional
compensation, as is necessary to fully effect the sole ownership provided for in
the first sentence of this Section 8.2.3.

8.2.4 Other Program IP. As between the Parties, subject to the licenses and
rights of reference granted in Article III, each Party shall own and retain all
right, title and interest in and to any and all Other Program IP (other than
Joint Other Program Technology) that is conceived, discovered, developed or
otherwise made solely by or on behalf of such Party (or its Affiliates or its or
their sublicensees or (sub)contractors), whether or not patented or patentable
and any and all Patent Rights and other intellectual property rights with
respect thereto. As between the Parties, subject to the licenses, rights of
reference and Options granted in Article III, the Parties shall each own and
retain an equal, undivided interest in and to any and all Joint Other Program
IP. Subject to the licenses, rights of reference and Options granted in Article
III and, in the case of MTEM, its exclusivity obligations hereunder, each Party
(and its Affiliates) shall have the right to Exploit the Joint Other Program
Technology without a duty of seeking consent of or accounting to the other Party
(and to the extent such consent is required by Applicable Law, such consent is
hereby granted); provided, that neither Party shall have the right to disclose
(except as provided in Section 7.2) or license (except as may be permitted under
Article III) any Joint Other Program IP to any Third Party without the consent
of the other Party.

8.2.5 United States Law. The determination of whether Know-How, Improvements and
inventions are conceived, discovered, developed or otherwise made by a Party for
the purpose of allocating proprietary rights (including Patent Rights, copyright
or other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with Applicable Law in the United States as
such law exists as of the Effective Date irrespective of where or when such
conception, discovery, development or making occurs. Each Party shall, and does
hereby, assign, and shall cause its Affiliates and its and their sublicensees to
so assign, to the other Party, without additional compensation, such right,
title and interest in and to any Know-How, Improvements and other inventions as
well as any intellectual property rights with respect thereto, as is necessary
to fully effect, as applicable, the sole or joint ownership specified in this
Article VIII.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 47



--------------------------------------------------------------------------------

Section 8.3 Patent Prosecution and Maintenance.

8.3.1 MTEM Background IP; SLT-A Program IP; MTEM Other Program IP. MTEM shall
have the first right and authority, but not the obligation, to prepare, file,
prosecute and maintain the MTEM Background Patent Rights, the SLT-A Program
Patent Rights and any Other Program Patent Rights solely owned by MTEM on a
worldwide basis and to be responsible for any related pre-grant and post-grant
patent administrative proceedings (including interference, re-issuance,
re-examination, derivation and post-grant review procedures and opposition
proceedings), in each case, at MTEM’s sole cost and expense. MTEM shall keep
Takeda reasonably informed and provide reasonable opportunity for Takeda to
comment with respect to all material steps with regard to the preparation,
filing, prosecution and maintenance of MTEM Background Patent Rights, the SLT-A
Program Patent Rights and any Other Program Patent Rights solely owned by MTEM
(including any patent administrative proceeding), and shall reasonably consider
such comments in good faith. If MTEM decides not to file for or continue
prosecuting any MTEM Background Patent Rights, SLT-A Program Patent Rights or
any Other Program Patent Rights solely owned by MTEM, then MTEM shall promptly
so notify Takeda in writing (which written notice shall be at [***] before any
relevant deadline prior to taking any extension for such MTEM Background Patent
Rights, SLT-A Program Patent Rights or any Other Program Patent Rights solely
owned by MTEM, as applicable). Thereafter, Takeda shall have the right, but not
the obligation, to engage in the activities set forth in this Section 8.3.1 with
respect to such MTEM Background Patent Rights, SLT-A Program Patent Rights or
any Other Program Patent Rights solely owned by MTEM, as applicable, at Takeda’s
sole expense.

8.3.2 Takeda Background IP; Target Program IP; Takeda Other Program IP; Joint
Other Program IP. Takeda (or its Affiliate or Sublicensee) shall have the sole
right and authority, but not the obligation, to decide whether to file or
maintain as a trade secret, prepare, file, prosecute and maintain the Takeda
Background Patent Rights, the Target Program Patent Rights, the Other Program
Patent Rights solely owned by Takeda and the Joint Other Program Patent Rights
on a worldwide basis, and to be responsible for any related pre-grant and
post-grant patent administrative proceedings. Takeda shall be responsible for
all costs and expenses in connection with the preparation, filing, prosecution
and maintenance of the Takeda Background Patent Rights, the Target Program
Patent Rights and the Other Program Patent Rights solely owned by Takeda. The
Parties shall cooperate and [***] all costs and expenses in connection with the
preparation, filing, prosecution and maintenance of the Joint Other Program
Patent Rights, with Takeda having final decision making authority. If Takeda
decides in any country not to file, maintain or enforce a Patent Right under the
Joint Other Program IP, or intends to allow such a Patent Right to lapse or
become abandoned without having first filed a substitute Patent Right, Takeda
shall notify and consult with MTEM of such decision or intention at [***] prior
to the date upon which the subject matter of such Patent Right shall become
unpatentable or such Patent Right shall lapse or become abandoned, and MTEM
shall thereupon have the right (but not the obligation) to assume the
prosecution, maintenance and enforcement thereof at its own expense with counsel
of its own choice.

8.3.3 Cooperation. The Parties shall at all times fully cooperate with each
other in order to reasonably implement the foregoing provisions of this
Section 8.3. Such cooperation may include each Party’s execution of necessary
legal documents, coordinating filing or prosecution of applications to avoid
potential issues during prosecution (including novelty, non-obviousness,
enablement, estoppel and double patenting), and the assistance of each Party’s
relevant personnel and the transfer of the applicable patent files to the
prosecuting Party. In the case that any proposed filing with respect to any
Takeda

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 48



--------------------------------------------------------------------------------

Background Patent Rights, Target Program Patent Rights or Other Program Patent
Rights solely owned by Takeda, on the one hand, discloses a [***] disclosed or
claimed by any MTEM Background Patent Rights, the SLT-A Program Patent Rights or
Other Program Patent Rights solely owned by MTEM, on the other hand, Takeda and
MTEM will use good faith efforts to coordinate filings with respect to such
Patent Rights so that filings with respect to such Takeda Background Patent
Rights, Target Program Patent Rights or Other Program Patent Rights solely owned
by Takeda, on the one hand, are made [***] that filings with respect to such
MTEM Background Patent Rights, SLT-A Program Patent Rights or Other Program
Patent Rights solely owned by MTEM, on the other hand are made (provided, that
the foregoing coordination shall (a) not unreasonably delay Takeda from making
any filing with respect to Takeda Background Patent Rights, Target Program
Patent Rights or Other Program Patent Rights solely owned by Takeda and (b) in
any event, not delay Takeda from making any filing with respect to Takeda
Background Patent Rights, Target Program Patent Rights or Other Program Patent
Rights solely owned by Takeda by more than [***] after notice by Takeda to MTEM
that Takeda is ready to make such proposed filing, which notice shall include a
copy of such proposed filing). Without limitation of the foregoing, the Parties
shall use reasonable efforts to avoid creating potential issues in prosecution
of the patent applications claiming MTEM Background Patent Rights, SLT-A Program
Patent Rights or Other Program Patent Rights solely owned by MTEM, on the one
hand and Takeda Background Patent Rights, Target Program Patent Rights or Other
Program Patent Rights solely owned by Takeda or jointly owned by Takeda and
MTEM, on the other hand. Except as otherwise expressly authorized in this
Agreement, Takeda shall not disclose or claim in any patent application, patent
or publication any Confidential Information of MTEM without first obtaining
MTEM’s prior written consent. Except as otherwise expressly authorized in this
Agreement, MTEM shall not disclose or claim in any patent application, patent or
publication any Confidential Information of Takeda without first obtaining
Takeda’s prior written consent.

8.3.4 Patent Term Extension and Supplementary Protection Certificate. As between
the Parties, Takeda or its Affiliate or Sublicensee shall at all times have the
sole right to make final decisions regarding, and to apply for, patent term
extensions in the Territory, including the United States with respect to
extensions pursuant to 35 U.S.C. § 156 et. seq. and in other jurisdictions
pursuant to supplementary protection certificates, and in all jurisdictions with
respect to any other extensions that are now or become available in the future,
wherever applicable (collectively, the “Extensions”), for the Takeda Background
Patent Rights, the Target Program Patent Rights, the Other Program Patent Rights
solely owned by Takeda, the Joint Other Program Patent Rights and with respect
to the Licensed Products, in each case including whether or not to do so. MTEM
shall provide prompt and reasonable comments and, as requested by Takeda,
assistance with respect thereto, including by taking such action as patent
holder as is required under any Applicable Law to obtain such extension or
supplementary protection certificate. As between the Parties, prior to the
Option Exercise Date hereunder, MTEM shall have the sole right to make final
decisions regarding, and to apply for, Extensions for the MTEM Background Patent
Rights, the SLT-A Program Patent Rights and the Other Program IP solely owned by
MTEM; thereafter, Takeda and MTEM shall cooperate in good faith in making
decisions regarding, and to apply for, such Extensions as they relate to MTEM
Background Patent Rights, with Takeda having final decision making authority
where Extensions are not available for Target Program Patent Rights.

8.3.5 UPC Opt-Out and Opt-In. MTEM shall, as soon as reasonably practicable on
request by Takeda (a) lodge an application with the Registry of the Unified
Patent Court in the manner specified by Rule 5 of the Rules of Procedure of the
Unitary Patent Court requesting the Opt-Out or Opt-In, as specified by Takeda,
of any MTEM Background Patent Right, SLT-A Program Patent Right or Other Program
Patent Right owned solely or jointly by MTEM, (b) pay the prescribed fee and
make such submissions, and (c) take such other actions as may be necessary or
useful to secure the Opt-Out or Opt-In, as applicable, of such Patent Right
including making any declarations required by Rule 5(3)(e) of the Rules of
Procedure of the Unitary Patent Court. Costs of the Parties attributable to the
foregoing will be agreed upon by the Parties prior to lodging an application.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 49



--------------------------------------------------------------------------------

8.3.6 Common Ownership Under Joint Research Agreements. Notwithstanding anything
to the contrary in this Article XIII, Takeda shall have the first right to make
an election under 35 U.S.C. § 102(c) when exercising its rights under this
Article VIII without the prior written consent of MTEM. If Takeda fails to make
such an election within [***] following the date on which the opportunity to
make such election arose, then MTEM shall have the right and option to do so at
its expense. With respect to any such permitted election, the Parties shall
coordinate their activities with respect to any submissions, filings or other
activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in 35 U.S.C. § 100(h).

8.3.7 Joint Patent Committee.

(a) Formation and Composition. The Parties will establish a joint patent
committee (the “Joint Patent Committee”) composed of one (1) appointed
representative of each of Takeda and MTEM. A Party may at any time, by written
notice to the other Party’s representative on the Joint Patent Committee, change
its representative on the Joint Patent Committee or elect to be represented by a
delegate at a meeting of the Joint Patent Committee. The Joint Patent Committee
will be chaired by the Takeda representative. The Parties may allow additional
employees to attend meetings of the Joint Patent Committee subject to the
confidentiality provisions of Article VII.

(b) Functions and Authority. The Joint Patent Committee will be responsible for
only the following:

 

  i. Coordinating with the Parties in accordance with Section 8.3.3 to
reasonably avoid creating potential issues in prosecution of the patent
applications claiming each Party’s respective Patent Rights;

 

  ii. Subject to Section 8.3.1, discussing patent prosecution strategy relating
to prosecution of Patent Rights under this Article VIII other than the Takeda
Background Patent Rights, Target Program Patent Rights and Other Program Patent
Rights solely owned by Takeda, and status updates with respect to such Patent
Rights; and

 

  iii. Such other matters as the Parties may mutually agree in writing.

(c) Meetings. During the Term of this Agreement until its disbandment, the Joint
Patent Committee will meet in person or by teleconference or videoconference
when and as reasonably requested by a representative to the Joint Patent
Committee.

(d) Decisions. Each Party shall have one (1) vote on the Joint Patent Committee.
The Joint Patent Committee will seek to make all decisions by consensus. In the
event that the Joint Patent Committee cannot reach consensus on an issue, then
the Party that has the right to control the matter under this Article VIII shall
have sole and final decision making authority relating to the matter. If the
matter at issue falls under Joint Other Program IP, and agreement cannot be
reached, then two additional members, one from each Party, will be asked to
assist the Joint Patent Committee in its decision making process by consensus.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 50



--------------------------------------------------------------------------------

(e) Minutes and Reports. The Joint Patent Committee will draft, distribute and
maintain accurate minutes of its meetings, including with respect to all
proposed decisions and recommended actions or decisions taken, in accordance
with policies to be agreed by the Joint Patent Committee.

(f) Duration. Unless earlier terminated by mutual written consent of the
Parties, the Joint Patent Committee will be in existence until the expiration of
the last of the Program Patent Rights and the MTEM Background Patent Rights.

Section 8.4 Enforcement of Patent Rights.

8.4.1 Notification of Infringement. In the event that a Party becomes aware of
an infringement or misappropriation of the intellectual property owned by or
licensed to the other Party hereunder, which infringement or misappropriation
relates to an SLT-A Fusion Protein or Licensed Product, it shall promptly notify
the other Party and provide such other Party with all details of such
infringement of which it is aware (each, an “Infringement Notice”).

8.4.2 MTEM Background IP; SLT-A Program IP; MTEM Other Program IP. [***] shall
have the first right, at its sole cost and expense, but not the obligation, to
determine the appropriate course of action to enforce the MTEM Background Patent
Rights, the SLT-A Program Patent Rights and any Other Program Patent Rights
solely owned by MTEM or otherwise abate the infringement thereof, to take (or
refrain from taking) appropriate action to enforce the MTEM Background Patent
Rights, the SLT-A Program Patent Rights and any Other Program Patent Rights
solely owned by MTEM, to control any litigation or other enforcement action and
to enter into, or permit, the settlement of any such litigation or other
enforcement action with respect to the MTEM Background Patent Rights, the SLT-A
Program Patent Rights and any Other Program Patent Rights solely owned by MTEM.
MTEM shall in good faith consider the interests of the Takeda in conducting the
foregoing activities. If MTEM fails to enforce the MTEM Background Patent
Rights, the SLT-A Program Patent Rights and any Other Program Patent Rights,
which Other Program Patent Rights are solely owned by MTEM with respect to the
Manufacture, Commercialization or other activity by any Third Party with respect
to a product that competes with any Licensed Product within [***] following any
Infringement Notice, then Takeda shall have the right and option to do so at its
expense. MTEM shall reasonably cooperate with Takeda in any such action at
Takeda’s expense, to enforce the MTEM Background Patent Rights, the SLT-A
Program Patent Rights and any Other Program Patent Rights, which Other Program
Patent Rights are solely owned by MTEM, including being joined as a party to
such action if necessary.

8.4.3 Takeda Background IP; Target Program IP; Takeda Other Program IP. Takeda
shall have the sole right, at its sole expense, but not the obligation, to
determine the appropriate course of action to enforce the Takeda Background
Patent Rights, the Target Program Patent Rights, the Other Program Patent Rights
solely owned by Takeda, or otherwise to abate the infringement thereof, to take
(or refrain from taking) appropriate action to enforce the Takeda Background
Patent Rights, the Target Program Patent Rights, the Other Program Patent Rights
solely owned by Takeda, to control any litigation or other enforcement action
and to enter into, or permit, the settlement of any such litigation or other
enforcement action with respect to the Takeda Background Patent Rights, the
Target Program Patent Rights, and the Other Program Patent Rights solely owned
by Takeda. MTEM and Takeda shall fully cooperate with each other, at Takeda’s
expense, in any such action to enforce the Takeda Background Patent Rights, the
Target Program Patent Rights, the Other Program Patent Rights solely owned by
Takeda, including being joined as a party to such action if necessary, including
participating in joint or common interest defenses. MTEM will be informed of any
settlement discussions.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 51



--------------------------------------------------------------------------------

8.4.4 Joint Other Program IP. Takeda and MTEM agree to cooperate with each other
and to [***] relating to abating the infringement of Joint Other Program IP, to
take (or refrain from taking) appropriate action to enforce the Joint Other
Program Patent Rights, to control any litigation or other enforcement action and
to enter into, or permit, the settlement of any such litigation or other
enforcement action with respect to the Joint Other Program Patent Rights. MTEM
and Takeda shall fully cooperate with each other, [***], in any such action to
enforce the Joint Other Program Patent Rights, including participating in joint
or common interest defenses and in any settlement discussions and in being
joined as a party to such action if necessary, with Takeda having final decision
making authority when agreement cannot be reached.

8.4.5 Recoveries. The Party enforcing under this Article VIII shall bear the
costs and expenses of such enforcement. Except as otherwise agreed by the
Parties in connection with a cost sharing arrangement, any recovery realized as
a result of such enforcement action (whether by way of settlement or otherwise)
shall be first allocated to reimburse each Party for its costs and expenses in
making such recovery. [***] Party controlling the enforcement action.

Section 8.5 Separate Representation. The Party not bringing an action with
respect to an infringement in the Territory under this Article VIII shall be
entitled to separate representation in such matter by counsel of its own choice
and at its own expense, but such Party shall at all times cooperate fully with
the Party bringing such action; provided that to the extent such separate
representation is retained and used in connection with any cooperation provision
of this Article VIII, the Party bringing such action shall reimburse such
cooperating Party for the cost of such counsel, if required under this Article
VIII.

Section 8.6 Trademarks. Takeda shall be responsible for the selection,
registration, maintenance and defense of all trademarks for use in connection
with the sale or marketing of the Licensed Products in the Territory
(collectively, “Product Trademarks”) at Takeda’s own cost and expense, and
Takeda shall own such Product Trademarks. MTEM shall not, and shall not permit
its Affiliates to, (a) use in their respective businesses, any trademark that is
confusingly similar to, misleading or deceptive with respect to or that dilutes
any (or any part) of any Product Trademark and (b) do any act that endangers,
destroys, or similarly affects, in any material respect, the value of the
goodwill pertaining to any Product Trademark. MTEM shall not, and shall not
permit its Affiliates to, attack, dispute or contest the validity of or
ownership of any Product Trademark anywhere in the Territory or any
registrations issued or issuing with respect thereto, other than any Product
Trademark that is confusingly similar to, misleading or deceptive with respect
to or that dilutes any (or any part) of any Product Trademarks.

Section 8.7 Third Party Actions.

8.7.1 Notification of Third Party Action. Each Party shall promptly disclose to
the other Party in writing any warning letter or other notice of infringement or
misappropriation received by a Party, or any action, suit or proceeding brought
against a Party alleging infringement of a Patent Right or misappropriation of
intellectual property of any Third Party with regard to any aspect of the
conduct by either Party, its Affiliates, sublicensees or Distributors pursuant
to this Agreement or a Program, including any defense or counterclaim in
connection with an infringement action initiated pursuant to Section 8.4 (each,
a “Third Party Action”).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 52



--------------------------------------------------------------------------------

8.7.2 Takeda Right to Defend. As between the Parties, Takeda, [***] and through
counsel of its choosing, shall have the sole right, but not the obligation, to
defend against any Third Party Action in the Territory alleging that the
Development, Manufacture, Commercialization or other Exploitation of any
Licensed Product infringes or misappropriates a Third Party’s intellectual
property rights. To the extent such Third Party Action alleges that any SLT-A
Technology or any other MTEM Background IP (or any Know-How or Patent Right
that, but for any misappropriation by or on behalf of MTEM or any of its
Affiliates, would be considered an SLT-A Technology or other MTEM Background IP
under this Agreement), or the Exploitation thereof, infringes or misappropriates
a Third Party’s intellectual property rights and Takeda obtains a license or
other rights from such Third Party to such intellectual property rights, whether
by license, settlement, judgment or otherwise, Takeda shall be entitled to
offset a total of up to [***] of the reasonable out-of-pocket costs and expenses
of defending or settling such Third Party Action under this Section 8.7.2
(including the payment of any damage awards, settlement amounts or other similar
amounts payable to such Third Party), said offset in a given Calendar Quarter to
be made against any royalties owed to MTEM under Section 6.8 for such Calendar
Quarter, with any balance then remaining to be carried over to royalties due
with respect to subsequent Calendar Quarters, up to a maximum amount for each
Calendar Quarter of [***] of the royalties owed with respect to such subsequent
Calendar Quarter; provided, that if such Third Party Action relates to a breach
of a representation, warranty or covenant of MTEM in Article IX, Takeda shall be
entitled to recover, pursuant to, and to the extent provided in, Article X, any
of its reasonable out-of-pockets costs and expenses of defending or settling
such Third Party Action (including the payment of any damage awards, settlement
amounts or other similar amounts payable to such Third Party) that are not
offset under this Section 8.7.2. Any recoveries awarded to Takeda in connection
with any Third Party Action defended under this Section 8.7.2 shall be applied
first to reimburse Takeda for its reasonable out-of-pocket costs and expenses of
defending such claim, suit or proceedings and then to reimburse MTEM for amounts
deducted pursuant to the previous sentence, with the balance of any such
recoveries being shared between the Parties [***] to Takeda and [***] to MTEM if
Takeda is entitled to offset royalties at or below the aforementioned limit
under this Section 8.7.2, and otherwise, the balance of any such recoveries
shall be retained by Takeda. Takeda shall have the sole and exclusive right to
select counsel for such Third Party Action. MTEM shall have the right to select
its own counsel to represent MTEM and consult with Takeda’s selected counsel in
any Third Party Action for which Takeda is entitled to offset any portion of its
costs and expenses of any damage awards, settlement amounts or other similar
amounts payable to such Third Party.

8.7.3 Consultation; Settlement. The Parties shall consult with one another on
all material aspects of the defense and settlement of Third Party Actions. The
Parties shall reasonably and in good faith cooperate with each other in all such
actions or proceedings. No Party shall admit the invalidity or unenforceability
of any Patent Right Controlled by the other Party without the other Party’s
prior written consent.

Section 8.8 Invalidity or Unenforceability Defenses or Actions. Each Party shall
promptly notify the other Party in writing of any alleged or threatened
assertion of invalidity or unenforceability of any of the Program Patent Rights,
the MTEM Background Patent Rights or the Takeda Background Patent Rights by a
Third Party of which such Party becomes aware. Upon receipt of any such notice
(other than with respect to any Program Patent Rights owned or Controlled by
Takeda and any Takeda Background Patent Rights, with respect to which Takeda
shall have the sole right, but not the obligation, to defend and control the
defense of the validity and enforceability thereof), the Parties shall promptly
meet to discuss in good faith the most favorable approach to defend against any
such allegation in light of each Party’s commercial interests therein, including
which Party should control the defense of the validity and enforceability of the
Program Patent Rights (other than with respect to any Program Patent Rights
owned or Controlled by Takeda) or the MTEM Background Patent Rights and the
allocation of costs and expenses with respect thereto; provided, that as between
the Parties, if any such invalidity or unenforceability of any such Program
Patent Rights or MTEM Background Patent Rights is raised as a defense or
counterclaim in connection with a Third Party Action initiated pursuant to
Section 8.7, Takeda

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 53



--------------------------------------------------------------------------------

shall have the right, but not the obligation, to defend and control the defense
of the validity and enforceability of such Program Patent Rights or MTEM
Background Patent Rights at its sole expense in the Territory and using counsel
of its own choice. If the controlling Party with respect to a Program Patent
Right (other than with respect to any Program Patent Rights owned or Controlled
by Takeda) or MTEM Background Patent Right elects not to defend or control the
defense of the applicable Patent Rights in a suit brought in the Territory or
otherwise fails to initiate and maintain the defense of any such claim, suit or
proceeding, then the other Party may conduct and control the defense and
settlement of any such claim, suit or proceeding using counsel of its own choice
at its sole cost and expense. Where a Party controls such an action, the other
Party shall have the right to participate in any such claim, suit or proceeding
with counsel of its choice at its sole cost and expense (provided, that the
controlling Party shall retain control of the defense in such claim, suit or
proceeding) and shall cause its Affiliates to, assist and cooperate with the
controlling Party, at the controlling Party’s expense, as such controlling Party
may reasonably request from time to time in connection with its activities set
forth in this Section. In connection with any activities with respect to a
defense, claim or counterclaim relating to the Program Patent Rights (other than
with respect to any Program Patent Rights owned or Controlled by Takeda) or the
MTEM Background Patent Rights pursuant to this Section 8.8, the controlling
Party shall (a) consult with the other Party as to the strategy for such
activities, (b) consider in good faith any comments from the other Party and
(c) keep the other Party reasonably informed of any material steps taken and
provide copies of all material documents filed, in connection with such defense,
claim or counterclaim, pursuant to Section 8.7.

Section 8.9 Third Party Rights. If in the opinion of Takeda, the Development,
Manufacture, Commercialization or other Exploitation of a Licensed Product
hereunder infringes or is reasonably expected to infringe or misappropriate any
Patent Right, trade secret or other intellectual property right of a Third Party
in any country or jurisdiction in the Territory, then Takeda shall have the
right, but not the obligation, upon consultation with MTEM, to negotiate and
obtain a license or other rights from such Third Party to such rights as
necessary or desirable to Develop, Manufacture, Commercialize or otherwise
Exploit such Licensed Product in such country or jurisdiction. In the event that
Takeda negotiates and obtains any such license from a Third Party, Takeda shall
be entitled to [***] to such Third Party from the royalties payable to MTEM
hereunder in accordance with, and to the extent provided in, Section 6.8.2(b).

ARTICLE IX

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 9.1 Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants, as of the Effective Date, and covenants (as applicable)
to the other Party as follows:

9.1.1 Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

9.1.2 Authority and Binding Agreement. As of the Effective Date, (a) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (b) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder; (c) this Agreement
has been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid and binding obligation of such Party that is enforceable against it
in accordance with its terms; and (d) its execution of and performance under
this Agreement will not violate or breach any obligation or restriction
(including any confidentiality or non-competition obligation or any exclusivity
restriction) to which such Party is legally bound by contract, judicial order or
otherwise.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 54



--------------------------------------------------------------------------------

9.1.3 No Conflict. It is not a party to any agreement that would prevent it from
granting the rights granted to the other Party under this Agreement or
performing its obligations under this Agreement. It has the full right to grant
the licenses or sublicenses (as applicable) granted herein and such grant shall
not result in the misappropriation of any Third Party intellectual property or
violation of such Third Party’s rights with respect thereto. During the Term, it
will not enter into any agreement, contract, commitment or other arrangement
that could reasonably be expected to conflict with the rights granted to the
other Party hereunder or otherwise prevent the other Party from exercising the
rights granted to it hereunder. Neither Party shall misappropriate any trade
secret of a Third Party in connection with the performance of its activities
hereunder.

9.1.4 No Debarment. (a) Neither it nor any of its Affiliates has been debarred
or is subject to debarment pursuant to Section 306 of the FFDCA or analogous
provisions of Applicable Law outside the United States or listed on any Excluded
List and (b) neither it nor any of its Affiliates has, to its knowledge, used in
any capacity, in connection with the activities to be performed under this
Agreement, any individual or entity that has been debarred pursuant to
Section 306 of the FFDCA or analogous provisions of Applicable Law outside the
United States, or that is the subject of a conviction described in such Section
or analogous provisions of Applicable Law outside the United States, or listed
on any Excluded List.

9.1.5 Government Authorizations. It will maintain throughout the Term all
permits, licenses, registrations and other forms of authorizations and approvals
from any Governmental Authority, necessary or required to be obtained or
maintained by such Party in order for such Party to execute and deliver this
Agreement and to perform its obligations hereunder in a manner which complies
with all Applicable Law.

9.1.6 To each Party’s knowledge, as of the Effective Date, (x) the materials
supplied by one Party to the other Party for the conduct of the Program Plan for
the first Program and (y) the use and practice of the Takeda and MTEM Background
IP for the conduct of the Program Plan, in each case ((x) and (y)), would not
infringe any intellectual property rights of any Third Party.

Section 9.2 Additional Representations, Warranties and Covenants of MTEM. MTEM
represents and warrants to Takeda as of the Effective Date and covenants, as
specified below. In addition, in the event that Takeda designates a Designated
Target (including any Replacement Target to any Designated Target) or expresses
interest in exercising an Option to take an Exclusive License pursuant to
Section 2.5, then MTEM will provide to Takeda a certification within five (5)
Business Days of the applicable notice received from Takeda (each such date of
certification, the “Certification Date”) that the representations and warranties
set forth in this Section 9.2 are true and correct as of the Certification Date
(assuming that the applicable Option has been exercised), except as may be
specifically disclosed in such certification with respect to events or
activities occurring after the Effective Date or the most recent Certification
Date, whichever is later, and Takeda shall have the right within ten
(10) Business Days of receipt of any such certification to withdraw its
designation of such Designated Target or to exercise its Option, as applicable,
in which case such withdrawn Designated Target or Licensed Target shall not be
considered as a Designated Target (in the case of the Target designation
process) or a Licensed Target (in the case of the Option exercise process), as
applicable, and Takeda shall have the right to designate another Designated
Target (in such first case) or exercise another Option with respect to another
Designated Target, in such second case, in place thereof):

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 55



--------------------------------------------------------------------------------

9.2.1 Non-Infringement of MTEM Background Patent Rights by Third Parties. To
MTEM’s knowledge, there are no activities by Third Parties that would constitute
misappropriation or infringement of the MTEM Background Patent Rights within the
Territory.

9.2.2 Ownership. MTEM Controls the MTEM Background IP, SLT-A Program Technology
and its interest in any Other Program IP free and clear of all liens and
encumbrances other than those disclosed by MTEM to Takeda prior to the Effective
Date or in the certification delivered pursuant to this Section 9.2 and that do
not conflict with the rights granted Takeda hereunder), it has the exclusive
right to grant, all rights and licenses (or sublicenses, as the case may be) it
purports to grant to Takeda under this Agreement (other than those rights and
licenses granted to Takeda on a non-exclusive basis) and neither such rights and
licenses nor any other provision of this Agreement are subject to any in-license
or other similar agreements with another Person regarding any intellectual
property rights licensed hereunder (or that would be licensed following the
exercise of the applicable Option), including the SLT-A Technology existing as
of the Effective Date or as of the Certification Date, as the case may be. MTEM
has not misappropriated any intellectual property of a Third Party in connection
with developing the MTEM Background IP or the performance of the Programs or its
other obligations under this Agreement.

9.2.3 Validity and Enforceability. To MTEM’s knowledge, MTEM has complied in all
material respects with all Applicable Law with respect to the filing,
prosecution and maintenance of those MTEM Background Patent Rights or, with
respect to any representations and warranties made before the Effective Date,
Program Patent Rights owned by MTEM or otherwise of which MTEM has control of
such filing, prosecution and maintenance (the “MTEM Prosecution Patent Rights”)
and, to MTEM’s knowledge, the filing, prosecution and maintenance of all other
MTEM Background Patent Rights and Program Patent Rights have been in compliance
in all material respects with all Applicable Laws with respect thereto. To
MTEM’s knowledge, MTEM has paid all maintenance and annuity fees with respect to
the MTEM Prosecution Patent Rights due and all maintenance and annuity fees with
respect to all other MTEM Background Patent Rights have been paid when due. No
dispute regarding inventorship has been alleged or threatened with respect to
the MTEM Prosecution Patent Rights or Program Patent Rights, to MTEM’s
knowledge, with respect to any other MTEM Background Patent Rights or Program
Patent Rights.

9.2.4 No Action or Claim. There (a) are no actual, pending or, to MTEM’s
knowledge, alleged or threatened, adverse actions, suits, claims, interferences,
re-examinations, oppositions, inventorship challenges or formal governmental
investigations involving the MTEM Background IP or, with respect to any
representations and warranties made after the Effective Date, involving the
Program Patent Rights owned or controlled by MTEM, by or against MTEM or any of
its Affiliates, in each case that are in or before any Governmental Authority,
and (b) are no actual, pending or, to MTEM’s knowledge, alleged or threatened,
adverse actions, suits, claims, interferences, re-examinations, oppositions,
inventorship challenges or formal governmental investigations involving the MTEM
Background IP, in each case that are in or before any Governmental Authority,
which if adversely determined would have a material effect upon the ability of
MTEM to use or provide the MTEM Background IP in connection with the activities
to be conducted hereunder, or to fulfil its obligations pursuant to the terms of
this Agreement.

9.2.5 Completeness. Schedule 9.2.5 includes a complete and correct list, in all
respects, of all MTEM Background Patent Rights, said Schedule to be updated in a
timely manner with new relevant MTEM Background Patent Rights.

(a) No rights or licenses are required under the MTEM Background IP or MTEM
Regulatory Documentation for Takeda to Develop, Manufacture or Commercialize
SLT-A Fusion Proteins or Licensed Products as contemplated herein after exercise
of the Option(s) other than those granted under Article III (or that would be
granted upon exercise of the Option(s).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 56



--------------------------------------------------------------------------------

(b) Neither MTEM nor any of its Affiliates has previously entered into any
agreement, whether written or oral, with respect to or otherwise assigned,
transferred, licensed, conveyed or otherwise encumbered its entire right, title
or interest in or to (a) the MTEM Background IP or MTEM Regulatory Documentation
or, with respect to any representations and warranties made after the Effective
Date, Program Patent Rights owned or controlled by MTEM (including by granting
any covenant not to sue with respect thereto) or (b) any Patent Right or other
intellectual property or proprietary right that would be MTEM Background IP or
MTEM Regulatory Documentation, but for such assignment, transfer, license,
conveyance or encumbrance, in each case (of (a) and (b)), that is inconsistent
with or otherwise diminish the rights and licenses granted to Takeda under this
Agreement.

9.2.6 Future MTEM In-Licenses. As of the Effective Date, MTEM is not a party to
any in-license or cross-license with regard to any MTEM Background Technology.
With respect to any representations and warranties made after the Effective
Date, Schedule 9.2.6 sets forth a true and complete list of any Future MTEM
In-Licenses. MTEM has, prior to the Effective Date, provided Takeda with access
to true and complete copies of each of the agreements listed in Schedule 9.2.6
and any prior agreements where surviving obligations restrict or have an adverse
material impact on either Party with respect to the MTEM Background IP. As of
each future Certification Date, MTEM will represent as to whether (a) the
licenses in any Future MTEM In-Licenses are sublicensable; (b) the Future MTEM
In-Licenses are in full force and effect, have been duly maintained, have not
been cancelled, expired or abandoned; (c) MTEM is not aware of any challenges to
or violation of the rights granted thereunder by any Third Party; (d) MTEM is
not in breach under any Future MTEM In-Licenses, nor, to MTEM’s knowledge, is
any counterparty thereto; and (e) MTEM has not received any notice of breach
under any Future MTEM In-Licenses and MTEM does not know of any basis for any
such action. The scope of the rights granted to Takeda hereunder to intellectual
property licensed pursuant to any Future MTEM In-Licenses are no more restricted
than the analogous rights granted to Takeda hereunder with respect to
intellectual property rights wholly owned by MTEM or its Affiliates. To MTEM’s
knowledge, no Third Party Manufacturer or supplier of SLT-A Fusion Proteins
(including any Component thereof) engaged by MTEM as of the Effective Date or
any Certification Date Controls (as such defined term would apply to such Third
Party if such Third Party were a Party to this Agreement) any Know-How or Patent
Right, that Takeda would be required to license in order for Takeda to
manufacture such SLT-A Fusion Protein (including any such Component thereof) as
contemplated hereunder without infringing the intellectual property rights of
such Third Party.

9.2.7 Manufacturing Agreements. there are no exclusivity provisions or any other
restrictions in any agreement between MTEM or its Affiliates, on the one hand,
and any Third Party Manufacturer of the SLT-A Fusion Proteins (including any
Component thereof), on the other hand, that would limit Takeda’s ability to have
the SLT-A Fusion Proteins or Licensed Products (including any Component thereof)
Manufactured by such Third Party Manufacturer or any other Person following the
Technology Transfer.

9.2.8 Compliance with Applicable Law. To MTEM’s knowledge, the Development of
MTEM Background IP and Program IP conducted by MTEM and its Affiliates and its
and their subcontractors has been conducted in compliance with all Applicable
Law in all material respects. To MTEM’s knowledge, neither MTEM nor any of its
Affiliates, nor any of their respective officers, employees or agents, has made
an untrue statement of a material fact or fraudulent statement to any Regulatory
Authority or failed to disclose a material fact required to be disclosed to any
Regulatory Authority. To MTEM’s knowledge, the pending applications included in
MTEM Background Patent Rights are being diligently prosecuted in the respective
patent offices in the Territory in accordance with Applicable Law and MTEM and
its Affiliates have presented all relevant references, documents and information
of which it and the inventors are aware to the relevant patent examiner at the
relevant patent office where required by law.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 57



--------------------------------------------------------------------------------

9.2.9 SLT-As and MTEM Background IP. Schedule 9.2.9 sets forth a true and
complete list of SLT-As with respect to which MTEM or its Affiliates Control
MTEM Background IP. With respect to each Takeda Target, (a) MTEM is not a party
to any agreement that would prevent it from granting the rights granted to
Takeda under this Agreement or performing its obligations under this Agreement,
(b) MTEM has the full right to grant the Research License and Exclusive License,
as applicable, granted herein and such grant shall not result in the
misappropriation of any Third Party intellectual property or violation of any
Third Party’s rights with respect thereto and (c) MTEM has not granted to any
Third Party any right or license, including any covenant not to sue, to Exploit
any SLT-A Fusion Protein or the MTEM Background IP in connection with any
Targeting Moiety Directed to a Takeda Target.

9.2.10 Government Funding. The inventions claimed by the SLT-A Technology
(a) were not conceived, discovered, developed or otherwise made in connection
with any research activities funded, in whole or in part, by any state or the
federal government of the United States or any agency thereof, (b) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(e) and
(c) are not otherwise subject to the provisions of the Patent and Trademark Law
Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. part 401.

9.2.11 The representations and warranties of MTEM in this Agreement and the
information, documents and materials furnished to Takeda in connection with its
period of diligence prior to the Effective Date, do not, taken as a whole,
(a) contain any untrue statement of a material fact or (b) omit to state any
material fact necessary to make the statements or facts contained therein, in
light of the circumstances under which they were made, not misleading.

Section 9.3 Additional Covenants of MTEM.

9.3.1 MTEM shall not grant a lien on the MTEM Background IP or MTEM’s interest
in any Program IP to any Third Party or knowingly permit a lien to be imposed on
the MTEM Background IP or MTEM’s interest in any Program IP other than those
disclosed to Takeda by MTEM and that do not conflict with the rights granted
Takeda hereunder. MTEM will not misappropriate any intellectual property of a
Third Party in connection with developing the MTEM Background IP, Program IP or
the performance of the Programs or its other obligations under this Agreement.

9.3.2 MTEM will not enter into any agreement with respect to or otherwise
assign, transfer, license, convey or otherwise encumber its right, title or
interest in or to (a) the MTEM Background IP for use with a Licensed Target.
MTEM’s interest in any Program IP or MTEM Regulatory Documentation (including by
granting any covenant not to sue with respect thereto) or (b) any Patent Right
or other intellectual property or proprietary right that would be MTEM
Background IP, Program IP or MTEM Regulatory Documentation, but for such
assignment, transfer, license, conveyance or encumbrance, in each case of
(a) and (b), that is inconsistent with or otherwise diminishes the rights and
licenses granted to Takeda under this Agreement. MTEM shall maintain and perform
its obligations under any Future MTEM In-Licenses and maintain such Future MTEM
In-Licenses in full force and effect during the Term and will not amend any
Future MTEM In-Licenses in a manner than adversely affects Takeda’s rights
hereunder, without having first obtained Takeda’s express prior written consent.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 58



--------------------------------------------------------------------------------

9.3.3 Without limitation to any product warranty applicable under any Supply
Agreement, all Fusion Protein Materials and MTEM Study Materials provided by or
on behalf of MTEM hereunder will be Manufactured in conformance with Applicable
Law and this Agreement.

9.3.4 Neither MTEM nor any of its Affiliates shall use in any capacity, in
connection with the performance of the activities hereunder, any Person that has
been debarred pursuant to Section 306 of the FFDCA or that is the subject of a
conviction described in such section. MTEM shall inform Takeda in writing
promptly if it or any such Person that is performing any activities hereunder is
debarred or is the subject of a conviction described in Section 306 of the FFDCA
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to MTEM’s knowledge, is threatened, related to the
debarment or conviction of it or any such Person performing any activities
hereunder.

9.3.5 To the extent that any inventions claimed by the MTEM Background IP or
Program IP are conceived, discovered, developed or otherwise made in connection
with any research activities funded, in whole or in part, by the federal
government of the United States or any agency thereof, MTEM shall comply with
the provisions of the Patent and Trademark Law Amendments Act of 1980, as
amended, codified at 35 U.S.C. §§ 200-212, as amended, as well as any
regulations promulgated pursuant thereto, including in 37 C.F.R. part 401.

9.3.6 MTEM shall not use any Third Party funding with respect to the performance
of the MTEM Program Activities or the Manufacture of SLT-A Fusion Proteins,
Licensed Products or without the prior written consent of Takeda in each case,
which consent may be withheld in Takeda’s sole discretion.

Section 9.4 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE X

INDEMNITY; LIMITATION OF LIABILITY

Section 10.1 Indemnity.

10.1.1 [***] shall defend, indemnify and hold harmless [***] and its Affiliates
and Sublicensees and Distributors and their respective directors, officers,
employees and agents (the “[***]”) from and against all liabilities, losses,
damages, and expenses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), incurred by or imposed on any of the [***] as a
result of any Third Party claims, suits, actions, terminations or demands
(collectively, “Claims”) to the extent such Claims are incurred, relate to, are
in connection with or arise out of (a) the breach or non-fulfillment of any
representations, warranties or covenants in this Agreement by [***], (b) the
negligence, recklessness or willful misconduct of [***] in connection with the
performance of its obligations hereunder, (c) violation of Applicable Law by
[***] in connection with the performance of its obligations hereunder or (d) any
action or omission of the [***] in performing its obligations under or in
connection with this Agreement (including in connection with any information
provided to the [***] by or on behalf of [***]), except in each case ((a), (b),
(c) or (d)), to the extent such Liabilities resulted from any action for which
[***] must indemnify [***] under Section 10.1.2 (a), (b) or (c).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 59



--------------------------------------------------------------------------------

10.1.2 [***] shall defend, indemnify and hold harmless [***], its Affiliates and
their respective directors, officers, employees and agents (the “[***]”) from
and against all Liabilities incurred by or imposed on any of the [***] as a
result of any Claims to the extent such Claims are incurred, relate to, are in
connection with or arise out of (a) the breach or non-fulfillment of any
representations, warranties or covenants in this Agreement by [***], (b) the
negligence, recklessness or willful misconduct of [***] in connection with the
performance of its obligations hereunder, (c) violation of Applicable Law by
[***] in connection with the performance of its obligations hereunder, or
(d) the [***], its Affiliates or Sublicensees, except in each case ((a), (b),
(c) or (d)), to the extent such Liabilities resulted from any action for which
[***] must indemnify [***] under Section 10.1.1.

Section 10.2 Procedure.

10.2.1 A Party (the “Indemnitee”) that intends to claim indemnification under
this 0 shall promptly provide notice to the other Party (the “Indemnitor”) of
any Claim in respect of which the Indemnitee intends to claim such
indemnification, which notice shall include a reasonable identification of the
alleged facts giving rise to such Liability, and the Indemnitor shall have the
right to participate in, and, to the extent the Indemnitor so desires, jointly
with any other Indemnitor similarly noticed, to control the defense thereof with
counsel selected by the Indemnitor. However, notwithstanding the foregoing,
except with respect to any Claim that is a Third Party Action, the process for
the defense of which shall be governed by Section 8.7, the Indemnitee shall have
the right to participate in, but not control, the defense of any Claim, and
request separate counsel, with the fees and expenses to be paid by the
Indemnitee, unless (a) representation of such Indemnitee by the counsel retained
by the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other Party represented by such
counsel in such proceedings or (b) the Indemnitor has failed to assume the
defense of the applicable Claim, in which case ((a) or (b)), such fees and
expenses shall be paid by the Indemnitor. The Indemnitee shall, and shall cause
each of its Affiliates and its and their respective directors, officers,
employees and agents, as applicable, to, cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals and otherwise providing reasonable access to such indemnitees and
other employees and agents of the Indemnitee, in each case as may be reasonably
requested in connection therewith; provided, that the Indemnitor shall reimburse
the Indemnitee for its reasonable and verifiable out-of-pocket expenses in
connection therewith. The Indemnitor may not settle any Claim, and the
Indemnitee shall not be responsible for or be bound by any settlement of a Claim
that imposes an obligation on it, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed.

10.2.2 The assumption of the defense of a Claim by the Indemnitor shall not be
construed as an acknowledgment that the Indemnitor is liable to indemnify the
Indemnitee in respect of the Claim, nor shall it constitute a waiver by the
Indemnitor of any defenses it may assert against the Indemnitee’s claim for
indemnification. In the event that it is ultimately determined that the
Indemnitor is not obligated to indemnify, defend or hold harmless the Indemnitee
from and against the Claim, the Indemnitee shall reimburse the Indemnitor for
any and all costs and expenses (including attorneys’ fees and costs of suit) and
any Liabilities incurred by the Indemnitor in its defense of the Claim.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 60



--------------------------------------------------------------------------------

Section 10.3 Limitation of Liability. EXCEPT (A) IN THE EVENT OF THE WILLFUL
MISCONDUCT OR FRAUD OF A PARTY OR A PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE VII OR SECTION 3.10, (B) AS PROVIDED UNDER SECTION 12.12 OR (C) TO THE
EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE X, NEITHER
PARTY NOR ANY OF ITS AFFILIATES OR SUBLICENSEES SHALL BE LIABLE IN CONTRACT,
TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS
SUFFERED BY THE OTHER PARTY AND REGARDLESS OF ANY PRIOR NOTICE OF SUCH DAMAGES.

Section 10.4 Insurance. During the Term and thereafter for the period of time
required below, each Party shall maintain on an ongoing basis comprehensive
general liability insurance in the minimum amount of [***] per occurrence and
[***] annual aggregate combined single limit for bodily injury and property
damage liability and any other insurance required by Applicable Law. Commencing
not later than [***] prior to the first use in humans of a Licensed Product and
thereafter for the period of time required below, Takeda shall obtain and
maintain on an ongoing basis products liability insurance (including contractual
liability coverage on Takeda’s indemnification obligations under this Agreement)
in the amount of at least [***] per occurrence and as an annual aggregate
combined single limit for bodily injury and property damage liability. All of
such insurance coverage may be maintained through a self-insurance plan that
substantially complies with the foregoing limits and requirements. Thereafter,
Takeda shall maintain such insurance coverage without interruption during the
Term and for a period of at [***] thereafter. Each Party shall provide the other
Party at least [***] prior written notice of any cancellation to or material
change in its insurance coverage below the amounts and types described above.

ARTICLE XI

TERM AND TERMINATION

Section 11.1 Term. Unless earlier terminated pursuant to this Article XI, the
term of this Agreement (the “Term”) shall commence on the Effective Date and
shall remain in full force and effect until the earlier of (a) the date of
expiration of all Option Periods, in the case that Takeda elects not to exercise
any Option and (b) the date of expiration of the last to expire Royalty Term.
Upon expiration of the Royalty Term for a Licensed Product in a country or
jurisdiction, the grants in Section 3.4 shall become fully-paid, royalty-free,
freely transferable, sublicensable through multiple tiers, perpetual and
irrevocable in such country or jurisdiction, with no further obligation to MTEM
for such Licensed Product.

Section 11.2 Termination by Takeda.

11.2.1 Convenience. Takeda shall have the right, at any time, to terminate this
Agreement, in its entirety or on a Takeda Target-by-Takeda Target basis, by
providing not less than [***] prior written notice to MTEM of such termination.
Any such termination of this Agreement with respect to a Takeda Target shall not
affect the continuation of this Agreement with respect to any other Takeda
Target.

11.2.2 Change in Control. MTEM shall notify Takeda in writing as soon as
possible after MTEM announces publicly any information regarding any proposed
Change in Control of MTEM (or if the Change in Control will not be publicly
announced, then no later than [***] after the signing of the Change in Control).
Takeda shall have the right, at its election in its sole discretion:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 61



--------------------------------------------------------------------------------

(a) to terminate this Agreement in its entirety or with respect to any Takeda
Target upon written notice to MTEM, in which case such termination shall be
effective at Takeda’s election upon either (i) the date such Change in Control
of MTEM becomes effective or (ii) such later date as specified by Takeda,

(b) disband the Joint Scientific Committee and the Joint Manufacturing Committee
and terminate the activities of the Joint Scientific Committee and the Joint
Manufacturing Committee and thereafter undertake one or more MTEM Program
Activities with respect to any Takeda Target solely and exclusively by (or on
behalf of) itself (without any consultation with or approval by MTEM and neither
MTEM nor any of its Affiliates shall have the right to receive reports under
Section 4.4 from and after the date of such Change in Control); and/or

(c) require that (i) the Future Acquirer maintain at least the same level of
diligence in performing its obligations under the Agreement, including its
obligations under the Program Plan and Manufacturing after the Change in
Control, as had been applied prior to the applicable transaction, unless
otherwise agreed to in writing by the Parties, and (ii) no employee of the
Future Acquirer or such Future Acquirer’s Affiliates shall participate in or
contribute to the performance of MTEM’s obligations in connection with any
Program or Manufacturing hereunder (including as the primary contact or as
member, delegate or attendee of the Joint Steering Committee or Joint
Manufacturing Committee) or otherwise be provided or have access to any
Confidential Information of Takeda.

Without limiting the foregoing, MTEM shall not disclose to, and shall implement
appropriate protections to prevent the use by such Future Acquirer of any
Program IP or other Product Information.

Section 11.3 Termination for Material Breach.

11.3.1 Breach. Either Party may (but is not required to and without limitation
of any other right or remedy such Party may have) terminate this Agreement for
material breach by the other Party (the “Breaching Party”) of this Agreement if
the Breaching Party has not cured such breach within [***] after notice thereof
(such period, the “Notice Period”) specifying the breach and its claim of right
to terminate, other than

(a) with respect to a breach that cannot be cured within the Notice Period and
the Breaching Party commences actions to cure such breach within the Notice
Period, in which case the Notice Period shall be tolled (provided, that the
Breaching Party thereafter diligently continues such actions);

(b) with respect to a material breach by Takeda that is limited to one Takeda
Target hereunder, in which case, subject to the remainder of this Section 11.3,
MTEM shall only have the right to terminate this Agreement with respect to such
Takeda Target; or

(c) with respect to any alleged breach by Takeda of its diligence obligations
set forth in Section 4.3, in which case, MTEM shall first provide written notice
thereof to Takeda and the Parties shall meet within [***] after delivery of such
notice to Takeda to discuss in good faith such alleged breach and Takeda’s
Development and Commercialization plans, as applicable, with respect to the
applicable Licensed Product, which discussions shall be concluded before MTEM
may issue any such termination notice with respect to such alleged

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 62



--------------------------------------------------------------------------------

breach; provided, that if either Party initiates a dispute resolution procedure
under Section 12.3 as permitted under this Agreement to resolve the dispute for
which termination is being sought within [***] following the end of the Notice
Period and is diligently pursuing such procedure, the Notice Period shall be
tolled and the termination shall become effective only if such breach remains
uncured for [***] after the final resolution of the dispute through such dispute
resolution procedure (or, if the breach cannot be cured within such [***]
period, if the Breaching Party commences actions to cure such breach within such
period and thereafter diligently continues such actions). It is understood that
termination pursuant to this Section 11.3 shall be a remedy of last resort and
may be invoked only in the case where the breach cannot be reasonably remedied
by the payment of money damages. During any cure period under this
Section 11.3.1 in response to a notice from Takeda, any obligation of Takeda to
pay milestones under Article VI shall be suspended unless and until MTEM has
cured the material breach at issue.

11.3.2 Insolvency. Either Party may terminate this Agreement in its entirety
effective immediately upon written notice to the other Party if, at any time
such other Party (a) files in any court or agency pursuant to any statute or
regulation of any state or country a petition in bankruptcy or insolvency or for
reorganization (save for solvent reorganization or solvent reconstruction), (b)
files for, appoints or suffers appointment of a receiver or trustee of the Party
or over substantially all of its assets that is not discharged within [***]
after such filing, (c) proposes a written agreement of composition or extension
of substantially all of its debts, (d) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within [***] of the filing thereof, (e) proposes or is a party to any
dissolution or liquidation, (f) admits in writing its inability generally to
meet its obligations as they fall due in the general course or (g) makes an
assignment of substantially all of its assets for the benefit of creditors.

Section 11.4 License Survival Upon Insolvency. All licenses (and to the extent
applicable, rights) granted under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of 11 U.S.C. § 101,
et. seq. (“Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under the Paragraph 101(35A) of the Bankruptcy Code. The Parties agree
that the non-bankrupt Party shall retain and may fully exercise all of its
rights and elections under Applicable Law. The Parties further agree that, in
the event of the commencement of bankruptcy proceeding by or against a bankrupt
Party, the other Party shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any intellectual property that is licensed to such
Party pursuant to the license grants set forth in Article III, but only to the
extent set forth in such license grants, and all embodiments of such
intellectual property; and the same, if not already in the other Party’s
possession, shall be promptly delivered to the other Party (a) upon any such
commencement of a bankruptcy proceeding, upon the other Party’s written request
therefor (which request must identify the specific intellectual property),
unless the bankrupt Party (or trustee on behalf of the bankrupt Party) elects
within [***] to continue to perform all of its obligations under this Agreement
or (b) if not delivered under (a) above, upon rejection of this Agreement by or
on behalf of the bankrupt Party, upon written request therefore by the other
Party.

Section 11.5 Effect of Expiration and Termination.

11.5.1 General Effects. Except where explicitly provided within this Agreement,
expiration or termination of this Agreement in its entirety or with respect to
any Takeda Target, as applicable for any reason, will not affect any
obligations, including payment of any royalties or other sums which have accrued
as of the date of termination or expiration. Notwithstanding the foregoing, but

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 63



--------------------------------------------------------------------------------

subject to Section 11.1, upon expiration or termination of this Agreement,
MTEM’s obligations pursuant to Section 3.10 will [***] terminate (a) with
respect to a Takeda Target having been terminated, and (b) in full if this
Agreement is terminated in its entirety. Following the delivery of a notice of
termination of this Agreement in its entirety by a Party, Takeda shall not be
responsible for the payment of any future milestones under this Agreement other
than those that were due prior to the delivery of the notice of termination.
Except as needed in order to permit the sell-off activities set forth in
Section 11.5.2, upon expiration or termination of this Agreement in its
entirety, all licenses granted by either Party to the other Party hereunder
(other than pursuant to Section 3.2), including all Research Licenses and
Exclusive Licenses, and all sublicenses granted by either Party thereunder, will
[***] terminate. In the event of a termination with respect to only one Takeda
Target, only the licenses to the extent relating to such Takeda Target shall
terminate. For clarity, the Program with respect to the terminated Targets shall
terminate effective upon receipt of notice of termination. Upon expiration or
termination of this Agreement in its entirety or with respect to only one Takeda
Target, the Parties will agree upon and implement a plan for the orderly
transition or winding down of any in-process Regulatory Filings or Clinical
Trials in a manner consistent with Applicable Laws and standards of ethical
conduct of human clinical trials.

11.5.2 Sell-Off. In the case that the licenses granted to Takeda under
Section 3.1 or Section 3.4 terminate with respect to a Target, notwithstanding
such termination, Takeda shall have the right to complete (or have completed)
the Manufacture of any work-in-process SLT-A Fusion Proteins, Licensed Products
or and sell any existing inventory of Licensed Product(s) (if applicable) with
respect to the terminated Target for a period of up to [***] following such
termination, subject to Takeda’s obligation to make corresponding payments with
respect to any such sales pursuant to Section 6.8.

11.5.3 Effect of Termination by Takeda for Convenience. If Takeda terminates
this Agreement in its entirety or with respect to any Takeda Target pursuant to
Section 11.2.1, all licenses granted pursuant to this Agreement (and then in
effect) or all licenses relating to such Target (and then in effect), as
applicable, shall automatically be terminated and MTEM shall automatically have
as of the termination effective date (“Termination Effective Date”), an option
exercisable within [***] of the Termination Effective Date to obtain on
reasonable commercial terms a worldwide, non-exclusive, sublicensable,
royalty-bearing license under Takeda’s interest in Program IP generated,
conceived or reduced to practice during the terminated Programs that (a) is not
related to any Takeda Targeting Moiety, and (b) was not derived from or
generated, conceived or reduced to practice with the use of any Takeda
Confidential Information, including any Takeda Background IP, for any and all
uses.

11.5.4 Effect of Termination by Takeda for Change in Control of MTEM. If Takeda
terminates this Agreement in its entirety pursuant to Section 11.2.1 prior to
Takeda’s exercise of all Options hereunder, (a) all licenses granted pursuant to
this Agreement (and then in effect) or all licenses relating to such Target (and
then in effect), as applicable, shall automatically be terminated (other than
pursuant to Section 3.2), and (b) in the case of termination (or assumption of
MTEM Program Activities) by Takeda pursuant to Section 11.2.2, within [***]
following such election by Takeda, MTEM shall reimburse Takeda for any amounts
paid by Takeda pursuant to Section 6.1 or Section 6.3 with respect to any Takeda
Target terminated or assumed by Takeda pursuant to Section 11.2.1. If Takeda
terminates this Agreement in its entirety or with respect to any Takeda Target
pursuant to Section 11.2.2 after Takeda’s exercise of all Options hereunder, all
licenses granted pursuant to this Agreement (and then in effect) or all licenses
relating to such Target (and then in effect), as applicable, shall survive and
all licenses and remaining payment obligations, including payment of any
royalties or other sums which have accrued as of the date of termination or
expiration, will survive.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 64



--------------------------------------------------------------------------------

11.5.5 Effect of Termination by MTEM for Material Breach or Takeda Insolvency.
If MTEM terminates this Agreement in its entirety pursuant to Section 11.3.1 or
Section 11.3.2, all licenses granted pursuant to this Agreement (and then in
effect) or all licenses relating to such Target (and then in effect), as
applicable, shall automatically be terminated and MTEM shall automatically have
as of the Termination Effective Date, an option exercisable within [***] of the
Termination Effective Date to obtain on reasonable commercial terms a worldwide,
non-exclusive, sublicensable, royalty-bearing license under Takeda’s interest in
Program IP generated, conceived or reduced to practice during the terminated
Programs that (a) is not related to any Takeda Targeting Moiety, and (b) was not
derived from or generated, conceived or reduced to practice with the use of any
Takeda Confidential Information, including any Takeda Background IP, for any and
all uses.

11.5.6 Effect of Termination by Takeda for Material Breach or for MTEM
Insolvency. In the event that Takeda is entitled to terminate this Agreement in
its entirety pursuant to Section 11.3.1 or Section 11.3.2, Takeda may, as an
alternative, elect to maintain this Agreement in effect, except that the first
and second sentences of Section 4.4 shall terminate.

11.5.7 Continuation in Lieu of Termination. If Takeda has the right to terminate
any Target under Section 11.3 but does not elect to exercise such right, this
Agreement shall continue in full force and effect.

11.5.8 Survival. The following provisions will survive expiration or termination
of this Agreement: Articles I, VII, VIII, IX, X and XII and Sections 2.2.3,
2.2.4, 2.2.5, 2.4, 3.2, 6.15, 6.16, 6.17, 11.4 and 11.5.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the Parties to the other shall be
in writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery, first class air mail or courier), first class air mail or
courier, postage prepaid (where applicable), addressed to such other Party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the address or in accordance with this
Section 12.1 and (except as otherwise provided in this Agreement) shall be
effective upon receipt by the addressee. This Section 12.1 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.

If to MTEM:

Molecular Templates, Inc.

9301 Amberglen Boulevard, Suite 100

Austin, TX 78729

Attention: Jason Kim, President and CFO

Telephone: [***]

Fax: [***]

If to Takeda:

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attention: Legal Department

Telephone: [***]

Facsimile: [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 65



--------------------------------------------------------------------------------

Section 12.2 Applicable Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law principles thereof that may dictate
application of the laws of any other jurisdiction. Subject to Section 12.3, the
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the Commonwealth of Massachusetts for any action,
suit or proceeding (other than appeals therefrom) arising out of or relating to
this Agreement.

Section 12.3 Dispute Resolution. The Parties agree that if any dispute or
disagreement arises between Takeda on the one hand and MTEM on the other in
respect of this Agreement, subject to Section 12.12, they shall follow the
following procedure in an attempt to resolve the dispute or disagreement.

12.3.1 The Party claiming that such a dispute exists shall give notice in
writing (“Notice of Dispute”) to the other Party of the nature of the dispute.

12.3.2 Within [***] following receipt of a Notice of Dispute, the [***] of MTEM
and the [***] (or equivalent) of Takeda shall meet at a mutually agreed upon
time and location for the purpose of resolving such dispute.

12.3.3 In the event of a dispute between the Parties requiring resolution by a
panel of experts (“Expert Panel”), such dispute shall be resolved in accordance
with this Section 12.3.3. Notice from a Party initiating resolution by the
Expert Panel shall contain a statement of the issue forming the basis of the
dispute, the position of the moving Party as to the proper resolution of that
issue and the basis for such position. Within [***] after receipt of such
notice, the responding Party shall submit to the moving Party a statement of its
conception of the specific issue in question, its position as to the proper
resolution of that issue and the basis for such position.

(a) Within [***] of the responding Party’s response, each Party shall appoint to
the Expert Panel an individual who (i) has expertise in the pharmaceutical or
biotechnology industry and the specific matters at issue, (ii) is not a current
or former director, employee or consultant of such Party or any of its
Affiliates, or otherwise has not received compensation or other payments from
such Party (or its Affiliates) for the past five (5) years and (iii) has no
known personal financial interest or benefit in the outcome or resolution of the
dispute, and the appointing Party shall give the other Party written notice of
such appointment; provided, that for such appointment to be effective and for
such individual to serve on the Expert Panel, such individual must deliver to
the other Party a certificate confirming that such individual satisfies the
criteria set forth in clauses (i) through (iii) above, disclosing any potential
conflict or bias and certifying that, as a member of the Expert Panel, such
individual is able to render an independent decision. Within [***] of the
appointment of the second expert, the two (2)-appointed experts shall agree on
an additional expert who meets the same criteria as described above, and shall
appoint such expert as chair of the Expert Panel. If the Party-appointed experts
fail to timely agree on a third expert, then upon the written request of either
Party, each Party-appointed expert shall, within [***] of such request, nominate
one expert candidate and the CPR Institute for Dispute Resolution shall, within
[***] of receiving the names of the Parties’ respective nominees, select one of
those experts to serve as the chair of the Expert Panel. Each expert shall
agree, prior to his or her appointment, to render a decision as soon as
practicable after the appointment of the full Expert Panel.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 66



--------------------------------------------------------------------------------

(b) Within [***] of the appointment of the third expert, the Expert Panel shall
hold a preliminary meeting or teleconference with the Parties or their
representatives and shall designate a time and place for a hearing of the
Parties on the dispute and the procedures to be utilized at the hearing. The
Parties may agree in writing to waive the hearing and have the Expert Panel
reach a decision on the basis of written submissions alone. The Expert Panel may
order the Parties to produce any documents or information that are relevant to
the dispute. All such documents or information shall be provided to the other
Party and the Expert Panel as expeditiously as possible but no later than [***]
prior to the hearing (if any), along with the names of all witnesses who will
testify at the hearing and a brief summary of their testimony. The hearing shall
be held in Boston, MA, unless otherwise agreed by the Parties, and shall take
place as soon as possible but no more than [***] after the appointment of the
third expert, unless the Parties otherwise agree in writing or the Expert Panel
agrees to extend such time period for good cause shown. The hearing shall last
no more than one (1) day, unless otherwise agreed by the Parties or the Expert
Panel agrees to extend such time period for good cause shown. After the
conclusion of all testimony (or if no hearing is held after all submissions have
been received from the Parties), at a time designated by the Expert Panel no
later than [***] after the close of the hearing or the receipt of all
submissions, each Party shall simultaneously submit to the Expert Panel and
exchange with the other Party its final proposed resolution.

(c) In rendering the final decision (which shall be rendered no later than
fifteen (15) days after receipt by the Expert Panel of the Parties’ respective
proposed resolutions), the Expert Panel shall be limited to choosing a
resolution proposed by a Party without modification; provided, that in no event
shall the Expert Panel render a decision that is inconsistent with the Parties’
intentions as set forth in this Agreement. The agreement of two (2) of the three
(3) experts shall be sufficient to render a decision and the Parties shall abide
by such decision. The decision of the Expert Panel shall be final and binding on
the Parties and may be entered and enforced in any court having jurisdiction.
The Parties shall share equally the costs and expenses of the Expert Panel.

12.3.4 In the event of an unresolved dispute between the Parties involving
intellectual property, including any disputes relating to inventorship or the
validity, enforceability or scope of any patent or trademark rights shall, but
other than as set forth in Section 12.3.3, such dispute shall, at either Party’s
election and subject to Section 12.2, be submitted for resolution by a court of
competent jurisdiction.

12.3.5 In the event of a dispute regarding any payments owing under this
Agreement, all undisputed amounts shall be paid promptly when due and the
balance, if any, promptly after resolution of the dispute.

Section 12.4 Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto and the Quality Agreement, contains the entire
understanding of the Parties with respect to the specific subject matter hereof.
All express or implied agreements and understandings, either oral or written,
heretofore made are expressly superseded by this Agreement, including that
certain Confidential Disclosure Agreement between the Parties dated December 17,
2015, as amended by letter agreement Amendment 1, dated October 21, 2016, which
is hereby terminated effective as of the Effective Date; provided, that such
Confidential Disclosure Agreement will continue to govern the treatment of
Confidential Information (as defined therein) disclosed by the Parties prior to
the Effective Date in accordance with its terms. This Agreement may be amended,
or any term hereof modified, only by a written instrument duly executed by both
Parties.

Section 12.5 Severability. Each Party hereby agrees that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties shall substitute, by mutual consent,
valid provisions for such invalid provisions, in their economic effect, are
sufficiently similar to the invalid

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 67



--------------------------------------------------------------------------------

provisions that it can be reasonably assumed that the Parties would have entered
into this Agreement based on such valid provisions. In case such alternative
provisions cannot be agreed upon, the invalidity of one or several provisions of
this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid provisions are of such essential importance to this Agreement
that it is to be reasonably assumed that the Parties would not have entered into
this Agreement without the invalid provisions.

Section 12.6 Force Majeure. No Party (or any of its Affiliates) shall be held
liable or responsible to the other Party (or any of its Affiliates) hereunder,
or be deemed to have defaulted under or breached this Agreement, for failure or
delay by such Party in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party (or any of its Affiliates), including fire,
floods, embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, acts of God, earthquakes, or omissions
or delays in acting by any Governmental Authority (each, an “Event of Force
Majeure”); provided, that the affected Party shall exert all reasonable efforts
to eliminate, cure or overcome any such Event of Force Majeure and to resume
performance of its obligations promptly. Notwithstanding the foregoing, to the
extent that an Event of Force Majeure continues for a period in excess of six
(6) months, the affected Party shall promptly notify in writing the other Party
of such Event of Force Majeure and within four (4) months of the other Party’s
receipt of such notice, the Parties shall negotiate in good faith either (a) a
resolution of the Event of Force Majeure, if possible or (b) an extension by
mutual agreement of the time period to resolve, eliminate, cure or overcome such
Event of Force Majeure.

Section 12.7 Assignment. Neither Party may assign its rights or, except as
provided in Section 2.2.5 and Article VIII, delegate its obligations under this
Agreement, whether by operation of law or otherwise, in whole or in part
(including with respect to any Licensed Target or any Licensed Product) without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that Takeda shall have the
right, without such consent, (a) to perform any or all of its obligations and
exercise any or all of its rights under this Agreement through any of its
Affiliates, Sublicensees or Distributors, and (b) assign any or all of its
rights and delegate any or all of its obligations hereunder (including on a
Target-by- Target or Licensed Product-by-Licensed Product basis) to any of its
Affiliates or its or their Sublicensees or to any successor in interest (whether
by merger, acquisition, asset purchase or otherwise) to all or substantially all
of the business to which this Agreement (or the applicable Licensed Target(s) or
Licensed Product(s)) relates); provided that Takeda shall provide written notice
to MTEM within thirty (30) days after such assignment or delegation. Any
permitted successor of Takeda or any permitted assignee of all of a Takeda’s
rights under this Agreement that has also assumed all of Takeda’s obligations
hereunder in writing shall, upon any such succession or assignment and
assumption, be deemed to be a party to this Agreement as though named herein in
substitution for Takeda, whereupon Takeda shall cease to be a party to this
Agreement and shall cease to have any rights or obligations under this
Agreement. All validly assigned rights of Takeda shall inure to the benefit of
and be enforceable by, and all validly delegated obligations of Takeda shall be
binding on and be enforceable against, the permitted successors and assigns of
Takeda. Any attempted assignment or delegation in violation of this Section 12.7
shall be void and of no effect.

Section 12.8 Independent Contractors. MTEM and Takeda each acknowledge that they
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture, agency or any type of
fiduciary relationship. Neither MTEM nor Takeda shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior consent of
the other Party to do so.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 68



--------------------------------------------------------------------------------

Section 12.9 Waiver and Non-Exclusion of Remedies. The waiver by either Party of
any right hereunder or the failure to perform or of a breach by the other Party
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by said other Party whether of a similar nature or otherwise. The
rights and remedies provided herein are cumulative and do not exclude any other
right or remedy provided by Applicable Law or otherwise available, except as
expressly set forth herein.

Section 12.10 Further Assurances. Each Party shall execute such additional
documents as are necessary to effect the purposes of this Agreement.

Section 12.11 No Benefit to Third Parties. Except as provided in Article X, the
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other parties.

Section 12.12 Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in Section 2.5.4(c), Section 3.10, Article VII and
Article VIII are reasonable and necessary to protect the legitimate interests of
the other Party and that such other Party would not have entered into this
Agreement in the absence of such restrictions and that any breach or threatened
breach of any provision of such Section or Articles may result in irreparable
injury to such other Party for which there will be no adequate remedy at law. In
the event of a breach or threatened breach of any provision of such Section or
Articles, the non-breaching Party shall be authorized and entitled to seek from
any court of competent jurisdiction injunctive relief, whether preliminary or
permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other (a) post a bond or other security as a
condition for obtaining any such relief and (b) show irreparable harm, balancing
of harms, consideration of the public interest or inadequacy of monetary damages
as a remedy. Nothing in this Section 12.12 is intended or should be construed,
to limit either Party’s right to equitable relief or any other remedy for a
breach of any other provision of this Agreement.

Section 12.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
signed or delivered by facsimile or electronically scanned signature page.

(The remainder of this page has been intentionally left blank. The signature
page follows.)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Multi-Target Collaboration
and License Agreement as of the Effective Date.

 

MOLECULAR TEMPLATES, INC. By:  

/s/ Eric Poma

Name:   Eric Poma Title:   CEO MILLENNIUM PHARMACEUTICALS, INC. By:  

/s/ Christophe Bianchi

  Christophe Bianchi   President

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

EXHIBIT A

STOCK PURCHASE AGREEMENT

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.898

MTEM TARGETS

[***]

[***]

[***]

[***]

[***]

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.1377

EXISTING SLT-As

[***]

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.1422

SLT-A TECHNOLOGY

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 2.2.1

FORM OF PROGRAM PLAN

 

Step

  

Activity

   Responsible
Party    Time to
complete*# [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***]   

[***]

   [***]    [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***] [***]   

[***]

   [***]    [***]

 

* [***]

#  [***]

** [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 2.5.4

 

1. [***]

 

2. [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 9.2.5

MTEM BACKGROUND PATENT RIGHTS

 

Patent Application

Serial Number

  

Title

   Assignee    Filing Date    Status

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]  

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]  

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]  

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 9.2.6

FUTURE MTEM IN-LICENSES

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE 9.2.69

MTEM OWNED SLT-As

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

 

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

[***]

  

[***]

   [***]    [***]    [***]

[***]

  

[***]

   [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 